Exhibit 10.1

 

Execution Version

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

GRANITE CITY FOOD & BREWERY LTD. a Minnesota corporation, as Borrower

 

VARIOUS LENDERS
FROM TIME TO TIME PARTY HERETO

 

and

 

FIFTH THIRD BANK, an Ohio banking corporation,
as Administrative Agent and L/C Issuer

 

DATED AS OF MAY 31, 2013

 

 

FIFTH THIRD BANK, as Sole Lead Arranger and Sole Bookrunner

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

Section 1.

Definitions; Interpretation

 

1

 

 

 

 

 

 

1.1

Definitions

 

1

 

1.2

Interpretation

 

22

 

1.3

Change in Accounting Principles

 

22

 

 

 

 

 

Section 2.

The Credit Facilities

 

23

 

 

 

 

 

 

2.1

Term Loan Commitments

 

23

 

2.2

Line of Credit Commitments

 

24

 

2.3

Letters of Credit

 

24

 

2.4

Applicable Interest Rates

 

28

 

2.5

Manner of Borrowing Loans and Designating Applicable Interest Rates

 

29

 

2.6

Minimum Borrowing Amounts; Maximum Eurodollar Loans

 

30

 

2.7

Maturity of Loans

 

31

 

2.8

Prepayments

 

33

 

2.9

Place and Application of Payments

 

35

 

2.10

Commitment Terminations. Voluntary

 

36

 

2.11

Reserved

 

37

 

2.12

Evidence of Indebtedness

 

37

 

2.13

Fees

 

38

 

2.14

Account Debit

 

39

 

 

 

 

 

Section 3.

Conditions Precedent

 

39

 

 

 

 

 

 

3.1

All Credit Events

 

40

 

3.2

Initial Credit Event

 

40

 

3.3

Delayed Draw Term Loan Credit Event

 

42

 

3.4

CapEx Loan Credit Event

 

43

 

 

 

 

 

Section 4.

The Collateral and Guaranties

 

44

 

 

 

 

 

 

4.1

Collateral

 

44

 

4.2

Liens on Real Property

 

44

 

4.3

Guaranties

 

44

 

4.4

Further Assurances

 

44

 

 

 

 

 

Section 5.

Representations and Warranties

 

45

 

 

 

 

 

 

5.1

Organization and Qualification

 

45

 

5.2

Authority and Enforceability

 

45

 

5.3

Financial Reports

 

46

 

5.4

No Material Adverse Change

 

46

 

5.5

Litigation and Other Controversies

 

46

 

5.6

True and Complete Disclosure

 

46

 

5.7

Use of Proceeds; Margin Stock

 

46

 

i

--------------------------------------------------------------------------------


 

 

5.8

Taxes

 

47

 

5.9

ERISA

 

47

 

5.10

Subsidiaries

 

47

 

5.11

Compliance with Laws

 

47

 

5.12

Environmental Matters

 

47

 

5.13

Investment Company

 

48

 

5.14

Intellectual Property

 

48

 

5.15

Good Title

 

48

 

5.16

Labor Relations

 

48

 

5.17

Capitalization

 

49

 

5.18

Other Agreements

 

49

 

5.19

Governmental Authority and Licensing

 

49

 

5.20

Approvals

 

49

 

5.21

Affiliate Transactions

 

49

 

5.22

Solvency

 

49

 

5.23

No Broker Fees

 

49

 

5.24

Foreign Assets Control Regulations and Anti-Money Laundering

 

49

 

 

 

 

 

Section 6.

Covenants

 

50

 

 

 

 

 

 

6.1

Information Covenants

 

50

 

6.2

Inspections

 

52

 

6.3

Maintenance of Property, Insurance, Environmental Matters, etc.

 

53

 

6.4

Preservation of Existence

 

53

 

6.5

Compliance with Laws

 

54

 

6.6

ERISA

 

54

 

6.7

Payment of Taxes

 

54

 

6.8

Contracts with Affiliates

 

54

 

6.9

No Changes in Fiscal Year

 

54

 

6.10

Change in the Nature of Business

 

54

 

6.11

Indebtedness

 

55

 

6.12

Liens

 

56

 

6.13

Consolidation, Merger, Sale of Assets, etc.

 

58

 

6.14

Advances, Investments and Loans

 

59

 

6.15

Restricted Payments

 

59

 

6.16

Limitation on Restrictions

 

60

 

6.17

Limitation on the Creation of Subsidiaries

 

61

 

6.18

OFAC

 

61

 

6.19

Treasury Management and Deposit Accounts

 

61

 

6.20

Financial Covenants

 

61

 

6.21

Immaterial Subsidiaries

 

62

 

6.22

Interest Rate Protection

 

62

 

 

 

 

 

Section 7.

Events of Default and Remedies

 

63

 

 

 

 

 

 

7.1

Events of Default

 

63

 

7.2

Non-Bankruptcy Defaults

 

65

 

7.3

Bankruptcy Defaults

 

65

 

ii

--------------------------------------------------------------------------------


 

 

7.4

Collateral for Undrawn Letters of Credit

 

65

 

7.5

Notice of Default

 

66

 

7.6

Expenses

 

66

 

 

 

 

 

Section 8.

Change in Circumstances and Contingencies

 

66

 

 

 

 

 

 

8.1

Funding Indemnity

 

66

 

8.2

Illegality

 

67

 

8.3

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

 

67

 

8.4

Yield Protection

 

68

 

8.5

Substitution of Lenders

 

69

 

8.6

Lending Offices

 

69

 

8.7

Discretion of Lender as to Manner of Funding

 

70

 

 

 

 

 

Section 9.

The Administrative Agent

 

70

 

 

 

 

 

 

9.1

Appointment and Authorization of Administrative Agent

 

70

 

9.2

Administrative Agent and its Affiliates

 

70

 

9.3

Action by Administrative Agent

 

70

 

9.4

Consultation with Experts

 

71

 

9.5

Liability of Administrative Agent; Credit Decision

 

71

 

9.6

Indemnity

 

72

 

9.7

Resignation of Administrative Agent and Successor Administrative Agent

 

72

 

9.8

L/C Issuer

 

72

 

9.9

Hedging Liability and Funds Transfer and Deposit Account Liability Arrangements

 

73

 

9.10

Designation of Additional Administrative Agents

 

73

 

9.11

Authorization to Enter into, and Enforcement of, the Collateral Documents

 

73

 

9.12

Authorization to Release Liens and Limit Amount of Certain Claims

 

74

 

 

 

 

 

Section 10.

Miscellaneous

 

74

 

 

 

 

 

 

10.1

Withholding Taxes

 

74

 

10.2

No Waiver, Cumulative Remedies

 

76

 

10.3

Non-Business Days

 

77

 

10.4

Documentary Taxes

 

77

 

10.5

Survival of Representations

 

77

 

10.6

Survival of Indemnities

 

77

 

10.7

Sharing of Set-Off

 

77

 

10.8

Notices

 

78

 

10.9

Counterparts

 

79

 

10.10

Successors and Assigns; Assignments and Participations

 

79

 

10.11

Amendments

 

82

 

10.12

Heading

 

82

 

10.13

Costs and Expenses; Indemnification

 

82

 

10.14

Set-off

 

83

 

10.15

Entire Agreement

 

84

 

10.16

Governing Law

 

84

 

iii

--------------------------------------------------------------------------------


 

 

10.17

Severability of Provisions

 

84

 

10.18

Excess Interest

 

84

 

10.19

Construction

 

85

 

10.20

Lender’s Obligations Several

 

85

 

10.21

USA Patriot Act

 

85

 

10.22

Submission to Jurisdiction; Waiver of Jury Trial

 

85

 

10.23

Treatment of Certain Information; Confidentiality

 

86

 

10.24

Dodd-Frank

 

86

 

10.25

Continued Effectiveness; No Novation

 

86

 

iv

--------------------------------------------------------------------------------


 

Exhibit A

 

—

 

Notice of Payment Request

Exhibit B

 

—

 

Notice of Borrowing

Exhibit C

 

—

 

Notice of Continuation/Conversion

Exhibit D-1

 

—

 

Term Note

Exhibit D-2

 

—

 

Line of Credit Note

Exhibit D-3

 

—

 

Delayed Draw Term Note

Exhibit D-4

 

—

 

CapEx Loan Note

Exhibit E

 

—

 

Compliance Certificate

Exhibit F

 

—

 

Assignment and Assumption

 

 

 

 

 

Schedule 1

 

—

 

Commitments

Schedule 5.10

 

—

 

Subsidiaries

Schedule 5.23

 

—

 

Brokers’ Fees

Schedule 6.11

 

—

 

Existing Indebtedness

Schedule 6.12

 

—

 

Existing Liens

Schedule 6.21

 

—

 

Immaterial Subsidiaries

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amended and Restated Credit Agreement is entered into as of May 31, 2013,
by and among Granite City Food & Brewery Ltd., a Minnesota corporation (the
“Borrower”), the various institutions from time to time party to this Agreement,
as Lenders, and Fifth Third Bank, an Ohio banking corporation, as Administrative
Agent and L/C Issuer.

 

WHEREAS, the Borrower, the Administrative Agent and certain of the Lenders are
parties to that certain Credit Agreement dated as of the Original Closing Date
(as defined below) (as heretofore amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Original Credit Agreement”), pursuant to
which the Administrative Agent and the other “Lenders” identified therein made
certain loans and other financial accommodations available to the Borrower on
the terms and conditions set forth therein;

 

WHEREAS, the Borrower has requested, and Administrative Agent and the Lenders
have agreed to make certain additional loans and certain other financial
accommodations available to the Borrower upon and subject to the terms and
conditions set forth in this Agreement; and

 

WHEREAS, the Borrower, Administrative Agent and the Lenders desire to amend and
restate the Original Credit Agreement, without constituting a novation, all on
the terms and subject to the conditions contained herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto hereby amend and restate the
Original Credit Agreement in its entirety without effecting a novation of the
“Obligations” existing thereunder, and otherwise agree as follows:

 

Section 1.                                          Definitions; Interpretation.

 

1.1                               Definitions.  The following terms when used
herein shall have the following meanings:

 

“Acquired Business” means the entity or assets acquired by the Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary), provided that the
Borrower or the Subsidiary is the surviving entity.

 

“Adjusted EBITDA” means, with reference to any period, the result of
(a) Restaurant-Level IBO less (b) lease payments less (c) cash occupancy costs
less (d) general and administrative cost plus (e) non-cash stock option
compensation plus (f) directors’ fees and expenses plus (g) extraordinary
charges plus (h) non-recurring charges plus (or minus) (i) any

 

--------------------------------------------------------------------------------


 

losses (or gains) realized upon the disposition of property outside of the
ordinary course of business.

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
equal to the quotient of (i) LIBOR, divided by (ii) one minus the Reserve
Percentage.

 

“Administrative Agent” means Fifth Third Bank, an Ohio banking corporation, as
contractual representative for itself and the other Lenders, and any successor
pursuant to Section 9.7 hereof.

 

“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 10% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 10% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

 

“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time pursuant to the terms hereof.

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.13 hereof,
the applicable rate per annum corresponding to the applicable Senior Leverage
Ratio, all as set forth in the following table:

 

Senior Leverage
Ratio

 

Base Rate

 

LIBOR

 

> 2.00

 

2.25

%

4.75

%

> 1.50, but < 2.00

 

1.75

%

4.25

%

< 1.50

 

1.25

%

3.75

%

 

The Applicable Margin shall be adjusted quarterly, to the extent applicable, as
of the first (1st) day of the month following the date on which financial
statements are required to be delivered pursuant to Section 6.1(a) (including
with respect to the last fiscal quarter of each fiscal year) after the end of
each related fiscal quarter based on the Senior Leverage Ratio as of the last
day of such fiscal quarter.  Notwithstanding the foregoing, (a) until the first
day of the month following the date on which financial statements for the fiscal
quarter ending December 31, 2013 are required to be delivered pursuant to
Section 6.1(a), the Applicable Margin shall equal the

 

2

--------------------------------------------------------------------------------


 

rates corresponding to the Senior Leverage Ratio of > 2.00 in the foregoing
table, (b) if the Borrower fails to deliver the financial statements required by
Section 6.1(a), and the related compliance certificate required by
Section 6.1(c), after the end of any related fiscal quarter, the Applicable
Margin shall be the rates corresponding to the Senior Leverage Ratio of > 2.00
in the foregoing table until such financial statements and compliance
certificate are delivered, and (c) no reduction to the Applicable Margin shall
become effective at any time when an Event of Default has occurred and is
continuing; provided, any such reduction shall (to the extent applicable) become
effective immediately upon the waiver of such Event of Default pursuant to the
terms of this Agreement.

 

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, Administrative Agent
determines that (a) the Senior Leverage Ratio calculated by the Borrower as of
any applicable date was inaccurate and (b) a proper calculation of the Senior
Leverage Ratio would have resulted in different pricing for any period, then
(i) if the proper calculation of the Senior Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall automatically and
retroactively be obligated to pay to Administrative Agent, for the benefit of
the applicable Lenders, promptly on demand by Administrative Agent, an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period; and (ii) if the proper calculation of the Senior Leverage Ratio would
have resulted in lower pricing for such period, neither Administrative Agent nor
any Lender shall have any obligation to repay any interest or fees to Borrower;
provided that any such excess interest and fees actually paid to the Lenders
shall be applied to reduce future interest and fee payments in the direct order
in which they become due.

 

“Application” is defined in Section 2.3(b) hereof.

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

“Approved Property Acquisition” means an Acquisition of the buildings and
fixtures and an assumption of the respective ground lease interests which are,
as of the Restatement Effective Date, owned by Dunham Capital Management, L.L.C.
and GC Rosedale, L.L.C. and are located at the following addresses: 7140
Harrison Ave., Suite 108, Rockford, IL 61112; 3809 Coldwater Rd., Fort Wayne, IN
46805; 851 Rosedale Center, Roseville, MN 55113; West Oaks Shopping Center,
11411 Olive Blvd., Creve Coeur, MO 63141; 2300 Village Drive West, Suite 130,
(6600 Russell Road), Maumee, OH 43537; and 72 West Towne Mall, Madison, WI
53719.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Base Rate” means for any day the greatest of: (i) the rate of interest
announced by the Administrative Agent from time to time as its “prime rate” as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime rate to be effective as of the date of the relevant change in said
prime rate (it being acknowledged that such rate may not be the Administrative
Agent’s best or lowest rate), and (ii) the sum of (x) the Federal Funds Rate,
plus (y) 1/2 of 1%.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.4(a) hereof.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Credit on a single date and, in the case of Eurodollar
Loans, for a single Interest Period.  Borrowings of Loans are made and
maintained ratably from each of the Lenders under a Credit according to their
Percentages of such Credit.  A Borrowing is “advanced” on the day Lenders
advance funds comprising such Borrowing to the Borrower, is “continued” on the
date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loans to the other, all as requested by the Borrower pursuant to
Section 2.5(a) hereof.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Cincinnati, Ohio and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

 

“CapEx Loan” is defined in Section 2.1(c) hereof and, as so defined, includes a
Base Rate Loan, Fixed Rate Loan or a Eurodollar Loan, each of which is a “type”
of CapEx Loan hereunder.

 

“CapEx Loan Commitment” means, as to any Lender, the obligation of such Lender
to make its CapEx Loan prior to the CapEx Loan Commitment Termination Date in
the principal amount not to exceed the amount set forth opposite such Lender’s
name on Schedule 1 attached hereto and made a part hereof.  The CapEx Loan
Commitments of the Lenders aggregate $10,000,000 on the Restatement Effective
Date.

 

“CapEx Loan Commitment Fee” is defined in Section 2.13(f).

 

“CapEx Commitment Termination Date” means May 31, 2018.

 

“CapEx Loan Credit” means the credit facility for the CapEx Loans described in
Section 2.1(c) hereof.

 

“CapEx Loan Funding Amount” means the lesser of (i) the total aggregate purchase
price required to be paid in connection with all Approved Property Acquisitions
and fees and expenses incurred in connection therewith and (ii) $10,000,000.

 

4

--------------------------------------------------------------------------------


 

“CapEx Loan Maturity Date” means May 31, 2018 or such earlier date on which the
Commitments terminate pursuant to Section 7.

 

“CapEx Loan Percentage” means, for each Lender, the percentage of the CapEx Loan
Commitments represented by such Lender’s CapEx Loan Commitment or, upon the
funding of the CapEx Loan, the percentage held by such Lender of the aggregate
principal amount of all CapEx Loans then outstanding.

 

“CapEx Loan Note” is defined in Section 2.12 hereof.

 

“CapEx Loan Year” means a period of twelve (12) months ending on the last day of
each fiscal year.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Cash Equivalents” shall mean, as to any Person:  (a) investments in direct
obligations of the United States of America or of any agency or instrumentality
thereof whose obligations constitute full faith and credit obligations of the
United States of America, provided that any such obligations shall mature within
one year of the date of issuance thereof; (b) investments in commercial paper
rated at least P-1 by Moody’s and at least A-1 by S&P maturing within 90 days
from the date of issuance thereof; (c) investments in certificates of deposit
issued by any Lender or by any United States commercial bank having capital and
surplus of not less than $250,000,000 which have a maturity of one year or less;
(d) investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in clause (a) above entered
into with any bank meeting the qualifications specified in clause (c) above,
provided all such agreements require physical delivery of the securities
securing such Stock Transfer Agreement, except those delivered through the
Federal Reserve Book Entry System; and (e) investments in money market funds
that invest solely, and which are restricted by their respective charters to
invest solely, in investments of the type described in the immediately preceding
subsections (a), (b), (c), and (d) above.

 

“Cash Flow” means, with reference to any period, without duplication, the
difference (if any) by which Adjusted EBITDA for such period exceeds an amount
equal to (i) to the extent deducted in the calculation Adjusted EBITDA,
unfinanced Capital Expenditures for which the Borrower or any Subsidiary (x) is
subject to a binding commitment to make, and (y) reasonably expects to make in
cash during the fiscal year immediately following such period, less (ii) (x)

 

5

--------------------------------------------------------------------------------


 

Capital Expenditures or other expenditures actually made in cash with respect to
Capital Expenditures which were deducted from the calculation of Cash Flow for
the prior fiscal year pursuant to clause (i) above, minus (y) $2,500,000, plus
(iii) the aggregate amount of payments made by the Borrower and its Subsidiaries
during such period in respect of all principal on all Indebtedness (whether at
maturity, as a result of mandatory sinking fund redemption, mandatory
prepayment, acceleration or otherwise, but excluding payments made on the Line
of Credit and prepayments of the Term Loans), plus (iv) cash payments related to
exit and disposal costs for the prior Borrower location at Rogers, Arkansas,
plus (v) payments in respect of taxes, in each case for such period, plus
(vi) directors’ fees and expenses permitted hereunder, plus (vii) dividends and
distributions permitted under Section 6.15(b) minus (i) dividends and
distributions permitted under Section 6.15(e).

 

“CDP” means Concept Development Partners LLC, a Delaware limited liability
company.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) (excluding CDP, CIC Partners or any of their Controlled
Investment Affiliates) at any time of beneficial ownership of 50% or more of the
outstanding Voting Stock of the Borrower on a fully-diluted basis, (b) the board
of directors (or similar governing body) of the Borrower ceases to consist of a
majority of Continuing Directors, (c) CIC Partners and its Controlled Investment
Affiliates at any time cease to collectively own a majority of the issued and
outstanding equity interests of the Borrower owned, directly or indirectly, by
it on the Restatement Effective Date Date (as the same may be adjusted for any
combination, recapitalization or reclassification into a greater or smaller
number of shares, interests or other unit of equity security), or (d) CIC
Partners and its Controlled Investment Affiliates at any time fail to own
beneficially, on an as converted basis, directly or indirectly, a greater
percentage of the issued and outstanding voting equity interests of the Borrower
than any other equityholder of the Borrower.

 

“CIC Partners” means CIC Partners II LP, a Delaware limited partnership, and its
Affiliates.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.

 

“Collateral Account” is defined in Section 7.4 hereof.

 

“Collateral Documents” means the Mortgages, the Security Agreement, and all
other mortgages, deeds of trust, security agreements, pledge agreements, account
control agreements,

 

6

--------------------------------------------------------------------------------


 

assignments, and other documents as shall from time to time secure or relate to
the Obligations, the Hedging Liability, and the Funds Transfer and Deposit
Account Liability, or any part thereof, other than (x) Hedge Agreements, and
(y) customary and ancillary customer documentation executed in connection with
the opening of deposit accounts, as any of the foregoing may be amended,
restated, supplemented or otherwise modified from time to time, including, but
not limited to, by the Master Reaffirmation Agreement.

 

“Commitments” means the Line of Credit Commitments and the Term Loan
Commitments.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commodity Futures Trading Commission” means the United States Commodity Futures
Trading Commission.

 

“Company Competitor” means any Persons who are direct competitors or who control
direct competitors of the Borrower and its Subsidiaries as identified to the
Administrative Agent from time to time; provided, however, “Company Competitor”
shall not include any Persons who are lenders, owners or affiliates of any
direct competitors.

 

“Contingent Obligation” shall mean as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

“Continuing Directors” means the directors of the Borrower on the Restatement
Effective Date and each other director, if such other directors’ nomination for
election to the board of directors (or equivalent governing body) of the
Borrower is recommended by a majority of then Continuing Directors or such other
director receives the vote of CIC Partners, CDP and their respective Controlled
Investment Affiliates in his or her election by the stockholders of the
Borrower.

 

7

--------------------------------------------------------------------------------


 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Controlled Investment Affiliate” means, with respect to any Person, any fund or
investment vehicle that (i) is organized by such Person for the purpose of
making investments in one or more companies and is controlled by such Person or
(ii) has the same principal fund advisor or manager as such Person.  For
purposes of this definition “Controlled Investment Affiliates” means, with
respect to CIC Partners, any fund or investment vehicle that (i) is organized by
such Person for the purpose of making investments in one or more companies and
is controlled by such Person or (ii) has the same principal fund advisor or
manager as such Person.  For purposes of this definition “control” means the
power to direct or cause the direction of management and policies of a Person,
whether by contract or otherwise. means the power to direct or cause the
direction of management and policies of a Person, whether by contract or
otherwise.

 

“Credit” means any of the Line of Credit and the Term Credit.

 

“Credit Event” means the advancing of any Loan or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

“Damages” means all damages including, without limitation, punitive damages,
liabilities, costs, expenses, losses, judgments, diminutions in value, fines,
penalties, demands, claims, cost recovery actions, lawsuits, administrative
proceedings, orders, response action, removal and remedial costs, compliance
costs, investigation expenses, consultant fees, reasonable out-of-pocket
attorneys’ and paralegals’ fees and litigation expenses.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in Reimbursement Obligations required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent or become the subject of a receivership,
bankruptcy or insolvency proceeding (or whose parent company has been deemed
insolvent or otherwise become the subject of a receivership, bankruptcy or
insolvency proceeding).

 

“Delayed Draw Term Loan” is defined in Section 2.1(b) hereof and, as so defined,
includes a Base Rate Loan, Fixed Rate Loan or a Eurodollar Loan, each of which
is a “type” of Delayed Draw Term Loan hereunder.

 

“Delayed Draw Term Loan Commitment” means, as to any Lender, the obligation of
such Lender to make its Delayed Draw Term Loan prior to the Delayed Draw Term
Loan Commitment Termination Date in the principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1 attached hereto and
made a part hereof.  The

 

8

--------------------------------------------------------------------------------


 

Delayed Draw Term Loan Commitments of the Lenders aggregate $4,000,000 on the
Restatement Effective Date.

 

“Delayed Draw Term Loan Commitment Fee” is defined in Section 2.13(e).

 

“Delayed Draw Term Loan Commitment Termination Date” means December 1, 2013.

 

“Delayed Draw Term Loan Credit” means the credit facility for the Delayed Draw
Term Loans described in Section 2.1(b) hereof.

 

“Delayed Draw Term Loan Funding Amount” means the lesser of (i) the total
aggregate purchase price required to be paid in connection with all Approved
Property Acquisitions and fees and expenses incurred in connection therewith and
(ii) $4,000,000.

 

“Delayed Draw Term Loan Maturity Date” means May 31, 2018 or such earlier date
on which the Commitments terminate pursuant to Section 7.

 

“Delayed Draw Term Loan Percentage” means, for each Lender, the percentage of
the Delayed Draw Term Loan Commitments represented by such Lender’s Delayed Draw
Term Loan Commitment or, upon the funding of the Delayed Draw Term Loan, the
percentage held by such Lender of the aggregate principal amount of all Delayed
Draw Term Loans then outstanding.

 

“Delayed Draw Term Note” is defined in Section 2.12 hereof.

 

“Designated Petty Cash Accounts” means deposit accounts of the Borrower and its
Subsidiaries with an aggregate balance contained therein at any time less than
$100,000.

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than (a) sales or other dispositions expressly permitted under
Section 6.13 hereof and (b) the issuance of equity interests.

 

“Dollars” and “$” each means the lawful currency of the United States of
America.

 

“ECF Percentage” means, with respect to any fiscal year of the Borrower and its
Subsidiaries, a percentage equal to, if the ratio of (a) Total Funded Debt less
Capital Leases of the Borrower and its Subsidiaries to (b) Adjusted EBITDA, of
the Borrower and its Subsidiaries, in each case, for the period of four fiscal
quarters then ended is (x) greater than or equal to 2.00 as of the last day of
such fiscal year, 75%, and (y) less than 2.00, 50%.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a Line of
Credit Commitment, the L/C Issuer, and (iii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include (x) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (y) any Company Competitor.

 

9

--------------------------------------------------------------------------------


 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
Governmental Authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management or use of natural resources and wildlife,
(c) the protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b) hereof.

 

“Event of Default” means any event or condition identified as such in
Section 7.1 hereof.

 

“Event of Loss” means, with respect to any Property, any of the following: 
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property, in each case, that gives rise to the receipt by the Borrower or
any Subsidiary of any insurance proceeds or condemnation awards in respect
thereof.

 

“Excess Interest” is defined in Section 10.18 hereof.

 

“Excluded Swap Obligation” means, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation of the guarantor is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation of the guarantor that is
attributable to swaps for which such Swap Obligation or security interest is or
becomes illegal.

 

10

--------------------------------------------------------------------------------


 

“Excluded Taxes” is defined in Section 10.1(a) hereof.

 

“Exempt Account” means any (i) local petty cash deposit accounts in which there
is not maintained at any point in time funds on deposit greater than $100,000 in
the aggregate for all such accounts, (ii) any payroll accounts maintained by
Borrower and its Subsidiaries into which there is deposited no funds other than
those intended solely to cover the current amount of their payroll obligation
and (iii) that certain deposit account number 7026169768 maintained by Granite
City Restaurant Operations, Inc. at Fifth Third Bank for the benefit of
Pittsburgh CR, LLC, to the extent the funds in such deposit account are owned by
Pittsburgh CR, LLC.

 

“FATCA” means Sections 1471 through 1474 of the Code, the Treasury Regulations
promulgated thereunder and published guidance with respect thereto

 

“Federal Funds Rate” means for any day the rate determined by the Administrative
Agent to be the average (rounded upward, if necessary, to the next higher 1/100
of 1%) of the rates per annum quoted to the Administrative Agent at
approximately 10:00 a.m. (Cincinnati time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount owed to the Administrative Agent for which
such rate is being determined.

 

“Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal made or to be made during such period with
respect to Senior Indebtedness (“Principal Payments”) of the Borrower and its
Subsidiaries, plus (b) the cash portion of any Interest Expense (excluding any
imputed interest charges with respect to Capitalized Lease Obligations and all
amortization of debt discount and expense) for such period, plus (c) Capital
Expenditures made by the Borrower and its Subsidiaries during such period not
financed with Indebtedness, plus (d) federal, state, and local income taxes paid
by the Borrower and its Subsidiaries during such period, plus (e) to the extent
such obligations and liabilities are not subordinated to the Obligations of
Borrower hereunder in a manner reasonably satisfactory to Administrative Agent,
scheduled payments made or to be made during such period with respect to
Indebtedness incurred by the Borrower or its Subsidiaries under Section 6.11(k),
together with Interest Expense with respect thereto.

 

“Fixed Rate Loan” means a Loan bearing interest at a fixed rate of interest.

 

“Franklin Lease” means that certain Lease dated as of February 20, 2012, between
Drury Development Corporation, as the landlord, and Granite City Restaurant
Operations, Inc., as the tenant, with respect to the property located at 1864
West McEwen Drive, Franklin, Tennessee 37067, as in effect on March 20, 2012.

 

“Franklin Restaurant” means that certain Granite City Food & Brewery restaurant
located in Franklin, Tennessee and subject to the Franklin Lease.

 

“Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any of its Subsidiaries owing to any of the Lenders, or any
Affiliates of such Lenders, arising out of (a) the execution or processing of
electronic transfers of funds by automatic clearing house

 

11

--------------------------------------------------------------------------------


 

transfer, wire transfer or otherwise to or from the deposit accounts of the
Borrower and/or any Subsidiary now or hereafter maintained with any of the
Lenders or their Affiliates, (b) the acceptance for deposit or the honoring for
payment of any check, draft or other item with respect to any such deposit
accounts, and (c) any other deposit, disbursement, and cash management services
afforded to the Borrower or any such Subsidiary by any of such Lenders or their
Affiliates.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, count, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guaranty” and “Guaranties” each is defined in Section 4.3 hereof.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

“Hedge Agreement” means any interest rate, currency or commodity swap
agreements, cap agreements, collar agreements, floor agreements, exchange
agreements, forward contracts, option contracts or similar interest rate or
currency or commodity hedging arrangements.

 

“Hedging Liability” means the liability of the Borrower or any Subsidiary to any
of the Lenders, or any Affiliates of such Lenders, in respect of any Hedge
Agreement as the Borrower or such Subsidiary, as the case may be, may from time
to time enter into with any one or more of the Lenders party to this Agreement
or their Affiliates.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, and, if
such acquisition has been so approved, as to which such approval has not been
withdrawn.

 

“Immaterial Subsidiaries” means the Subsidiaries set forth on Schedule 6.21
hereto.

 

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
of such Person for borrowed money, whether current or funded, or secured or
unsecured, (b) all

 

12

--------------------------------------------------------------------------------


 

indebtedness for the deferred purchase price of Property or services, (c) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of a default are limited to repossession or sale of such Property),
(d) all indebtedness secured by a purchase money mortgage or other Lien to
secure all or part of the purchase price of Property subject to such mortgage or
Lien, (e) all obligations under leases which shall have been or must be, in
accordance with GAAP, recorded as Capital Leases in respect of which such Person
is liable as lessee, (f) any liability in respect of banker’s acceptances or
letters of credit, (g) any indebtedness, whether or not assumed, secured by
Liens on Property acquired by such Person at the time of acquisition thereof,
(h) all obligations under any so-called “synthetic lease” transaction entered
into by such Person, (i) all obligations under any so-called “asset
securitization” transaction entered into by such Person, and (j) all Contingent
Obligations, it being understood that the term “Indebtedness” shall not include
trade payables arising in the ordinary course of business.  The amount of
Indebtedness of any Person for the purposes of clause (d) shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the assets encumbered thereby as determined by
such Person in good faith.

 

“Indemnified Taxes” is defined in Section 10.1(a) hereof.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

 

“Interest Period” means, with respect to Eurodollar Loans, the period commencing
on the date a Borrowing of Loans is advanced, continued or created by conversion
and ending 1, 2 or 3 months thereafter; provided, however, that:

 

(i)                                     no Interest Period with respect to any
portion of the Term Loans shall extend beyond the final maturity date of the
Term Loans;

 

(ii)                                  whenever the last day of any Interest
Period would otherwise be a day that is not a Business Day, the last day of such
Interest Period shall be extended to the next succeeding Business Day, provided
that, if such extension would cause the last day of an Interest Period for a
Borrowing of Eurodollar Loans to occur in the following calendar month, the last
day of such Interest Period shall be the immediately preceding Business Day; and

 

(iii)                               for purposes of determining an Interest
Period for a Borrowing of Eurodollar Loans, a month means a period starting on
one day in a calendar month and ending on the numerically corresponding day in
the next calendar month; provided, however, that if there is no numerically
corresponding day in the month in which such an Interest Period is to end or if
such an Interest Period begins on the last Business Day of a calendar month,
then such Interest Period shall end on the last Business Day of the calendar
month in which such Interest Period is to end.

 

13

--------------------------------------------------------------------------------


 

“Kansas Subsidiary” means Granite City of Kansas Ltd., a Kansas corporation.

 

“L/C Issuer” means Fifth Third Bank, an Ohio banking corporation.

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Sublimit” means $100,000, as the same may be reduced or otherwise modified
pursuant to the terms hereof.

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority.

 

“Lenders” means and includes Fifth Third Bank, an Ohio banking corporation, and
the other banks, financial institutions and other lenders from time to time
party to this Agreement, including each assignee Lender pursuant to
Section 10.10 hereof.

 

“Lending Office” is defined in Section 8.6 hereof.

 

“Letter of Credit” is defined in Section 2.3(a) hereof.

 

“Leverage Ratio” means, as of the date of determination thereof, the ratio of
(a) Total Funded Debt of the Borrower and its Subsidiaries as of such date to
(b) the sum of (x) Adjusted EBITDA, plus (y) regularly-scheduled cash payments
made with respect to Capitalized Lease Obligations, in each case for the period
of four fiscal quarters then ended.

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in Dollars in immediately available funds are
offered to the Administrative Agent at 11:00 a.m. (London, England time)
2 Business Days before the beginning of such Interest Period by 3 or more major
banks in the interbank eurodollar market selected by the Administrative Agent
for delivery on the first day of and for a period equal to such Interest Period
and in an amount equal or comparable to the principal amount of the Eurodollar
Loan scheduled to be made by the Administrative Agent as part of such Borrowing.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in Dollars for a period equal to such Interest Period, which
appears on the Reuters Screen LIBOR01 Page as of 11:00 a.m. (London, England
time) on the day 2 Business Days before the commencement of such Interest
Period.

 

“Lien” means any deed of trust, mortgage, lien, security interest, pledge,
charge or encumbrance of any kind in the nature of security in respect of any
Property, including the interests of a vendor or lessor under any conditional
sale, Capital Lease or other title retention arrangement.

 

14

--------------------------------------------------------------------------------


 

“Line of Credit” means the credit facility for making Line of Credit Loans and
issuing Letters of Credit described in Sections 2.2 and 2.10 hereof.

 

“Line of Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Line of Credit Loans and to participate in Letters of Credit
issued for the account of the Borrower hereunder in an aggregate principal or
face amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1 attached hereto and made a part
hereof, as the same may be reduced, increased or otherwise modified at any time
or from time to time pursuant to the terms hereof.  The Borrower and the Lenders
acknowledge and agree that the Line of Credit Commitments of the Lenders
aggregate $100,000 on the Restatement Effective Date.

 

“Line of Credit Loan” is defined in Section 2.2 hereof and, as so defined,
includes a Base Rate Loan or a Eurodollar Loan, each of which is a “type” of
Line of Credit Loan hereunder.

 

“Line of Credit Loan Year” means a period of twelve (12) months ending on
December 31 of each calendar year.

 

“Line of Credit Note” is defined in Section 2.12 hereof.

 

“Line of Credit Outstandings” means, at any time, the aggregate principal amount
of the Line of Credit Loans outstanding at such time.

 

“Line of Credit Percentage” means, for each Lender, the percentage of the
aggregate Line of Credit Commitments represented by such Lender’s Line of Credit
Commitment or, if the Line of Credit Commitments have been terminated, the
percentage held by such Lender (including through participation interests in
Reimbursement Obligations) of the aggregate principal amount of all Line of
Credit Loans and L/C Obligations then outstanding.

 

“Line of Credit Termination Date” means May 31, 2018 or such earlier date on
which the Line of Credit Commitments are terminated in whole pursuant to
Section 2.10, 7.2 or 7.3 hereof.

 

“Loan” means any Line of Credit Loan, Term A Loan, CapEx Loan or Delayed Draw
Term Loan, whether outstanding as a Base Rate Loan, Fixed Rate Loan or
Eurodollar Loan or otherwise permitted hereunder, each of which is a “type” of
Loan hereunder.

 

“Loan Documents” means this Agreement, the Notes, the Applications, the
Collateral Documents, the Guaranties, and each other agreement, instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith, other than Hedge Agreements.

 

“Master Reaffirmation Agreement” means that certain Master Reaffirmation
Agreement dated as of the Restatement Effective Date, by and among the Borrower,
its Subsidiaries and the Administrative Agent.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, or condition (financial
or otherwise) or prospects

 

15

--------------------------------------------------------------------------------


 

of the Borrower and its Subsidiaries taken as a whole, (b) a material impairment
of the ability of the Borrower or any Subsidiary to perform its material
obligations under any Loan Document or (c) a material adverse effect upon
(i) the legality, validity, binding effect or enforceability against the
Borrower or any Subsidiary of any Loan Document, (ii) the rights and remedies of
the Administrative Agent and the Lenders thereunder or (iii) the perfection or
priority of any material Lien granted under any Collateral Document.

 

“Maximum Rate” is defined in Section 10.18 hereof.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means, collectively, each Mortgage and Security Agreement with
Assignment of Rents and Open-End Mortgage and Security Agreement with Assignment
of Rents between the Borrower and the Administrative Agent relating to the
Borrower’s real property, fixtures and interests in real property owned in fee
as of the Restatement Effective Date and any other mortgages or deeds of trust
delivered to the Administrative Agent pursuant to Section 4.2 hereof, as the
same may be amended, modified, supplemented or restated from time to time.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by such Person, net of
(i) reasonable direct costs relating to such Disposition, (ii) sale, use or
other transactional taxes (including, but not limited to, taxes directly
resulting from the gains from such Disposition) paid or payable by such Person
as a direct result of such Disposition, (iii) the principal amount of any
Indebtedness that is secured by the asset subject to such Disposition and that
is repaid in connection with such Disposition (other than Indebtedness under the
Loan Documents) and (iv) any reserve for adjustment in respect of the sale price
of such asset or assets established in accordance with GAAP, (b) with respect to
any Event of Loss of a Person,  cash and cash equivalent proceeds received by
Person (whether as a result of payments made under any applicable insurance
policy therefor or in connection with condemnation proceedings or otherwise),
net of (i) reasonable direct costs incurred in connection with the collection of
such proceeds, awards or other payments and (ii) the principal amount of any
Indebtedness that is secured by the asset subject to such Event of Loss and that
is repaid in connection with such Event of Loss (other than Indebtedness under
the Loan Documents), and (c) with respect to any offering of equity securities
of a Person or the issuance of any Indebtedness by a Person,  cash and cash
equivalent proceeds received by or for such Person’s account, net of reasonable
legal, underwriting, and other fees and expenses, discounts and commissions
incurred as a direct result thereof.

 

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that, there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, except to the extent that the Borrower has
delivered the financial statements of the Acquired Business for such period,
which financial statements shall have been audited by an independent accounting
firm reasonably satisfactory to the Administrative Agent, and the Administrative
Agent agrees to the inclusion of such net income (or net loss) of such Person
and (b) the net income (or net loss) of any Person (other than

 

16

--------------------------------------------------------------------------------


 

a Subsidiary) in which the Borrower or any of its Subsidiaries has a equity
interest in, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries during
such period.

 

“Netting Cash” means cash which, as of any date of determination, (x) is subject
to a first priority perfected Lien securing the Obligations in favor of the
Administrative Agent and (y) does not exceed an aggregate amount equal to the
anticipated payments of principal and interest of the Facilities during the
immediately succeeding twelve (12) month period.

 

“Non-Consenting Lender” is defined in Section 10.11 hereof.

 

“Notes” is defined in Section 2.12.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document (other than Excluded Swap Obligations), in each
case whether now existing or hereafter arising, due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired.  In
addition to, but without duplication of, the foregoing, the Obligations shall
include, without limitation, all obligations, liabilities and indebtedness
arising from or in connection with (i) all Letters of Credit issued by a Lender,
(ii) all Hedge Agreements entered into with any Eligible Swap Counterparty
(other than Excluded Swap Obligations), and (iii) Funds Transfer and Deposit
Account Liability.

 

“Original Closing Date” means May 10, 2011.

 

“Original Credit Agreement” is defined in the Recitals hereto.

 

“Participant” is defined in Section 10.10(d) hereof.

 

“Participating Interest” is defined in Section 2.3(d) hereof.

 

“Participating Lender” is defined in Section 2.3(d) hereof.

 

“Patriot Act” is defined in Section 5.24(b) hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Percentage” means for any Lender its Line of Credit Percentage or Term Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis (including, without limitation, Section 9.6 hereof), such
aggregate percentage shall be calculated by aggregating the separate components
of the Line of Credit Percentage and Term Loan Percentage, and expressing such
components on a single percentage basis.

 

“Permitted Lien” is defined in Section 6.12 hereof.

 

17

--------------------------------------------------------------------------------


 

“Permitted Sale-Leaseback” is defined in Section 6.13(g) hereof.

 

“Permitted Strategic Acquisition” means any Acquisition with respect to which
all of the following conditions shall have been satisfied:

 

(a)                                 the Acquired Business is or will be in the
same line of business engaged in as of the date of this Agreement by the
Borrower and any of its Subsidiaries and has its primary operations in the
United States of America or Canada;

 

(b)                                 the Acquisition shall not be a Hostile
Acquisition;

 

(c)                                  the Borrower shall have notified the
Administrative Agent and Lenders not less than fifteen (15) Business Days (or
such shorter time period as may be agreed to by the Administrative Agent) prior
to any such Permitted Strategic Acquisition;

 

(d)                                 if a new Subsidiary is formed or acquired as
a result of or in connection with the Acquisition, such Subsidiary shall be a
Subsidiary organized under the laws of a jurisdiction in the United States and
the Borrower shall have complied with the requirements of Section 4 hereof in
connection therewith;

 

(e)                                  after giving effect to the Acquisition, no
Default or Event of Default shall exist, including with respect to the covenants
contained in Section 6.20 on a pro forma basis (calculated as of the date of,
and after giving effect to, such Acquisition and the incurrence of any
Indebtedness in connection therewith), and the Borrower shall have delivered to
the Administrative Agent a compliance certificate in the form of Exhibit E
attached hereto evidencing such compliance with Section 6.20; and

 

(f)                                   the Acquisition is consummated on terms
and conditions and pursuant to documents satisfactory to the Administrative
Agent in its reasonable discretion, and the Administrative Agent has given its
prior written consent thereto.

 

“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Premises” means the real property owned or leased by the Borrower or any
Subsidiary, including, without limitation, the real property and improvements
thereon owned by the Borrower or any Subsidiary subject to the Lien of the
Mortgages or any other Collateral Documents.

 

18

--------------------------------------------------------------------------------


 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Register” is defined in Section 10.10(c) hereof.

 

“Reimbursement Obligation” is defined in Section 2.3(c) hereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, financial advisors and
consultants of such Person and of such Person’s Affiliates.

 

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migration into the environment.

 

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit, Unused Line of Credit
Commitments, CapEx Loan Commitments and Delayed Draw Term Loan Commitments
constitute more than 50% of the sum of the total outstanding Loans, interests in
Letters of Credit, Unused Line of Credit Commitments, CapEx Loan Commitments and
Delayed Draw Term Loan Commitments; provided that, the Commitment of, and the
portion of the outstanding Loans, interests in Letters of Credit, Unused Line of
Credit Commitments, CapEx Loan Commitments and Delayed Draw Term Loan
Commitments held or deemed held by, any Defaulting Lender shall, so long as such
Lender is a Defaulting Lender, be excluded for purposes of making a
determination of Required Lenders.

 

“Reserve Percentage” means, for any Borrowing of Eurodollar Loans, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including, without limitation, any supplemental,
marginal, and emergency reserves) are imposed during such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) on
“eurocurrency liabilities”, as defined in such Board’s Regulation D (or in
respect of any other category of liabilities that includes deposits by reference
to which the interest rate on Eurodollar Loans is determined or any category of
extensions of credit or other assets that include loans by non-United States
offices of any Lender to United States residents), subject to any amendments of
such reserve requirement by such Board or its successor, taking into account any
transitional adjustments thereto.  For purposes of this definition, the
Eurodollar Loans shall be deemed to be “eurocurrency liabilities” as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D.

 

“Responsible Officer” means the chief executive officer, the chief financial
officer, president, treasurer or assistant treasurer of the Borrower.

 

19

--------------------------------------------------------------------------------


 

“Restatement Effective Date” means the date of this Agreement or such later
Business Day upon which each condition described in Section 3.2 shall be
satisfied or waived in a manner reasonably acceptable to the Administrative
Agent in its discretion.

 

“Restaurant-Level IBO” means, for any period, revenue less the cost of food,
beverage, labor and restaurant operating costs; provided, however, the
Administrative Agent reserves the right to exclude an amount up to $75,000 from
any determination of Restaurant-Level IBO with respect to each leased restaurant
location with respect to which Administrative Agent has requested but not
received a landlord agreement in form and substance reasonably satisfactory to
Administrative Agent on or before ninety (90) days after the later to occur of
(x) the Restatement Effective Date, and (y) the first date upon which Borrower
or its Subsidiary first leased such location.

 

“Reuters Screen LIBOR01 Page” means the display designated as the “LIBOR01 Page”
on the Reuters Service (or such other page as may replace the LIBOR01 Page on
that service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for U.S. Dollar deposits (“BBA
LIBOR”) or such other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time).

 

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

 

“Security Agreement” means that certain Guaranty, Pledge and Security Agreement
dated of the Original Closing Date, by and among the Borrower and its U.S.
Subsidiaries and the Administrative Agent, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time
pursuant to the terms hereof.

 

“Senior Indebtedness” means, with respect to the Borrower as of any date of
determination, the sum of (x) the average aggregate balance of outstanding Line
of Credit Loans as of the last day of each month in the twelve month (or shorter
period commencing on the Restatement Effective Date) period ended on the date of
measurement, plus (y) L/C Obligations as of the date of measurement, whether or
not then due and payable, plus (y) the outstanding principal balance of the Term
Loan as of date of measurement.

 

“Senior Leverage Ratio” means, as of the date of determination thereof, the
ratio of Senior Funded Debt of the Borrower and its Subsidiaries as of such date
to Adjusted EBITDA for the period of four fiscal quarters then ended.

 

“Senior Funded Debt” means, at any time the same is to be determined, an amount
equal to (x) the aggregate of all Senior Indebtedness of the Borrower and its
Subsidiaries at such time determined on a consolidated basis in accordance with
GAAP, less (y) the aggregate amount of Netting Cash at such time.

 

“Specified Preferred” means the Series A Convertible Preferred Stock of the
Borrower issued pursuant to that certain Stock Purchase Agreement dated as of
February 8, 2011 by and between Borrower and CDP, as amended prior to the
Restatement Effective Date.

 

20

--------------------------------------------------------------------------------


 

“Specified Properties” means real property in which the Borrower or any
subsidiary has acquired a fee simple interest in connection with the opening of
new business units or in connection with a Permitted Strategic Acquisition.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

 

“Swap Obligation” means any Obligation with respect to a Swap Contract that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Term A Credit” means the credit facility for the Term A Loans described in
Section 2.1(a) hereof.

 

“Term A Loan” is defined in Section 2.1(a) hereof and, as so defined, includes a
Base Rate Loan, Fixed Rate Loan or a Eurodollar Loan, each of which is a “type”
of Term A Loan hereunder.

 

“Term A Loan Commitment” means, as to any Lender, the obligation of such Lender
to make its Term A Loan on the Restatement Effective Date in the principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 1 attached hereto and made a part hereof.  The Term A Loan Commitments
of the Lenders aggregate $16,000,000 on the Restatement Effective Date.

 

“Term A Loan Maturity Date” means May 31, 2018, or such earlier date on which
the Commitments terminate pursuant to Section 7.

 

“Term A Loan Percentage” means, for each Lender, the percentage of the Term A
Loan Commitments represented by such Lender’s Term A Loan Commitment or, if the
Term A Loan Commitments have been terminated or have expired, the percentage
held by such Lender of the aggregate principal amount of all Term A Loans then
outstanding.

 

“Term A Note” is defined in Section 2.12 hereof.

 

“Term Credit” means, as applicable, the Term A Credit, the CapEx Loan Credit
and/or the Delayed Draw Term Loan Credit.

 

“Term Loan” means the Term A Loans, the CapEx Loans and/or the Delayed Draw Term
Loans.

 

“Term Loan Commitment” means the Term A Loan Commitment, the CapEx Loan
Commitment and/or the Delayed Draw Term Loan Commitment.

 

“Term Loan Percentage” means, for each Lender, the percentage of the Term Loan
Commitments represented by such Lender’s Term Loan Commitment or, if the Term
Loan

 

21

--------------------------------------------------------------------------------


 

Commitments have been terminated or have expired, the percentage held by such
Lender of the aggregate principal amount of all Term Loans then outstanding.

 

“Total Funded Debt” means, at any time the same is to be determined, an amount
equal to (x) the aggregate of all Indebtedness of the Borrower and its
Subsidiaries at such time determined on a consolidated basis in accordance with
GAAP (including, in any event, all Senior Indebtedness), less (y) the aggregate
amount of Netting Cash at such time.

 

“UCC” is defined in Section 1.2 hereof.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“Unused Line of Credit Commitments” means, at any time, the difference between
the Line of Credit Commitments then in effect and the aggregate outstanding
principal amount of Line of Credit Loans and L/C Obligations.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person (including, without
limitation, general partners of a partnership), other than stock or other equity
interests having such power only by reason of the happening of a contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding shares of capital stock (other than directors’ qualifying
shares as required by law) or other equity interests are owned by any one or
more of the Borrower and the Borrower’s other Wholly-Owned Subsidiaries at such
time.

 

1.2                               Interpretation.  The foregoing definitions are
equally applicable to both the singular and plural forms of the terms defined. 
The words “hereof”, “herein”, and “hereunder” and words of like import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  All references to time of day herein
are references to Cincinnati, Ohio, time unless otherwise specifically
provided.  Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP except where such principles
are inconsistent with the specific provisions of this Agreement.  All terms that
are used in this Agreement which are defined in the Uniform Commercial Code of
the State of Illinois as in effect from time to time (“UCC”) shall have the same
meanings herein as such terms are defined in the UCC, unless this Agreement
shall otherwise specifically provide.

 

1.3                               Change in Accounting Principles.  If, after
the date of this Agreement, there shall occur any change in GAAP (or reasonable
interpretations of the application thereof by Persons

 

22

--------------------------------------------------------------------------------


 

party hereto or their respective accountants or other agents) from those used in
the preparation of the financial statements referred to in Section 5.3 hereof
and such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and term so as equitably to reflect such
change in accounting principles (or reasonable interpretations of the
application thereof by Persons party hereto or their respective accountants or
other agents), with the desired result being that the criteria for evaluating
the financial condition of the Borrower and its Subsidiaries shall be the same
as if such change had not been made.  No delay by the Borrower or the Required
Lenders in requiring such negotiation shall limit their right to so require such
a negotiation at any time after such a change in accounting principles.  Until
any such covenant, standard, or term is amended in accordance with this
Section 1.3, financial covenants shall be computed and determined in accordance
with GAAP in effect prior to such change in accounting principles.

 

Section 2.                                          The Credit Facilities.

 

2.1                               Term Loan Commitments.

 

(a)                                 Each Lender severally and not jointly
agrees, subject to the terms and conditions hereof, to make a loan (each
individually a “Term A Loan” and, collectively, the “Term A Loans”) in Dollars
to the Borrowers in the amount of such Lender’s Term A Loan Commitment.  The
Term A Loans shall be advanced in a single Borrowing on the Restatement
Effective Date.  As provided in Section 2.5(a), and subject to the terms hereof,
the Borrower may elect that all or any part of the Term A Loans be outstanding
as Base Rate Loans, Fixed Rate Loans or Eurodollar Loans.  No amount of any Term
A Loan may be reborrowed once it is repaid.  The Borrower acknowledges and
agrees that, immediately prior to the effectiveness of this Agreement, the
outstanding principal amount of the (x) “Term A Loan” under the Original Credit
Agreement is $2,928,571.42, (y) “Delayed Draw Term Loan” under the Original
Credit Agreement is $4,703,090.21, and (z) “Line of Credit Loans” under the
Original Credit Agreement is $8,368,338.37, and that (i) all of the “Term A
Loan” under the Original Credit Agreement is hereby deemed to have been, and
hereby is, converted into a portion of the outstanding Term A Loan hereunder in
like amount without constituting a novation, (ii) all of the “Delayed Draw Term
Loan” under the Original Credit Agreement is hereby deemed to have been, and
hereby is, converted into a portion of the outstanding Term A Loan hereunder in
like amount without constituting a novation, (iii) all of the “Line of Credit
Loans” under the Original Credit Agreement is hereby deemed to have been, and
hereby is, converted into a portion of the outstanding Term A Loan hereunder in
like amount without constituting a novation, and (iv) $0 of Term A Loan shall be
advanced to the Borrower on the Restatement Effective Date.

 

(b)                                 Each Lender with a Delayed Draw Term Loan
Commitment severally and not jointly agrees, subject to the terms and conditions
hereof, to make a loan (each individually a “Delayed Draw Term Loan” and,
collectively, the “Delayed Draw Term Loans”) in Dollars to the Borrower in up to
six (6) installments, at any time prior to the Delayed Draw Term Loan Commitment
Termination Date, in an amount equal to the Delayed Draw Term Loan Funding
Amount.  As provided in Section 2.5(a), and subject to the terms hereof, the
Borrower may elect that all or any part of the Delayed Draw Term Loans be
outstanding as Base Rate Loans, Fixed

 

23

--------------------------------------------------------------------------------


 

Rate Loans or Eurodollar Loans.  No amount of any Delayed Draw Term Loan may be
reborrowed once it is repaid.  Borrower acknowledges and agrees that,
immediately prior to the effectiveness of this Agreement, the outstanding
principal amount of the “Delayed Draw Term Loans” under the Original Credit
Agreement is $4,703,090.21, all of which hereby shall be deemed to have been,
and hereby are, converted into a portion of the outstanding Term A Loan
hereunder in like amount without constituting a novation.

 

(c)                                  Each Lender with a CapEx Loan Commitment
severally and not jointly agrees, subject to the terms and conditions hereof, to
make a loan (each individually a “CapEx Loan” and, collectively, the “CapEx
Loans”) in Dollars to the Borrower, at any time prior to the CapEx Loan
Commitment Termination Date, in an amount equal to the CapEx Loan Funding
Amount.  As provided in Section 2.5(a), and subject to the terms hereof, the
Borrower may elect that all or any part of the CapEx Loans be outstanding as
Base Rate Loans, Fixed Rate Loans or Eurodollar Loans.

 

2.2                               Line of Credit Commitments.  Prior to the Line
of Credit Termination Date, each Lender severally and not jointly agrees,
subject to the terms and conditions hereof, to make Line of Credit Loans (each
individually a “Line of Credit Loan” and, collectively, the “Line of Credit
Loans”) in Dollars to the Borrower from time to time up to the amount of such
Lender’s Line of Credit Commitment in effect at such time; provided, however,
the sum of the aggregate principal amount of Line of Credit Loans and L/C
Obligations at any time outstanding shall not exceed the sum of all Line of
Credit Commitments in effect at such time.  Each Borrowing of Line of Credit
Loans shall be made ratably by the Lenders in proportion to their respective
Line of Credit Percentages.  As provided in Section 2.5(a), and subject to the
terms hereof, the Borrower may elect that each Borrowing of Line of Credit Loans
be Base Rate Loans or Eurodollar Loans.  Line of Credit Loans which are fully
repaid in accordance with the terms of this Agreement may be reborrowed in
accordance with the terms of this Agreement.  Borrower acknowledges and agrees
that, immediately prior to the effectiveness of this Agreement, the outstanding
principal amount of the “Line of Credit Loans” under the Original Credit
Agreement is $8,368,338.37, all of which hereby shall be deemed to have been,
and hereby are, converted into a portion of the outstanding Term A Loan
hereunder in like amount without constituting a novation.

 

2.3                               Letters of Credit.

 

(a)                                 General Terms.  Subject to the terms and
conditions hereof, as part of the Line of Credit, the L/C Issuer shall issue
standby letters of credit (each a “Letter of Credit”) for the account of the
Borrower and its Subsidiaries in an aggregate undrawn face amount up to the L/C
Sublimit; provided, however, the sum of the Line of Credit Loans and L/C
Obligations at any time outstanding shall not exceed the sum of all Line of
Credit Commitments in effect at such time.  Each Lender shall be obligated to
reimburse the L/C Issuer for such Lender’s Line of Credit Percentage of the
amount of each drawing under a Letter of Credit and, accordingly, each Letter of
Credit shall constitute usage of the Line of Credit Commitment of each Lender
pro rata in an amount equal to its Line of Credit Percentage of the L/C
Obligations then outstanding.

 

(b)                                 Applications.  At any time before the Line
of Credit Termination Date, the L/C Issuer shall, at the request of the
Borrower, issue one or more Letters of Credit in Dollars, in

 

24

--------------------------------------------------------------------------------


 

form and substance reasonably acceptable to the L/C Issuer, with expiration
dates no later than the earlier of 12 months from the date of issuance (or which
are cancelable not later than 12 months from the date of issuance and each
renewal) or five (5) Business Days prior to the Line of Credit Termination Date,
in an aggregate face amount not to exceed the L/C Sublimit, upon the receipt of
a duly executed application for the relevant Letter of Credit in the form then
customarily prescribed by the L/C Issuer for the Letter of Credit requested
(each an “Application”).  Notwithstanding anything contained in any Application
to the contrary:  (i) the Borrower shall pay fees in connection with each Letter
of Credit as set forth in Section 2.13(b) hereof, and (ii) if the L/C Issuer is
not timely reimbursed for the amount of any drawing under a Letter of Credit on
the date such drawing is paid, the Borrower’s obligation to reimburse the L/C
Issuer for the amount of such drawing shall bear interest (which the Borrower
hereby promises to pay) from and after the date such drawing is paid at a rate
per annum equal to the sum of 1.0% plus the higher of (x) the Applicable Margin
plus the Base Rate from time to time in effect and (y) the per annum rate of
interest applicable to Fixed Rate Loans hereunder (in each case computed on the
basis of a year of 365 or 366 days, as the case may be, and the actual number of
days elapsed).  Without limiting the foregoing, the L/C Issuer’s obligation to
issue, amend or extend the expiration date of a Letter of Credit is subject to
the terms or conditions of this Agreement (including the conditions set forth in
Section 3.1 and the other terms of this Section 2.3).

 

(c)                                  Auto-Renewal.  If the Borrower so requests
in any applicable Application, the L/C Issuer ay, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic renewal
provisions (each, an “Auto-Renewal Letter of Credit”); provided that any such
Auto-Renewal Letter of Credit must permit the L/C Issuer to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day in each such twelve-month period to be agreed upon
(the “Nonrenewal Notice Date”) at the time such Letter of Credit is issued. 
Unless otherwise directed by the L/C Issuer, the Borrower shall not be required
to make a specific request to the L/C Issuer for any such Renewal.  Once an
Auto-Renewal Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the renewal of
such Letter of Credit at any time to an expiry date that satisfies the
requirements set forth in Section 2.3(b) above; provided, however, that the L/C
Issuer shall not permit any such renewal if (i) the L/C Issuer has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof, or (ii) it has received notice on or
before the day that is 5 Business Days before the Nonrenewal Notice Date
(x) from the Administrative Agent that the Required Lenders have elected not to
permit such renewal or (y) from the Administrative Agent, any Lender with a Line
of Credit Commitment or the Borrower that one or more of the applicable
conditions specified in Section 3.1 is not then satisfied.

 

(d)                                 The Reimbursement Obligations.  Subject to
Section 2.3(b) hereof, the obligation of the Borrower to reimburse the L/C
Issuer for all drawings under a Letter of Credit (a “Reimbursement Obligation”)
shall be governed by the Application related to such Letter of Credit and this
Agreement, except that reimbursement shall be made by no later than 2:00 p.m.
(Cincinnati time) on the date when each drawing is to be paid if the Borrower
has been informed of such drawing by the L/C Issuer on or before 11:30 a.m.
(Cincinnati time) on the date when such drawing is to be paid or, if notice of
such drawing is given to the Borrower after 11:30 a.m.

 

25

--------------------------------------------------------------------------------


 

(Cincinnati time) on the date when such drawing is to be paid, by the end of
such day, in immediately available funds at the Administrative Agent’s principal
office in Cincinnati, Ohio or such other office as the Administrative Agent may
designate in writing to the Borrower, and the Administrative Agent shall
thereafter cause to be distributed to the L/C Issuer such amount(s) in like
funds.  If the Borrower does not make any such reimbursement payment on the date
due and the Participating Lenders fund their participations in the manner set
forth in Section 2.3(d) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 2.3(d) below.  In
addition, for the benefit of the Administrative Agent, the L/C Issuer and each
Lender, the Borrower agrees that its obligations under this Section 2.3(c) and
each Application shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and the
Applications, under all circumstances whatsoever, including without limitation
(i) any lack of validity or enforceability of any Loan Document; (ii) any
amendment or waiver of or any consent to departure from all or any of the
provisions of any Loan Document; (iii) the existence of any claim, set-off,
defense or other right the Borrower may have at any time against a beneficiary
of a Letter of Credit (or any Person for whom a beneficiary may be acting), the
Administrative Agent, the L/C Issuer, any Lender or any other Person, whether in
connection with this Agreement, another Loan Document, the transaction related
to the Loan Document or any unrelated transaction; (iv) any statement or any
other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (v) payment by the Administrative
Agent or a L/C Issuer under a Letter of Credit against presentation to the
Administrative Agent or a L/C Issuer of a draft or certificate that does not
comply with the terms of the Letter of Credit, provided that the Administrative
Agent’s or L/C Issuer’s determination that documents presented under the Letter
of Credit comply with the terms thereof did not constitute bad faith, gross
negligence or willful misconduct of the Administrative Agent or L/C Issuer; or
(vi) any other act or omission to act or delay of any kind by the Administrative
Agent or a L/C Issuer, any Lender or any other Person or any other event or
circumstance whatsoever that might, but for the provisions of this
Section 2.3(c), constitute a legal or equitable discharge of the Borrower’s
obligations hereunder or under an Application.

 

(e)                                  The Participating Interests.  Each Lender
(other than the Lender acting as L/C Issuer) severally and not jointly agrees to
purchase from the L/C Issuer, and the L/C Issuer hereby agrees to sell to each
such Lender (a “Participating Lender”), an undivided participating interest (a
“Participating Interest”) to the extent of its Line of Credit Percentage in each
Letter of Credit issued by, and each Reimbursement Obligation owed to, the L/C
Issuer.  Upon Borrower’s failure to pay any Reimbursement Obligation on the date
and at the time required, or if the L/C Issuer is required at any time to return
to the Borrower or to a trustee, receiver, liquidator, custodian or other Person
any portion of any payment of any Reimbursement Obligation, each Participating
Lender shall, not later than the Business Day it receives a certificate in the
form of Exhibit A hereto from the L/C Issuer (with a copy to the Administrative
Agent) to such effect, if such certificate is received before 1:00 p.m.
(Cincinnati time), or not later than 1:00 p.m. (Cincinnati time) the following
Business Day, if such certificate is received after such time, pay to the
Administrative Agent for the account of the L/C Issuer an amount equal to such
Participating Lender’s Line of Credit Percentage of such unpaid Reimbursement
Obligation together with interest on such amount accrued from the date the L/C
Issuer made the related payment to the date of such payment by such
Participating Lender at a rate per annum

 

26

--------------------------------------------------------------------------------


 

equal to:  (i) from the date the L/C Issuer made the related payment to the date
2 Business Days after payment by such Participating Lender is due hereunder, the
Federal Funds Rate for each such day and (ii) from the date 2 Business Days
after the date such payment is due from such Participating Lender to the date
such payment is made by such Participating Lender, the Base Rate in effect for
each such day.  Each such Participating Lender shall, after making its
appropriate payment, be entitled to receive its Line of Credit Percentage of
each payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with the L/C Issuer retaining its Line of Credit
Percentage thereof as a Lender hereunder.

 

The several obligations of the Participating Lenders to the L/C Issuer under
this Section 2.3 shall be absolute, irrevocable and unconditional under any and
all circumstances and shall not be subject to any set-off, counterclaim or
defense to payment which any Participating Lender may have or has had against
the Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person.  Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or Event of Default or by any reduction or
termination of the Line of Credit Commitment of any Lender, and each payment by
a Participating Lender under this Section 2.3 shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(f)                                   Indemnification.  The Participating
Lenders shall, to the extent of their respective Line of Credit Percentages,
indemnify the L/C Issuer (to the extent not reimbursed by the Borrower) against
any cost, expense (including reasonable counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from the L/C Issuer’s
bad faith, gross negligence or willful misconduct) that the L/C Issuer may
suffer or incur in connection with any Letter of Credit issued by it.  The
obligations of the Participating Lenders under this Section 2.3(e) and all other
parts of this Section 2.3 shall survive termination of this Agreement and of all
Applications, Letters of Credit, and all drafts and other documents presented in
connection with drawings thereunder.

 

(g)                                  Manner of Requesting a Letter of Credit. 
The Borrower shall provide at least three (3) Business Days’ advance written
notice to the Administrative Agent (or such lesser notice as the Administrative
Agent and the L/C Issuer may agree in their sole discretion) of each request for
the issuance of a Letter of Credit, each such notice to be accompanied by a
properly completed and executed Application for the requested Letter of Credit
and, in the case of an extension or amendment or an increase in the amount of a
Letter of Credit, a written request therefor, in a form reasonably acceptable to
the Administrative Agent and the L/C Issuer, in each case, together with the
fees called for by this Agreement.  The Administrative Agent shall promptly
notify the L/C Issuer of the Administrative Agent’s receipt of each such notice
and the L/C Issuer shall promptly notify the Administrative Agent and the
Lenders of the issuance of a Letter of Credit.

 

(h)                                 Application.  In the event of any conflict
between the provisions contained in this Agreement and the other Loan Documents,
on the one hand, and the provisions contained in any Application, on the other
hand, the provisions contained in this Agreement and the other Loan Documents
shall control.

 

27

--------------------------------------------------------------------------------


 

2.4                               Applicable Interest Rates.

 

(a)                                 Base Rate Loans and Fixed Rate Loans.  Each
Base Rate Loan made or maintained by a Lender shall bear interest (computed on
the basis of a year of 365 or 366 days, as the case may be, and the actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced or created by conversion from a Eurodollar Loan until maturity (whether
by acceleration or otherwise) at a rate per annum equal to either (x) the sum of
the Applicable Margin plus the Base Rate from time to time in effect, or
(y) solely with respect to Term Loans, six and three quarters percent (6.75%),
in either case payable in arrears on the last Business Day of each month and at
maturity (whether by acceleration or otherwise).

 

(b)                                 Eurodollar Loans.  Each Eurodollar Loan made
or maintained by a Lender shall bear interest during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Base Rate Loan or Fixed Rate
Loan until maturity (whether by acceleration or otherwise) at a rate per annum
equal to the sum of the Applicable Margin plus the Adjusted LIBOR applicable for
such Interest Period, payable in arrears on the last day of the Interest Period
and at maturity (whether by acceleration or otherwise), and, if the applicable
Interest Period is longer than three months, on each day occurring every three
months after the commencement of such Interest Period.

 

(c)                                  Default Rate.  While any Event of Default
exists or after acceleration, the Borrower shall pay interest (after as well as
before entry of judgment thereon to the extent permitted by law) on the
principal amount of all Loans owing by it at a rate per annum equal to:

 

(i)                                     for any Base Rate Loan, the sum of 2.0%
per annum plus the Applicable Margin plus the Base Rate from time to time in
effect;

 

(ii)                                  for any Fixed Rate Loan, the sum of 2.0%
per annum plus the per annum rate of interest applicable to Fixed Rate Loans
from time to time hereunder; and

 

(iii)                               for any Eurodollar Loan, the sum of 2.0% per
annum plus the rate of interest in effect thereon at the time of such default
until the end of the Interest Period applicable thereto and, thereafter, at a
rate per annum equal to the sum of 1.0% plus the Applicable Margin for Base Rate
Loans plus the Base Rate from time to time in effect;

 

provided, however, that in the absence of acceleration, any increase in interest
rates pursuant to this Section shall be made at the election of the
Administrative Agent, acting at the request or with the consent of the Required
Lenders, with written notice to the Borrower.  While any Event of Default exists
or after acceleration, accrued interest shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders.

 

(d)                                 Rate Determinations.  The Administrative
Agent shall determine each interest rate applicable to the Loans and the
Reimbursement Obligations hereunder, and its determination thereof shall be
conclusive and binding except in the case of manifest error.

 

It being agreed by all parties hereto that all accrued interest under the
Original Credit Agreement shall be repaid on the Restatement Effective Date and
that no loss or expense with respect to such accrued interest shall be payable
by the Borrower.

 

28

--------------------------------------------------------------------------------


 

2.5                               Manner of Borrowing Loans and Designating
Applicable Interest Rates.

 

(a)                                 Notice to the Administrative Agent.  The
Borrower shall give notice to the Administrative Agent by no later than 12:00
noon (Cincinnati time):  (i) at least 3 Business Days before the date on which
the Borrower requests the Lenders to advance a Borrowing of Eurodollar Loans and
(ii) on the date the Borrower requests the Lenders to advance a Borrowing of
Base Rate Loans or Fixed Rate Loans.  The Loans included in each Borrowing shall
bear interest initially at the type of rate specified in such notice. 
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Borrowing or, subject to Section 2.6 hereof,
a portion thereof, as follows:  (i) if such Borrowing is of Eurodollar Loans, on
the last day of the Interest Period applicable thereto, the Borrower may
continue part or all of such Borrowing as Eurodollar Loans or convert part or
all of such Borrowing into Base Rate Loans or Fixed Rate Loans or (ii) if such
Borrowing is of Base Rate Loans or Fixed Rate Loans, on any Business Day, the
Borrower may convert all or part of such Borrowing into Eurodollar Loans for an
Interest Period or Interest Periods specified by the Borrower or into Base Rate
Loans or Fixed Rate Loans.  The Borrower shall give all such notices requesting
the advance, continuation or conversion of a Borrowing to the Administrative
Agent by telephone or telecopy (which notice shall be irrevocable once given
and, if by telephone, shall be promptly confirmed in writing), substantially in
the form attached hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice
of Continuation/Conversion), as applicable, or in such other form acceptable to
the Administrative Agent.  Notice of the continuation of a Borrowing of
Eurodollar Loans for an additional Interest Period or of the conversion of part
or all of a Borrowing of Base Rate Loans or Fixed Rate Loans into Eurodollar
Loans must be given by no later than 12:00 noon (Cincinnati time) at least
3 Business Days before the date of the requested continuation or conversion. 
All notices concerning the advance, continuation or conversion of a Borrowing
shall specify the date of the requested advance, continuation or conversion of a
Borrowing (which shall be a Business Day), the amount of the requested Borrowing
to be advanced, continued or converted, the type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto.  The Borrower agrees
that the Administrative Agent may rely on any such telephonic or telecopy notice
given by any person the Administrative Agent in good faith believes is an
Responsible Officer without the necessity of independent investigation (the
Borrower hereby indemnifies the Administrative Agent from any liability or loss
ensuing from such reliance) and, in the event any such notice by telephone
conflicts with any written confirmation, such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.

 

(b)                                 Notice to the Lenders.  The Administrative
Agent shall give prompt telephonic or telecopy notice to each Lender of any
notice from the Borrower received pursuant to Section 2.5(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender of the interest rate
applicable thereto promptly after the Administrative Agent has made such
determination.

 

(c)                                  Borrower’s Failure to Notify; Automatic
Continuations and Conversions.  If the Borrower fails to give proper notice of
the continuation or conversion of any outstanding Borrowing of Eurodollar Loans
before the last day of its then current Interest Period within the period
required by Section 2.5(a) or, whether or not such notice has been given, one or
more of

 

29

--------------------------------------------------------------------------------


 

the conditions set forth in Section 3.1 for the continuation or conversion of a
Borrowing of Eurodollar Loans would not be satisfied, and such Borrowing is not
prepaid in accordance with Section 2.8(a), such Borrowing shall automatically be
converted into a Borrowing of Base Rate Loans.  In the event the Borrower fails
to give notice pursuant to Section 2.5(a) of a Borrowing equal to the amount of
a Reimbursement Obligation and has not notified the Administrative Agent by
1:00 p.m. (Cincinnati time) on the day such Reimbursement Obligation becomes due
that it intends to repay such Reimbursement Obligation through funds not
borrowed under this Agreement, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans under the Line of Credit on such day in the amount
of the Reimbursement Obligation then due, which Borrowing shall be applied to
pay the Reimbursement Obligation then due.

 

(d)                                 Disbursement of Loans.  Not later than
1:00 p.m. (Cincinnati time) on the date of any requested advance of a new
Borrowing, subject to Section 3 hereof, each Lender shall make available its
Loan comprising part of such Borrowing in funds immediately available at the
principal office of the Administrative Agent in Cincinnati, Ohio.  The
Administrative Agent shall promptly make the proceeds of each new Borrowing
available to the Borrower at the Administrative Agent’s principal office in
Cincinnati, Ohio.

 

(e)                                  Administrative Agent Reliance on Lender
Funding.  Unless the Administrative Agent shall have been notified by a Lender
prior to (or, in the case of a Borrowing of Base Rate Loans or Fixed Rate Loans,
by 1:00 p.m. (Cincinnati time) on the date on which such Lender is scheduled to
make payment to the Administrative Agent of the proceeds of a Loan (which notice
shall be effective upon receipt) that such Lender does not intend to make such
payment, the Administrative Agent may assume that such Lender has made such
payment when due and the Administrative Agent, in reliance upon such assumption
may (but shall not be required to) make available to the Borrower the proceeds
of the Loan to be made by such Lender and, if any Lender has not in fact made
such payment to the Administrative Agent, such Lender shall, on demand, pay to
the Administrative Agent the amount made available to the Borrower attributable
to such Lender together with interest thereon in respect of each day during the
period commencing on the date such amount was made available to the Borrower and
ending on (but excluding) the date such Lender pays such amount to the
Administrative Agent at a rate per annum equal to:  (i) from the date the
related advance was made by the Administrative Agent to the date 2 Business Days
after payment by such Lender is due hereunder, the greater of, for each such
day, (x) the Federal Funds Rate and (y) an overnight rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any standard administrative or processing fees charged by the
Administrative Agent in connection with such Lender’s non-payment and (ii) from
the date 2 Business Days after the date such payment is due from such Lender to
the date such payment is made by such Lender, the Base Rate in effect for each
such day.  If such amount is not received from such Lender by the Administrative
Agent immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 8.1 hereof so that the Borrower will have no
liability under such Section with respect to such payment.

 

2.6                               Minimum Borrowing Amounts; Maximum Eurodollar
Loans.  Each Borrowing of Base Rate Loans and Fixed Rate Loans advanced under a
Credit shall be in an amount not less

 

30

--------------------------------------------------------------------------------


 

than $250,000 such greater amount that is an integral multiple of $50,000.  Each
Borrowing of Eurodollar Loans advanced, continued or converted under a Credit
shall be in an amount equal to $1,000,000 or such greater amount that is an
integral multiple of $100,000.  Without the Administrative Agent’s consent,
there shall not be more than five Borrowings of Eurodollar Loans outstanding at
any one time.

 

2.7                               Maturity of Loans.

 

(a)                                 Scheduled Payments of Term A Loans.  The
Term A Loan shall be paid, for the account of each Lender pro rata according to
its Term A Loan Percentage thereof, in the installments and on the dates set
forth below:

 

Date

 

Installment

 

September 30, 2013

 

$

200,000

 

December 31, 2013

 

$

200,000

 

March 31, 2014

 

$

200,000

 

June 30, 2014

 

$

200,000

 

September 30, 2014

 

$

300,000

 

December 31, 2014

 

$

300,000

 

March 31, 2015

 

$

300,000

 

June 30, 2015

 

$

300,000

 

September 30, 2015

 

$

400,000

 

December 31, 2015

 

$

400,000

 

March 31, 2016

 

$

400,000

 

June 30, 2016

 

$

400,000

 

September 30, 2016

 

$

400,000

 

December 31, 2016

 

$

400,000

 

March 31, 2017

 

$

400,000

 

June 30, 2017

 

$

400,000

 

September 30, 2017

 

$

400,000

 

December 31, 2017

 

$

400,000

 

March 31, 2018

 

$

400,000

 

May 31, 2018

 

$

9,600,000

 

 

Notwithstanding the foregoing, the outstanding principal balance of the Term A
Loan shall be paid in full on the Term A Loan Maturity Date.

 

(b)                                 Delayed Draw Term Loans.  The Delayed Draw
Term Loan shall be paid, for the account of each Lender pro rata according to
its Delayed Draw Term Loan Percentage thereof, in the installments and on the
dates set forth below:

 

31

--------------------------------------------------------------------------------


 

 

 

Installment

 

Date

 

(expressed as a
percentage of the
outstanding principal
amount of Delayed
Draw Term Loans
outstanding as of such
date)

 

September 30, 2013

 

0

%

December 31, 2013

 

1.25

%

March 31, 2014

 

1.25

%

June 30, 2014

 

1.25

%

September 30, 2014

 

1.25

%

December 31, 2014

 

1.875

%

March 31, 2015

 

1.875

%

June 30, 2015

 

1.875

%

September 30, 2015

 

1.875

%

December 31, 2015

 

2.50

%

March 31, 2016

 

2.50

%

June 30, 2016

 

2.50

%

September 30, 2016

 

2.50

%

December 31, 2016

 

2.50

%

March 31, 2017

 

2.50

%

June 30, 2017

 

2.50

%

September 30, 2017

 

2.50

%

December 31, 2017

 

2.50

%

March 31, 2018

 

2.50

%

May 31, 2018

 

62.50

%

 

Notwithstanding the foregoing, (i) to the extent the Delayed Draw Term Loan is
funded in full prior to the Delayed Draw Term Loan Commitment Termination Date,
the scheduled amortization payments set forth above shall begin on the last day
of the first fiscal quarter ended thereafter and (ii) the outstanding principal
balance of the Delayed Draw Term Loan shall be paid in full on the Delayed Draw
Term Loan Maturity Date.

 

(c)                                  Line of Credit Loans.  The Line of Credit
Loans shall be paid in equal monthly installments commencing on March 31 of the
Line of Credit Loan Year immediately following such Line of Credit Loan Year and
on the last day of each calendar quarter ending thereafter, in each case in an
amount sufficient to fully amortize the principal balance thereof as of
January 5 of the Line of Credit Loan Year immediately following such Line of
Credit Loan Year over an eighty four (84) month amortization period that
commences on January 1 of the Line of Credit Loan Year immediately following
such Line of Credit Loan Year; it being further agreed that a final payment
comprised of all principal and interest not sooner paid on the Line of Credit
Loans, shall be due and payable on May 31, 2018, the final maturity thereof. 
Each principal payment on the Line of Credit Loans shall be applied to the
Lenders holding the Line of Credit Loans pro rata based upon their Line of
Credit Loan Percentages.

 

(d)                                 CapEx Loans.  The CapEx Loans shall be paid
in equal monthly installments commencing on March 31 of the CapEx Loan Year
immediately following such CapEx Loan Year and on the last day of each calendar
quarter ending thereafter, in each case in an amount sufficient to fully
amortize the principal balance thereof as of January 5 of the CapEx Loan Year
immediately

 

32

--------------------------------------------------------------------------------


 

following such CapEx Loan Year over an eighty four (84) month amortization
period that commences on January 1 of the CapEx Loan Year immediately following
such CapEx Loan Year; it being further agreed that a final payment comprised of
all principal and interest not sooner paid on the CapEx Loans, shall be due and
payable on the CapEx Loan Maturity Date.  Each principal payment on the CapEx
Loans shall be applied to the Lenders holding the CapEx Loans pro rata based
upon their CapEx Loan Percentages.

 

2.8                               Prepayments.

 

(a)                                 Voluntary.  The Borrower may prepay without
premium or penalty (except as set forth in Section 8.1 below) and in whole or in
part any Borrowing of Eurodollar Loans at any time upon 3 Business Days prior
notice by the Borrower to the Administrative Agent or, in the case of a
Borrowing of Base Rate Loans or Fixed Rate Loans, notice delivered by the
Borrower to the Administrative Agent no later than 12:00 noon (Cincinnati time)
on the date of prepayment, such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any Term Loans or Eurodollar
Loans, accrued interest thereon to the date fixed for prepayment plus any
amounts due the Lenders under Section 8.1; provided, however, (x) the Borrower
may not partially repay a Borrowing (i) if such Borrowing is of Base Rate Loans
or Fixed Rate Loans, in a principal amount less than $500,000, (ii) if such
Borrowing is of Eurodollar Loans, in a principal amount less than $1,000,000,
and (iii) in each case, unless it is in an amount such that the minimum amount
required for a Borrowing pursuant to Section 2.6 remains outstanding and (y) the
Borrower may rescind or postpone any notice of prepayment if such prepayment
would have resulted from a refinancing of all of the Loans, if such refinancing
or other repayment shall not be consummated or otherwise shall be delayed.

 

(b)                                 Mandatory.

 

(i)                                     If the Borrower or any Subsidiary shall
at any time or from time to time make a Disposition or shall suffer an Event of
Loss resulting in Net Cash Proceeds in an amount exceeding $100,000 in any
fiscal year, then (x) the Borrower shall promptly notify the Administrative
Agent of such proposed Disposition or Event of Loss (including the amount of the
estimated Net Cash Proceeds to be received by the Borrower or such Subsidiary in
respect thereof) and (y) promptly upon receipt by the Borrower or the Subsidiary
of the Net Cash Proceeds of such Disposition or such Event of Loss, the Borrower
shall prepay the Obligations in an aggregate amount equal to 100% of the amount
of all such Net Cash Proceeds; provided, in the case of (x) each Disposition and
Event of Loss, if the Borrower states in its notice of such event that the
Borrower or the applicable Subsidiary intends to invest or reinvest, as
applicable, within 180 days of the applicable Disposition or receipt of Net Cash
Proceeds from an Event of Loss, the Net Cash Proceeds thereof in similar
like-kind assets or other assets used or useful in the Borrower and its
Subsidiaries’ business other than inventory, then so long as no Default or Event
of Default then exists, the Borrower shall not be required to make a mandatory
prepayment under this Section in respect of such Net Cash Proceeds to the extent
such Net Cash Proceeds are actually invested or reinvested as described in the
Borrower’s notice with such 180-day period, and promptly after the end of such
180-day period, the Borrower shall promptly prepay the Obligations in the amount
of such Net Cash Proceeds not so invested or reinvested and (y) Net Cash
Proceeds constituting proceeds of business interruption insurance maintained the
Borrower or applicable Subsidiary following an Event of Loss, no mandatory
prepayment of such Net Cash Proceeds shall be required

 

33

--------------------------------------------------------------------------------


 

under this clause (i).  The amount of each such prepayment shall be applied
first to the outstanding Term Loans until paid in full and then to the Line of
Credit Loans (without any reduction in the Line of Credit Commitments) until
paid in full.

 

(ii)                                  If after the Closing Date the Borrower or
any Subsidiary shall issue any new equity securities (other than (A) Specified
Preferred issued to CIC Partners and its Controlled Investment Affiliates,
(B) equity securities issued to satisfy local licensing requirements, (C) equity
securities issued in connection with the exercise of employee stock options, and
(D) equity securities issued to the seller of an Acquired Business in connection
with an Acquisition permitted by the terms hereof, if any) or incur any
Indebtedness other than that permitted by Section 6.11 hereof, the Borrower
shall promptly notify the Administrative Agent of the estimated Net Cash
Proceeds of such issuance or incurrence to be received by the Borrower or such
Subsidiary in respect thereof.  Promptly upon receipt by the Borrower or such
Subsidiary of Net Cash Proceeds of such issuance or incurrence the Borrower
shall prepay the Obligations in the amount equal to (x) twenty five percent
(25%) of such Net Cash Proceeds from the issuance of such new equity securities
and (y) one hundred percent (100%) of the Net Cash Proceeds of the incurrence of
any such Indebtedness.  The amount of each such prepayment shall be applied
first to the outstanding Term A Loans, CapEx Loans and Delayed Draw Term Loans
pro rata until paid in full and then to the Line of Credit Loans (without any
reduction in the Line of Credit Commitments) until paid in full.  The Borrower
acknowledges that its performance hereunder shall not limit the rights and
remedies of the Lenders for any breach of Section 6.11 or any other terms of
this Agreement.

 

(iii)                               On or before the date that is thirty (30)
days after the date annual financial statements are required to be delivered
pursuant to Section 6.1(b) of each fiscal year, beginning with the fiscal year
ending on or about December 31, 2013, the Borrower shall prepay the
then-outstanding Loans by an amount equal to (x) the applicable ECF Percentage
for the most recently completed fiscal year of the Borrower, multiplied by
(y) Cash Flow of Borrower and its Subsidiaries for such fiscal year (or, in the
case of the fiscal year ending on or about December 31, 2013, for the period
commencing on the first day of the first month following the Restatement
Effective Date through the end of such fiscal year) .  The amount of each such
prepayment shall be applied first to the outstanding Term Loans until paid in
full and then to the Line of Credit Loans (without reduction of the Line of
Credit Commitment) until paid in full.  Any voluntary prepayments of principal
of the Term Loans made during any year shall reduce, by the amount of such
voluntary prepayments, the amount required to be paid by the Borrower under this
Section 2.8(b)(iii) during the year immediately subsequent to the year such
voluntary prepayments were made; provided that, the amount required to be paid
under this Section 2.8(b)(iii) shall not in any event be reduced to less than
zero, and no such voluntary prepayments shall reduce payments required to be
made under this Section 2.8(b)(iii) in any year following the year immediately
subsequent to the year such voluntary payments were made.

 

(iv)                              The Borrower shall, on each date the Line of
Credit Commitments are reduced pursuant to Section 2.10, prepay the Line of
Credit Loans and, if necessary, prefund the L/C Obligations by the amount, if
any, necessary to reduce the sum of the

 

34

--------------------------------------------------------------------------------


 

aggregate principal amount of Line of Credit Loans and L/C Obligations then
outstanding to the amount to which the Line of Credit Commitments have been so
reduced.

 

(c)                                  Application of Prepayments.  Unless the
Borrower otherwise directs, prepayments of Loans under Sections 2.8(a) and
(b) shall be applied first pro rata to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Fixed Rate
Loans and Eurodollar Loans in the order in which their Interest Periods expire. 
Each prepayment of Loans under Section 2.8(b) shall be made by the payment of
the principal amount to be prepaid and, in the case of any Term Loans or
Eurodollar Loans, accrued interest thereon to the date of prepayment together
with any amounts due the Lenders under Section 8.1.  Each prefunding of L/C
Obligations shall be made in accordance with Section 7.4.  Subject to
Section 2.9, any prepayments of Term Loans pursuant to Section 2.8(a) and any
prepayments pursuant to Section 2.8(b)(i) (other than prepayments of Line of
Credit Loans as set forth therein), 2.8(b)(ii) or (2.8(b)(iii) shall be applied
first to prepay all remaining installments of the Term Loans pro rata against
all such scheduled installments based upon the respective amounts thereof and
second to prepay outstanding Line of Credit Loans (without any corresponding
reduction of the Line of Credit Commitment).

 

(d)                                 Defaulting Lenders.  Until such time as the
Default Excess (as defined below) with respect to any Defaulting Lender has been
reduced to zero, (i) any voluntary prepayment of the Loans pursuant to
Section 2.8(a) shall, if the Borrower so directs at the time of making such
voluntary prepayment, be applied to the Loans of other Lenders as if such
Defaulting Lender had no loans outstanding and the Commitments of such
Defaulting Lender were zero and (ii) any mandatory prepayment of the Loans
pursuant to Section 2.8(b) shall, if the Borrower so directs at the time of
making such mandatory prepayment, be applied to the Loans of other Lenders (but
not to the Loans of such Defaulting Lender as if such Defaulting Lender has
funded all Defaulted Loans of such Defaulting Lender), it being understood and
agreed that the Borrower shall be entitled to retain any portion of any
mandatory prepayment of the Loans that is not paid to such Defaulting Lender
solely as a result of the operation of the provisions of this clause (c). 
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Percentage of the aggregate outstanding
principal amount of the applicable Loans of all the applicable Lenders
(calculated as if all Defaulting Lenders (including such Defaulting Lender) had
funded all of their respective Defaulted Loans) over the aggregate outstanding
principal amount of the applicable Loans of such Defaulting Lender.

 

(e)                                  The Administrative Agent will promptly
advise each Lender of any notice of prepayment it receives from the Borrower.

 

2.9                               Place and Application of Payments.  All
payments of principal of and interest on the Loans and the Reimbursement
Obligations, and of all other Obligations payable by the Borrower under this
Agreement and the other Loan Documents, shall be made by the Borrower to the
Administrative Agent by no later than 12:00 Noon (Cincinnati time) on the due
date thereof at the office of the Administrative Agent in Cincinnati, Ohio (or
such other location as the Administrative Agent may designate to the Borrower)
for the benefit of the Lender or Lenders entitled thereto.  Any payments
received after such time shall be deemed to have been received by the
Administrative Agent on the next Business Day.  All such payments shall be made
in Dollars, in immediately available funds at the place of payment, in each case
without

 

35

--------------------------------------------------------------------------------


 

set-off or counterclaim.  The Administrative Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest on Loans and on Reimbursement Obligations in which the Lenders have
purchased Participating Interests ratably to the Lenders and like funds relating
to the payment of any other amount payable to any Lender to such Lender, in each
case to be applied in accordance with the terms of this Agreement.

 

Anything contained herein to the contrary notwithstanding, (x) pursuant to the
exercise of remedies under Sections 7.2 and 7.3 hereof or (y) after written
instruction by the Required Lenders after the occurrence and during the
continuation of an Event of Default, all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders shall be remitted to
the Administrative Agent and distributed as follows:

 

(a)                                 first, to the payment of any outstanding
costs and expenses incurred by the Administrative Agent, and any security
trustee therefor, in monitoring, verifying, protecting, preserving or enforcing
the Liens on the Collateral, in protecting, preserving or enforcing rights under
the Loan Documents, and in any event all costs and expenses of a character, in
each case, which the Borrower has agreed to pay the Administrative Agent under
Section 10.13 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);

 

(b)                                 second, to the payment of any outstanding
interest and fees due under the Loan Documents to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof;

 

(d)                                 third, to the payment of principal on the
Loans, unpaid Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 7.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all such L/C
Obligations), and Hedging Liability, the aggregate amount paid to, or held as
collateral security for, the Lenders and, in the case of Hedging Liability,
their Affiliates to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

 

(e)                                  fourth, to the payment of all other unpaid
Obligations and all other indebtedness, obligations, and liabilities of the
Borrower and its Subsidiaries secured by the Collateral Documents (including,
without limitation, Funds Transfer and Deposit Account Liability) to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof; and

 

(f)                                   fifth, to the Borrower or whoever else may
be lawfully entitled thereto.

 

2.10                        Commitment Terminations.  Voluntary.  The Borrower
shall have the right at any time and from time to time, upon 3 Business Days
prior written notice to the Administrative Agent, to terminate the Line of
Credit Commitments in whole or in part, any partial termination

 

36

--------------------------------------------------------------------------------


 

to be (i) in an amount not less than $500,000 or any greater amount that is an
integral multiple of $100,000 and (ii) allocated ratably among the Lenders in
proportion to their respective Line of Credit Percentages, provided that the
Line of Credit Commitments may not be reduced to an amount less than the sum of
the aggregate principal amount of Line of Credit Loans and of L/C Obligations
then outstanding unless accompanied by a prepayment pursuant to
Section 2.8(b)(iv).  Any termination of the Line of Credit Commitments below the
L/C Sublimit then in effect shall reduce the L/C Sublimit by a like amount.  The
Administrative Agent shall give prompt notice to each Lender of any such
termination of the Line of Credit Commitments.  Any termination of the
Commitments pursuant to this Section 2.10 may not be reinstated; provided that
the Borrower may rescind or postpone any notice of termination of the
Commitments if such termination would have resulted from a refinancing of all of
the Loans, which refinancing or other repayment shall not be consummated or
otherwise shall be delayed.

 

2.11                        Reserved.

 

2.12                        Evidence of Indebtedness.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.

 

(b)                                 The Administrative Agent shall also maintain
accounts in which it will record (i) the amount of each Loan made hereunder, the
type thereof and, with respect to Eurodollar Loans, the Interest Period with
respect thereto, (ii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower and each Lender’s share thereof.

 

(c)                                  The entries maintained in the accounts
maintained pursuant to paragraphs (a) and (b) above shall, absent manifest
error, be prima facie evidence of the existence and amounts of the Obligations
therein recorded; provided, however, that the failure of the Administrative
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.

 

(d)                                 Any Lender may request that its Loans be
evidenced by a promissory note or notes in the forms of Exhibit D-1 (in the case
of its Term A Loan and referred to herein as a “Term A Note”), D-2 (in the case
of its Line of Credit Loans and referred to herein as a “Line of Credit Note”),
or Exhibit D-3 (in the case of its Delayed Draw Term Loan and referred to herein
as a “Delayed Draw Term Note”), or Exhibit D-4 (in the case of its CapEx Loan
and referred to herein as a “CapEx Loan Note”), as applicable (the Term A Notes,
the Line of Credit Notes, the Delayed Draw Term Loan Notes and the CapEx Loan
Nots being hereinafter referred to collectively as the “Notes” and individually
as a “Note”).  In such event, the Borrower shall prepare, execute and deliver to
such Lender a Note payable to such Lender in the amount of the Term A Loan, Line
of Credit Commitment, the Delayed Draw Term Loan or CapEx Loan, as applicable. 
Thereafter, the Loans evidenced by such Note or Notes and interest thereon shall
at

 

37

--------------------------------------------------------------------------------


 

all times (including after any assignment pursuant to Section 10.10) be
represented by one or more Notes payable to the payee named therein or any
assignee pursuant to Section 13.12, except to the extent that any such Lender or
assignee subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in subsections (a) and
(b) above.

 

2.13                        Fees.

 

(a)                                 Line of Credit Commitment Fee.  The Borrower
shall pay to the Administrative Agent for the ratable account of the Lenders
according to their Line of Credit Percentages a commitment fee at the rate per
annum equal to the Applicable Margin (computed on the basis of a year of 360
days and the actual number of days elapsed) on the average daily Unused Line of
Credit Commitments; provided however, that no commitment fee shall accrue to the
Unused Line of Credit Commitment of a Defaulting Lender, or be payable for the
benefit of such Lender, so long as such Lender shall be a Defaulting Lender. 
Such commitment fee shall be payable quarterly in arrears on the last day of
each March, June, September and December in each year (commencing on the first
such date occurring after the date hereof) and on the Line of Credit Termination
Date, unless the Line of Credit Commitments are terminated in whole on an
earlier date, in which event the commitment fee for the period to the date of
such termination in whole shall be paid on the date of such termination.

 

(b)                                 Letter of Credit Fees.  On the date of
issuance or extension, or increase in the amount, of any Letter of Credit
pursuant to Section 2.3 hereof, the Borrower shall pay to the L/C Issuer for its
own account a fronting fee equal to 0.25% of the face amount of (or of the
increase in the face amount of) such Letter of Credit.  Quarterly in arrears, on
the last day of each March, June, September, and December, commencing on the
first such date occurring after the date hereof, the Borrower shall pay to the
Administrative Agent, for the ratable benefit of the Lenders according to their
Line of Credit Percentages, a letter of credit fee at a rate per annum equal to
three and one quarter percent (3.25%) (computed on the basis of a year of 360
days and the actual number of days elapsed) applied to the daily average face
amount of Letters of Credit outstanding during such quarter; provided that,
while any Event of Default exists or after acceleration, such rate shall
increase by 2% over the rate otherwise payable and such fee shall be paid on
demand of the Administrative Agent at the request or with the consent of the
Required Lenders; provided, however, that in the absence of acceleration, any
rate increase pursuant to the foregoing proviso shall be made at the direction
of the Administrative Agent, acting at the request or with the consent of the
Required Lenders; provided further, that no letter of credit fee shall accrue to
the Line of Credit Percentage of a Defaulting Lender, or be payable for the
benefit of such Lender, so long as such Lender shall be a Defaulting Lender.  In
addition, the Borrower shall pay to the L/C Issuer for its own account the L/C
Issuer’s standard drawing, negotiation, amendment, transfer and other
administrative fees for each Letter of Credit.  Such standard fees referred to
in the preceding sentence may be established by the L/C Issuer from time to
time.

 

(c)                                  Closing Fee.  Fifth Third Bank shall
receive on the Closing Date, for its own use and benefit, a closing fee in an
amount equal to $125,000, which closing fee shall be deemed non-refundable and
fully-earned when paid.

 

38

--------------------------------------------------------------------------------


 

(d)                                 Audit Fees.  The Borrower shall pay to the
Administrative Agent for its own use and benefit reasonable out-of-pocket
charges for audits of the Collateral performed after the Closing Date by the
Administrative Agent or its agents or representatives in such amounts as the
Administrative Agent may from time to time request (the Administrative Agent
acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral audits); provided, however, (x) field exams will be charged
at a rate of $850 per man-day plus reasonable out-of-pocket expenses, and (y) in
the absence of any Event of Default, the Administrative Agent may not conduct
more than two such audits per calendar year and the Borrower shall not be
required to pay the Administrative Agent for more than one such audit per
calendar year.

 

(e)                                  Delayed Draw Term Loan Commitment Fee.  The
Borrower shall pay to the Administrative Agent, for the ratable account of the
Lenders according to their Delayed Draw Term Loan Percentages, a commitment fee
(the “Delayed Draw Term Loan Commitment Fee”) in an amount equal to the
aggregate undrawn Delayed Draw Term Loan Commitment multiplied by one half of
one percent (0.50%) per annum.  The Delayed Draw Term Loan Commitment Fee
provided in this subsection 2.13(e) shall be payable monthly in arrears on the
first day of each calendar month (commencing on the first such date occurring
after the Restatement Effective Date) at all times from and after the
Restatement Effective Date until the Delayed Draw Term Loan Commitment
Termination Date.

 

(f)                                   CapEx Loan Commitment Fee.  The Borrower
shall pay to the Administrative Agent, for the ratable account of the Lenders
according to their CapEx Loan Percentages, a commitment fee (the “CapEx Loan
Commitment Fee”) in an amount equal to the aggregate undrawn CapEx Loan
Commitment multiplied by one half of one percent (0.50%) per annum.  The CapEx
Loan Commitment Fee provided in this subsection 2.13(f) shall be payable monthly
in arrears on the first day of each calendar month (commencing on the first such
date occurring after the Restatement Effective Date) at all times from and after
the Restatement Effective Date until the CapEx Loan Commitment Termination Date.

 

2.14                        Account Debit.  The Borrower hereby irrevocably
authorizes the Administrative Agent to charge any of the Borrower’s deposit
accounts maintained with the Administrative Agent for the amounts from time to
time necessary to pay any then due Obligations; provided that the Borrower
acknowledges and agrees that the Administrative Agent shall not be under an
obligation to do so and the Administrative Agent shall not incur any liability
to the Borrower or any other Person for the Administrative Agent’s failure to do
so.  Without limiting the generality of the foregoing, the parties hereto hereby
acknowledge and agree that, to the extent operating costs relating to demand
deposit accounts maintained by the Borrower or any of its Subsidiaries exceed
the earnings credit associated with the available account balances in any one
month, the deficiency will constitute Obligations hereunder.

 

Section 3.                                          Conditions Precedent.

 

The obligation of each Lender to amend and restate the Original Credit
Agreement, continue hereunder any “Loans” it made under the Original Credit
Agreement, and advance any additional Loan or of the L/C Issuer to issue, extend
the expiration date (including by not giving

 

39

--------------------------------------------------------------------------------


 

notice of non-renewal) of or increase the amount of any Letter of Credit under
this Agreement, shall be subject to the following conditions precedent:

 

3.1                               All Credit Events.  At the time of each Credit
Event hereunder:

 

(a)                                 each of the representations and warranties
set forth herein and in the other Loan Documents shall be and remain true and
correct in all material respects (except to the extent any such representations
or warranties are already qualified by materiality, in which event they shall be
true and correct in all respects) as of said time, except to the extent the same
expressly relate to an earlier date, in which case they are true and correct in
all material respects (except to the extent any such representations or
warranties are already qualified by materiality, in which event they shall be
true and correct in all respects) as of such date;

 

(b)                                 no Default or Event of Default shall have
occurred and be continuing or would occur as a result of such Credit Event;

 

(c)                                  after giving effect to any requested
extension of credit under the Line of Credit, the aggregate principal amount of
all Line of Credit Loans and L/C Obligations under this Agreement shall not
exceed the aggregate Line of Credit Commitments;

 

(d)                                 in the case of a Borrowing the
Administrative Agent shall have received the notice required by Section 2.5
hereof, in the case of the issuance of any Letter of Credit the L/C Issuer shall
have received a duly completed Application together with any fees called for by
Section 2.13 hereof, and, in the case of an extension or increase in the amount
of a Letter of Credit, a written request therefor in a form reasonably
acceptable to the L/C Issuer together with fees called for by Section 2.13
hereof; and

 

(e)                                  after giving pro forma effect to any Credit
Event (or the incurrence of any L/C Obligations), the ratio of (a) Senior Funded
Debt of the Borrower and its Subsidiaries as of such date to (b) the sum of
(x) Adjusted EBITDA for the most recent twelve month period ending on or prior
to such date for which financial statements have been delivered pursuant hereto,
plus (y) regularly-scheduled cash payments made with respect to Capitalized
Lease Obligations for such period, would be less than or equal to a ratio equal
to (x) the maximum permitted Senior Leverage Ratio pursuant to Section 6.20
hereof as of the last day of the most recent calendar quarter less (y) 0.25.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date of such Credit Event as to the facts specified in subsections
(a) through (e) above.

 

3.2                               Initial Credit Event.  Before or concurrently
with the initial Credit Event:

 

(a)                                 the Administrative Agent shall have received
the Collateral Documents requested by Administrative Agent;

 

40

--------------------------------------------------------------------------------


 

(b)                                 the Administrative Agent shall have received
evidence of insurance required to be maintained under the Loan Documents, naming
the Administrative Agent as additional insured and mortgagee and lender loss
payee, as applicable;

 

(c)                                  the Administrative Agent shall have
received copies of the Borrower’s certificate of formation, certificate of
organization, operating agreement, articles of incorporation and bylaws, as
applicable (or comparable organizational documents) and any amendments thereto,
certified in each instance by its Secretary, Assistant Secretary or Chief
Financial Officer and, with respect to organizational documents filed with a
Governmental Authority, by the applicable Governmental Authority;

 

(d)                                 the Administrative Agent shall have received
copies of resolutions of the Borrower’s Board of Directors (or similar governing
body) authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, together with specimen signatures
of the persons authorized to execute such documents on the Borrower’s behalf,
all certified in each instance by its Secretary, Assistant Secretary or Chief
Financial Officer;

 

(e)                                  the Administrative Agent shall have
received copies of the certificates of good standing, or nearest equivalent in
the relevant jurisdiction, for the Borrower (dated no earlier than 30 days prior
to the date hereof) from the office of the secretary of state or other
appropriate governmental department or agency of the state of its formation,
incorporation or organization, as applicable, and of each state in which it is
qualified to do business as a foreign partnership corporation or organization;

 

(f)                                   the Administrative Agent shall have
received a list of Responsible Officers of the Borrower who are authorized to
execute and deliver Loan Documents (which list may be in the form of an
incumbency certificate in form reasonably acceptable to the Administrative
Agent);

 

(g)                                  the Administrative Agent shall have
received for itself and for the Lenders the initial fees called for by
Section 2.13 hereof;

 

(h)                                 [Reserved];

 

(i)                                     [Reserved];

 

(j)                                    [Reserved];

 

(k)                                 [Reserved];

 

(l)                                     [Reserved];

 

(m)                             [Reserved];

 

(n)                                 [Reserved];

 

(o)                                 [Reserved];

 

41

--------------------------------------------------------------------------------


 

(p)                                 the capital and organizational structure of
the Borrower shall be reasonably satisfactory to the Administrative Agent;

 

(q)                                 the Administrative Agent shall have received
such evaluations and certifications as it may reasonably require in order to
satisfy itself as to the value of the Collateral, the financial condition of the
Borrower and the Sellers, and the lack of material contingent liabilities of the
Borrower;

 

(r)                                    the Administrative Agent shall have
received financing statement and, as appropriate, tax and judgment lien search
results against the Property of the Borrower, and each of the Sellers evidencing
the absence of Liens on its Property except for Permitted Liens;

 

(s)                                   to the extent applicable, the
Administrative Agent shall have received pay-off and lien release letters from
secured creditors of the Borrower (other than holders of Permitted Liens)
setting forth, among other things, the total amount of indebtedness outstanding
and owing to them (or outstanding letters of credit issued for the account of
the Borrower) and containing an undertaking to cause to be delivered to the
Administrative Agent UCC termination statements, mortgage releases and any other
lien release instruments necessary to release Liens on the assets of the
Borrower, which pay-off and lien release letters shall be in form and substance
reasonably acceptable to the Administrative Agent;

 

(t)                                    since December 31, 2012, there has been
no material adverse change in the financial condition or operations of the
Borrower;

 

(u)                                 the Administrative Agent shall have received
the written opinions of counsel to the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent; and

 

(v)                                 the Administrative Agent shall have received
such other agreements, instruments, documents, certificates, and opinions as the
Administrative Agent may reasonably request.

 

3.3                               Delayed Draw Term Loan Credit Event.  The
obligation of each Lender with a Delayed Draw Term Loan Commitment to fund any
portion of the Delayed Draw Term Loan is subject to the satisfaction of the
following conditions precedent on the date thereof:

 

(a)                                 the Borrower shall have satisfied all of the
conditions precedent to the making of a Credit Event set forth in Section 3.1
(other than the condition set forth in Section 3.1(e));

 

(b)                                 both before and after giving effect to such
Delayed Draw Term Loan and the Acquisition of any restaurant to be funded
thereby, the Borrower and its Subsidiaries will be in compliance on a pro forma
basis with the financial covenants set forth in Section 6.20;

 

(c)                                  the Borrower shall have paid all fees,
expenses and other amounts then due and payable under each Loan Document;

 

42

--------------------------------------------------------------------------------


 

(d)                                 the proceeds of the Delayed Draw Term Loan
are used solely to pay the purchase price due and owing in connection with an
Approved Property Acquisition and fees and expenses incurred in connection
therewith, including, but not limited to, construction and closing costs, if
any;

 

(e)                                  the amount of the Delayed Draw Term Loan
borrowed does not exceed the Delayed Draw Term Loan Funding Amount;

 

(f)                                   the Administrative Agent shall have
received, if so requested by a Lender, a Delayed Draw Term Note evidencing such
Lender’s Loans;

 

(g)                                  the requested funding date of the Delayed
Draw Term Loan occurs on or prior to the Delayed Draw Term Loan Commitment
Termination Date; and

 

(h)                                 the Borrower has delivered all documents
requested by the Administrative Agent in its reasonable discretion.

 

3.4                               CapEx Loan Credit Event.  The obligation of
each Lender with a CapEx Loan Commitment to fund any portion of the CapEx Loan
is subject to the satisfaction of the following conditions precedent on the date
thereof:

 

(a)                                 the Borrower shall have satisfied all of the
conditions precedent to the making of a Credit Event set forth in Section 3.1
(other than the condition set forth in Section 3.1(e));

 

(b)                                 both before and after giving effect to such
CapEx Loan and the making of any Capital Expenditures to be funded therewith,
the Borrower and its Subsidiaries will be in compliance on a pro forma basis
with the financial covenants set forth in Section 6.20 (after decreasing the
then applicable compliance level by 0.25 in the case of Section 6.20(b));

 

(c)                                  the Borrower shall have paid all fees,
expenses and other amounts then due and payable under each Loan Document;

 

(d)                                 the proceeds of the CapEx Loan are used
solely to pay the purchase price due and owing in connection with a Capital
Expenditure and fees and expenses incurred in connection therewith;

 

(e)                                  the amount of the CapEx Loan borrowed does
not exceed the Cap Ex Loan Funding Amount;

 

(f)                                   the Administrative Agent shall have
received, if so requested by a Lender, a Cap Ex Loan Note evidencing such
Lender’s Loans;

 

(g)                                  the requested funding date of the CapEx
Loan occurs on or prior to the CapEx Loan Commitment Termination Date; and

 

(h)                                 the Borrower has delivered all documents
requested by the Administrative Agent in its reasonable discretion.

 

43

--------------------------------------------------------------------------------


 

Section 4.                                          The Collateral and
Guaranties.

 

4.1                               Collateral.  The Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability shall be secured by
(a) valid, perfected, and enforceable Liens on all right, title, and interest of
the Borrower and each Subsidiary in all capital stock and other equity interests
held by such Person in each of its Subsidiaries, whether now owned or hereafter
formed or acquired, and all proceeds thereof, and (b) valid, perfected, and
enforceable Liens on all right, title, and interest of the Borrower and each
Subsidiary in all personal property, fixtures, and real estate, whether now
owned or hereafter acquired or arising, and all proceeds thereof; provided,
however, that:  (i) the Lien of the Administrative Agent on Property subject to
a Capital Lease or conditional sale agreement or subject to a purchase money
lien, in each instance to the extent permitted hereby, shall be subject to the
rights of the lessor or lender thereunder, (ii) until a Default or Event of
Default has occurred and is continuing and thereafter until otherwise required
by the Administrative Agent or the Required Lenders, Liens on Exempt Accounts,
(iii) until a Default or Event of Default has occurred and is continuing and
thereafter until otherwise required by the Administrative Agent or the Required
Lenders, Liens on vehicles which are subject to a certificate of title law need
not be perfected provided that the total value of such property at any one time
not so perfected shall not exceed $100,000 in the aggregate and (iv) the Lien of
the Administrative Agent shall not extend to the Excluded Property (as defined
in the Security Agreement).

 

4.2                               Liens on Real Property.  In the event that the
Borrower or any Subsidiary owns in fee or hereafter acquires a fee interest in
any real property, with a fair market value in excess of $750,000 the Borrower
shall, or shall cause such Subsidiary to, execute and deliver to the
Administrative Agent (or a security trustee therefor) a mortgage or deed of
trust acceptable in form and substance reasonably satisfactory to the
Administrative Agent for the purpose of granting to the Administrative Agent a
Lien on such real property to secure the Obligations, Hedging Liability, and
Funds Transfer and Deposit Account Liability, shall pay all taxes, costs, and
expenses incurred by the Administrative Agent in recording such mortgage or deed
of trust, and, to the extent requested by the Administrative Agent, shall supply
to the Administrative Agent at the Borrower’s cost and expense a survey,
environmental report, hazard insurance policy, appraisal report, and a
mortgagee’s policy of title insurance from a title insurer reasonably acceptable
to the Administrative Agent insuring the validity of such mortgage or deed of
trust and its status as a first Lien (subject to Permitted Liens) on the real
property encumbered thereby and such other instrument, documents, certificates,
and opinions reasonably required by the Administrative Agent in connection
therewith.

 

4.3                               Guaranties.  The payment and performance of
the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability shall at all times be jointly and severally guaranteed by each direct
and indirect Subsidiary of the Borrower pursuant to one or more guaranty
agreements in form and substance reasonably acceptable to the Administrative
Agent, as the same may be amended, restated, amended and restated, modified or
supplemented from time to time (individually a “Guaranty” and collectively the
“Guaranties”).

 

4.4                               Further Assurances.  The Borrower agrees that
it shall, and shall cause each Subsidiary to, from time to time at the request
of the Administrative Agent or the Required Lenders, execute and deliver such
documents and do such acts and things as the Administrative

 

44

--------------------------------------------------------------------------------


 

Agent or the Required Lenders may reasonably request in order to provide for or
perfect or protect such Liens on the Collateral.  In the event the Borrower or
any Subsidiary forms or acquires any other Subsidiary after the date hereof, the
Borrower shall promptly upon such formation or acquisition cause such newly
formed or acquired Subsidiary to execute a Guaranty and such Collateral
Documents as the Administrative Agent may then require, and the Borrower shall
also deliver to the Administrative Agent, or cause such Subsidiary to deliver to
the Administrative Agent, at the Borrower’s cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith.

 

Section 5.                                          Representations and
Warranties.

 

The Borrower represents and warrants to each Lender and the Administrative
Agent, and agrees, that:

 

5.1                               Organization and Qualification.  The Borrower
and each of its Subsidiaries (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has the
power and authority to own its property and to transact the business in which it
is engaged and proposes to engage and (iii) is duly qualified and in good
standing in each jurisdiction where the ownership, leasing or operation of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing could not be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect.

 

5.2                               Authority and Enforceability.  The Borrower
has full right and authority to enter into this Agreement and the other Loan
Documents executed by it, to make the borrowings herein provided for, to issue
its Notes, to grant to the Administrative Agent the Liens described in the
Collateral Documents executed by the Borrower, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it.  Each
Subsidiary, if any, has full right and authority to enter into the Loan
Documents executed by it, to guarantee the Obligations, Hedging Liability, and
Funds Transfer and Deposit Account Liability, to grant to the Administrative
Agent the Liens described in the Collateral Documents executed by such Person,
and to perform all of its obligations under the Loan Documents executed by it. 
The Loan Documents delivered by the Borrower and by each Subsidiary, if any,
have been duly authorized, executed, and delivered by such Person and constitute
valid and binding obligations of such Person enforceable against it in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by the Borrower or any Subsidiary, if any, of
any of the matters and things herein or therein provided for, (a) contravene or
constitute a default under (i) any provision of law or any judgment, injunction,
order or decree binding upon the Borrower or any Subsidiary, if any, in each
case where such contravention or default, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or (ii) any
provision of the organizational documents (e.g., charter, articles of
incorporation, by-laws, articles of association, operating agreement,
partnership agreement or other similar document) of the Borrower or any
Subsidiary, (b) contravene or constitute a default

 

45

--------------------------------------------------------------------------------


 

under any covenant, indenture or agreement of or affecting the Borrower or any
Subsidiary or any of its Property, in each case, where such contravention or
default, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect or (c) result in the creation or imposition of any
Lien on any Property of the Borrower or any Subsidiary other than the Liens
granted in favor of the Administrative Agent pursuant to the Collateral
Documents.

 

5.3                               Financial Reports.  The audited consolidated
financial statements of the Borrower as at December 31, 2012, and the unaudited
interim consolidated financial statements of the Borrower as at April 30, 2013,
for the three months then ended, heretofore furnished to the Administrative
Agent, fairly and adequately present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at said dates and
the consolidated results of their operations and cash flows for the periods then
ended in conformity with GAAP applied on a consistent basis.

 

5.4                               No Material Adverse Change.  Since
December 31, 2012, there has been no change in the financial condition or
operations of the Borrower and the Subsidiaries taken as a whole, which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

5.5                               Litigation and Other Controversies.  There is
no litigation, arbitration or governmental proceeding pending or, to the
knowledge of the Borrower and its Subsidiaries, threatened against the Borrower
or any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect.

 

5.6                               True and Complete Disclosure.  All information
furnished by or on behalf of the Borrower or any of its Subsidiaries in writing
to the Administrative Agent or any Lender for purposes of or in connection with
this Agreement, or any transaction contemplated herein, is true and accurate in
all material respects and not incomplete by omitting to state any fact necessary
to make such information (taken as a whole) not materially misleading in light
of the circumstances under which such information was provided; provided that,
with respect to projected financial information furnished by or on behalf of the
Borrower or any of its Subsidiaries, the Borrower only represents and warrants
that such information is prepared in good faith based upon assumptions believed
to be reasonable at the time, it being understood that actual results may differ
from such projections and that such differences may be material.

 

5.7                               Use of Proceeds; Margin Stock.

 

(a)                                 All proceeds of the Term A Loans shall be
used by the Borrower to refinance existing Indebtedness and pay fees, costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby and for working capital and general corporate purposes of
the Borrower and its Subsidiaries.  All proceeds of the Delayed Draw Term Loans
shall be used by the Borrower to pay a portion of the purchase price for the
Approved Property Acquisitions and for fees and expenses incurred in connection
with such Acquisitions.  All proceeds of the Line of Credit Loans shall be used
by the Borrower for Letters of Credit issued on behalf of the Borrower and its
Subsidiaries.  All Proceeds of the CapEx Loans shall be used to fund Capital
Expenditures and for fees and expenses incurred in connection with such Capital
Expenditures.

 

46

--------------------------------------------------------------------------------


 

(b)                                 No part of the proceeds of any Loan or other
extension of credit hereunder will be used by the Borrower or any Subsidiary
thereof to purchase or carry any margin stock (within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System) or to extend credit
to others for the purpose of purchasing or carrying any margin stock.  Neither
the making of any Loan or other extension of credit hereunder nor the use of the
proceeds thereof will violate or be inconsistent with the provisions of
Regulations T, U or X of the Board of Governors of the Federal Reserve System
and any successor to all or any portion of such regulations.  Margin Stock (as
defined above) constitutes less than 25% of the value of those assets of the
Borrower and its Subsidiaries that are subject to any limitation on sale, pledge
or other restriction hereunder.

 

5.8                               Taxes.  The Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed all tax returns
required to be filed by the Borrower and/or any of its Subsidiaries, except
where failure to so file could not be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.  The Borrower and
each of its Subsidiaries has paid all taxes, assessments and other governmental
charges payable by them other than taxes, assessments and other governmental
charges which are not delinquent, except (i) those that are being contested in
good faith and by proper legal proceedings and as to which appropriate reserves
have been provided for in accordance with GAAP, or (ii) where failure to pay
could not be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

5.9                               ERISA.  The Borrower and each other member of
its Controlled Group has fulfilled its obligations under the minimum funding
standards of, and is in compliance in all material respects with, ERISA and the
Code to the extent applicable to it and, other than a liability for premiums
under Section 4007 of ERISA, has not incurred any liability to the PBGC or a
Plan under Title IV of ERISA.  The Borrower and its Subsidiaries have no
contingent liabilities with respect to any post-retirement benefits under a
welfare plan, as defined in Section 3(1) of ERISA, other than liability for
continuation coverage described in article 6 of Title 1 of ERISA.

 

5.10                        Subsidiaries.  Schedule 5.10 correctly sets forth,
as of the Restatement Effective Date, each Subsidiary of the Borrower, its
respective jurisdiction of organization and the direct owner and the percentage
ownership (direct and indirect) of each class of its capital stock or other
equity interests.

 

5.11                        Compliance with Laws.  The Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authority in respect of the conduct of their businesses and the ownership of
their property (including but not limited to all applicable statutes,
regulations and orders of, and all applicable restrictions with respect to the
production, procurement, sale, distribution, promotion and advertising of
liquor, beer and other alcoholic beverages), except such noncompliances as could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

5.12                        Environmental Matters.  The Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued

 

47

--------------------------------------------------------------------------------


 

under such Environmental Laws, except to the extent that the aggregate effect of
all noncompliances could not reasonably be expected to have a Material Adverse
Effect.  There are no pending or, to the best knowledge of the Borrower and its
Subsidiaries after due inquiry, threatened Environmental Claims, including any
such claims (regardless of materiality) for liabilities under CERCLA relating to
the disposal of Hazardous Materials, against the Borrower or any of its
Subsidiaries or any real property, including leaseholds, owned or operated by
the Borrower or any of its Subsidiaries, except such claims as could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  Except as could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, there are no
facts, circumstances, conditions or occurrences on any real property, including
leaseholds, owned or operated by the Borrower or any of its Subsidiaries that,
to the knowledge of the Borrower and its Subsidiaries after due inquiry, could
reasonably be expected (i) to form the basis of an Environmental Claim against
the Borrower or any of its Subsidiaries or any such real property, or (ii) to
cause any such real property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such real property by the Borrower or any
of its Subsidiaries under any applicable Environmental Law.  Hazardous Materials
have not been Released on or from any real property, including leaseholds, owned
or operated by the Borrower or any of its Subsidiaries where such Release,
individually, or when combined with other Releases, in the aggregate, may
reasonably be expected to have a Material Adverse Effect.

 

5.13                        Investment Company.  Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

5.14                        Intellectual Property.  The Borrower and each of its
Subsidiaries owns all the patents, trademarks, permits, service marks, trade
names, copyrights, franchises and formulas, or rights with respect to the
foregoing, or each has obtained licenses of all other rights of whatever nature
necessary for the present conduct of its businesses, in each case without any
known conflict with the rights of others which, or the failure to obtain which,
as the case may be, could reasonably be expected to result in a Material Adverse
Effect.

 

5.15                        Good Title.  The Borrower and its Subsidiaries have
good and insurable title, or valid leasehold interests, to their assets as
reflected on the Borrower’s most recent consolidated balance sheet provided to
the Administrative Agent (except for sales of assets in the ordinary course of
business, and such defects in title that could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect) and is
subject to no Liens, other than Permitted Liens.

 

5.16                        Labor Relations.  Neither the Borrower nor any of
its Subsidiaries is engaged in any unfair labor practice that could reasonably
be expected to have a Material Adverse Effect.  There is (i) no strike, labor
dispute, slowdown or stoppage pending against the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower and its Subsidiaries,
threatened against the Borrower or any of its Subsidiaries and (ii) to the
knowledge of the Borrower and its Subsidiaries, no union representation
proceeding is pending with respect to the employees of the Borrower or any of
its Subsidiaries and no union organizing activities are taking place, except
(with respect to any matter specified in clause (i) or (ii) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.

 

48

--------------------------------------------------------------------------------


 

5.17                        Capitalization.  All outstanding equity interests of
the Borrower and the Subsidiaries have been duly authorized and validly issued,
and are fully paid and nonassessable, and there are no outstanding commitments
or other obligations of the any Subsidiary to issue, and no rights of any Person
to acquire, any equity interests in any Subsidiary.

 

5.18                        Other Agreements.  Neither the Borrower nor any
Subsidiary is in default under the terms of any covenant, indenture or agreement
of or affecting the Borrower, any Subsidiary or any of their Property, which
default could reasonably be expected to have a Material Adverse Effect.

 

5.19                        Governmental Authority and Licensing.  The Borrower
and its Subsidiaries have received all licenses, permits, and approvals of each
Governmental Authority necessary to conduct their businesses, in each case where
the failure to obtain or maintain the same could reasonably be expected to have
a Material Adverse Effect.  No investigation or proceeding that could reasonably
be expected to result in revocation or denial of any license, permit or approval
is pending or, to the knowledge of the Borrower, threatened, except where such
revocation or denial could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

5.20                        Approvals.  No material authorization, consent,
license or exemption from, or filing or registration with, any Governmental
Authority, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by the Borrower or any
Subsidiary of any Loan Document, except for such approvals which have been
obtained prior to the date of this Agreement and remain in full force and
effect.

 

5.21                        Affiliate Transactions.  Neither the Borrower nor
any Subsidiary is a party to any contracts or agreements with any of its
Affiliates (other than with Wholly-Owned Subsidiaries) on terms and conditions
which are less favorable to the Borrower or such Subsidiary than would be usual
and customary in similar contracts or agreements between Persons not affiliated
with each other.

 

5.22                        Solvency.  As of the Restatement Effective Date, the
Borrower and its Subsidiaries are collectively solvent, able to pay their debts
as they become due, and have sufficient capital to carry on their business and
all businesses in which they are about to engage.

 

5.23                        No Broker Fees.  Except as set forth on Schedule
5.23, no broker’s or finder’s fee or commission will be payable with respect
hereto or any of the transactions contemplated thereby; and the Borrower hereby
agrees to indemnify the Administrative Agent and the Lenders against, and agree
that they will hold the Administrative Agent and the Lenders harmless from, any
claim, demand, or liability for any such broker’s or finder’s fees alleged to
have been incurred in connection herewith or therewith and any expenses
(including reasonable attorneys’ fees) arising in connection with any such
claim, demand, or liability.

 

5.24                        Foreign Assets Control Regulations and Anti-Money
Laundering.

 

(a)                                 OFAC.  Neither Borrower nor any of its
Subsidiaries is (i) a person whose property or interest in property is blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Party and Prohibiting Transactions

 

49

--------------------------------------------------------------------------------


 

With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) a person who engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) a person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

 

(b)                                 Patriot Act.  The Borrower and its
Subsidiaries are in compliance, in all material respects, with the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”).  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

Section 6.                                          Covenants.

 

The Borrower covenants and agrees that, so long as any Credit is available to
the Borrower hereunder and until all Obligations are paid in full:

 

6.1                               Information Covenants.  The Borrower will
furnish to the Administrative Agent, for distribution to each Lender:

 

(a)                                 Monthly Reports.  Within 30 days after the
end of each fiscal month of the Borrower, commencing with the fiscal month of
the Borrower ending nearest to May 31, 2013, (x) the Borrower’s consolidated
balance sheet as at the end of such fiscal month, (y) the related consolidated
statements of income and retained earnings and of cash flows for such fiscal
month and for the elapsed portion of the fiscal year-to-date period then ended,
and (z) location-specific sales reports for such fiscal month and for the
elapsed portion of the fiscal year-to-date period then ended, all in reasonable
detail, prepared by the Borrower in accordance with GAAP, setting forth
comparative figures for the corresponding fiscal month in the prior fiscal year
and comparable budgeted figures for such fiscal month, all of which shall be
certified by the chief financial officer or other officer of the Borrower
reasonably acceptable to the Administrative Agent that they fairly present in
all material respects in accordance with GAAP the financial condition of the
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations and changes in their cash flows for the periods indicated, subject to
normal year-end audit adjustments and the absence of footnotes.

 

(b)                                 Annual Statements.  Within 120 days after
the close of each fiscal year of the Borrower, a copy of the Borrower’s
consolidated balance sheet as of the last day of the fiscal year then ended and
the Borrower’s consolidated statements of income, retained earnings, and cash
flows for the fiscal year then ended, and accompanying notes thereto, each in
reasonable detail showing in comparative form the figures for the previous
fiscal year, accompanied by an unqualified (as to scope of audit or “going
concern”) opinion of a firm of independent public accountants of recognized
national standing selected by the Borrower or otherwise reasonably acceptable to
the Administrative Agent, to the effect that the consolidated financial
statements have been prepared in accordance with GAAP and present fairly in
accordance with GAAP the

 

50

--------------------------------------------------------------------------------


 

consolidated financial condition of the Borrower and its Subsidiaries as of the
close of such fiscal year and the results of their operations and cash flows for
the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards.

 

(c)                                  Officer’s Certificates.  Within 45 days
after the end of each fiscal quarter of the Borrower and at the time of the
delivery of the financial statements provided for in Section 6.1(b), commencing
with the fiscal quarter of the Borrower ending on or about June 30, 2013, (i) a
certificate of the chief financial officer or other officer of the Borrower
reasonably acceptable to Administrative Agent in the form of Exhibit E
(x) stating no Default or Event of Default has occurred during the period
covered by such statements of, if a Default or Event of Default exists, a
detailed description of the Default or Event of Default and all actions the
Borrower is taking with respect to such Default or Event of Default,
(y) confirming that the representations and warranties stated in Section 5
remain true and correct in all material respects (except to the extent any such
representations or warranties are already qualified by materiality, in which
event they shall be true and correct in all respects) (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects (except to the extent any such
representations or warranties are already qualified by materiality, in which
event they shall be true and correct in all respects) as of such date), and
(z) showing the Borrower’s compliance with the covenants set forth in 6.20 and
(ii) a comparison of the current year to date financial results (other than in
respect of the balance sheets included therein) against the budgets required to
be submitted pursuant to clause 6.1(d).

 

(d)                                 Budgets.  As soon as available, but in any
event at least 30 days after to the first day of each fiscal year of the
Borrower, a budget in form reasonably satisfactory to the Administrative Agent
(including, without limitation, a breakdown of the projected results of each
line of business of the Borrower and its Subsidiaries, and budgeted consolidated
statements of income, and sources and uses of cash and balance sheets for the
Borrower and its Subsidiaries) of the Borrower and its Subsidiaries in
reasonable detail satisfactory to the Administrative Agent for each fiscal month
and the four fiscal quarters of the immediately succeeding fiscal year and, with
appropriate discussion, the principal assumptions upon which such budget is
based.

 

(e)                                  Notice of Default or Litigation.  Promptly,
and in any event within five (5) Business Days after any Responsible Officer of
the Borrower obtains knowledge thereof (including knowledge of the potential
impact thereof), notice of (i) the occurrence of any event which constitutes a
Default or an Event of Default or any other event which could reasonably be
expected to have a Material Adverse Effect, which notice shall specify the
nature thereof, the period of existence thereof and what action the Borrower
proposes to take with respect thereto, (ii) the commencement of, or threat of,
or any significant development in, any litigation, labor controversy,
arbitration or governmental proceeding pending against the Borrower or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

 

(f)                                   Management Letters.  Promptly after the
Borrower’s receipt thereof, a copy of each report or any final “management
letter” submitted to the Borrower or any of its Subsidiaries by its certified
public accountants and the management’s responses thereto.

 

51

--------------------------------------------------------------------------------


 

(g)                                  Other Reports and Filings  Promptly, copies
of all financial information, proxy materials and other material information,
certificates, reports, statements and completed forms, if any, which the
Borrower or any of its Subsidiaries has furnished generally to all or
substantially all of the shareholders of the Borrower.

 

(h)                                 Environmental Matters.  Promptly upon, and
in any event within five Business Days after any Responsible Officer of the
Borrower obtains knowledge thereof (including knowledge of the potential impact
thereof), notice of one or more of the following environmental matters which
individually, or in the aggregate, may reasonably be expected to have a Material
Adverse Effect:  (i) any notice of Environmental Claim against the Borrower or
any of its Subsidiaries or any real property owned or operated by the Borrower
or any of its Subsidiaries; (ii) any condition or occurrence on or arising from
any real property owned or operated by the Borrower or any of its Subsidiaries
that (a) results in noncompliance by the Borrower or any of its Subsidiaries
with any applicable Environmental Law or (b) could reasonably be expected to
form the basis of an Environmental Claim against the Borrower or any of its
Subsidiaries or any such real property; (iii) any condition or occurrence on any
real property owned or operated by the Borrower or any of its Subsidiaries that
could reasonably be expected to cause such real property to be subject to any
restrictions on the ownership, occupancy, use or transferability by the Borrower
or any of its Subsidiaries of such real property under any Environmental Law;
and (iv) any removal or remedial actions to be taken in response to the actual
or alleged presence of any Hazardous Material on any real property owned or
operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any Governmental Authority.  All such notices shall
describe in reasonable detail the nature of the claim, investigation, condition,
occurrence or removal or remedial action and the Borrower’s or such Subsidiary’s
response thereto.  In addition, the Borrower agrees to provide the Lenders with
copies of all material written communications by the Borrower or any of its
Subsidiaries with any Person or Governmental Authority relating to any of the
matters set forth in clauses (i)-(iv) above, and such detailed reports relating
to any of the matters set forth in clauses (i)-(iv) above as may reasonably be
requested by the Administrative Agent or the Required Lenders.

 

(i)                                     Other Information.  From time to time,
such other information or documents (financial or otherwise) as the
Administrative Agent or any Lender may reasonably request.

 

Information required to be delivered pursuant to Sections 6.1(e), (f) and
(g) shall be deemed to have been delivered hereunder if such information, or one
or more annual or quarterly reports containing such information is
readily-identifiable and available on the website of the Securities and Exchange
Commission at http://www.sec.gov.

 

6.2                               Inspections.  The Borrower will, and will
cause each Subsidiary to, permit officers, representatives and agents of the
Administrative Agent or any Lender, to visit and inspect any Property of the
Borrower or such Subsidiary, and to examine the books of account of the Borrower
or such Subsidiary and discuss the affairs, finances and accounts of the
Borrower or such Subsidiary with its and their officers and independent
accountants, all at such reasonable times as the Administrative Agent or any
Lender may request; provided that, (x) prior written notice of any such visit,
inspection or examination shall be provided to the Borrower and such visit,
inspection or examination shall be performed at reasonable times to be agreed to
by the

 

52

--------------------------------------------------------------------------------


 

Borrower, which agreement will not be unreasonably withheld, (y) excluding any
such visits and inspections during the continuation of an Event of Default, only
the Administrative Agent on behalf of the Lenders shall exercise rights under
this Section 6.2 and the Administrative Agent shall not exercise such right more
often than two times during any calendar year absent the existence of an Event
of Default and only one such time shall be at Borrower’s expense, and (z) the
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s accountants.

 

6.3                               Maintenance of Property, Insurance,
Environmental Matters, etc.

 

(a)                                 The Borrower will, and will cause each of
its Subsidiaries to, (i) keep its property, plant and equipment in good repair,
working order and condition, normal wear and tear and casualty and condemnation
excepted, and shall from time to time make repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto in accordance with
prudent industry practice and (ii) maintain in full force and effect with
financially sound and reputable insurance companies insurance which provides
substantially the same (or greater) coverage and against at least such risks as
is in accordance with industry practice, and shall furnish to the Administrative
Agent upon request full information as to the insurance so carried.  In any
event, the Borrower shall, and shall cause each of its Subsidiaries to, maintain
insurance on the Collateral to the extent required by the Collateral Documents.

 

(b)                                 Without limiting the generality of
Section 6.3(a), the Borrower and its Subsidiaries: (i) shall comply with, and
maintain all real property in compliance with, any applicable Environmental
Laws, except to the extent that the aggregate effect of all noncompliance could
not reasonably be expected to have a Material Adverse Effect; (ii) shall obtain
and maintain in full force and effect all governmental approvals required for
its operations at or on its properties by any applicable Environmental Laws;
(iii) shall cure as soon as reasonably practicable any violation of applicable
Environmental Laws with respect to any of its properties which individually or
in the aggregate may reasonably be expected to have a Material Adverse Effect;
(iv) shall not, and shall not permit any other Person to, own or operate on any
of its properties any landfill or dump or hazardous waste treatment, storage or
disposal facility as defined pursuant to the RCRA, or any comparable state law;
and (v) shall not use, generate, treat, store, release or dispose of Hazardous
Materials at or on any of the real property except in the ordinary course of its
business and in material compliance with all Environmental Laws.  With respect
to any material Release of Hazardous Materials, the Borrower and its
Subsidiaries shall conduct any necessary or required investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
response action necessary to remove, cleanup or abate any material quantity of
Hazardous Materials released at or on any of its properties as required by any
applicable Environmental Law.

 

6.4                               Preservation of Existence.  The Borrower will,
and will cause each of its Subsidiaries to, do or cause to be done, all things
necessary to preserve and keep in full force and effect its existence and,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, its franchises, authority to do business, licenses,
patents, trademarks, copyrights and other proprietary rights; provided, however,
that nothing in this Section 6.4 shall prevent, to the extent permitted by
Section 6.13, sales of assets by the Borrower

 

53

--------------------------------------------------------------------------------


 

or any of its Subsidiaries, the dissolution or liquidation of any Subsidiary of
the Borrower, or the merger or consolidation between or among the Subsidiaries
of the Borrower.

 

6.5                               Compliance with Laws.  The Borrower shall, and
shall cause each Subsidiary to, comply in all respects with the requirements of
all laws, rules, regulations, ordinances and orders applicable to its property
or business operations of any Governmental Authority (including but not limited
to all applicable statutes, regulations and orders of, and all applicable
restrictions with respect to the production, procurement, sale, distribution,
promotion and advertising of liquor, beer and other alcoholic beverages), where
any such non-compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Property.

 

6.6                               ERISA.  The Borrower shall, and shall cause
each Subsidiary to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed could
reasonably be expected to have a Material Adverse Effect or result in a Lien
upon any of its Property.  The Borrower shall, and shall cause each Subsidiary
to, promptly notify the Administrative Agent and each Lender of:  (a) the
occurrence of any reportable event (as defined in ERISA) with respect to a Plan,
(b) receipt of any notice from the PBGC of its intention to seek termination of
any Plan or appointment of a trustee therefor, (c) its intention to terminate or
withdraw from any Plan, and (d) the occurrence of any event with respect to any
Plan which would result in the incurrence by the Borrower or any Subsidiary of
any material liability, fine or penalty, or any material increase in the
contingent liability of the Borrower or any Subsidiary with respect to any
post-retirement Welfare Plan benefit.

 

6.7                               Payment of Taxes.  The Borrower will, and will
cause each of its Subsidiaries to, pay and discharge, all taxes, assessments,
fees and other governmental charges imposed upon it or any of its Property,
before becoming delinquent and before any penalties accrue thereon, unless and
to the extent that (i) the same are being contested in good faith and by proper
proceedings and as to which appropriate reserves are provided therefor, or
(ii) where failure to pay could not be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

6.8                               Contracts with Affiliates.  The Borrower shall
not, nor shall it permit any Subsidiary to, enter into any contract, agreement
or business arrangement with any of its Affiliates (other than Wholly-Owned
Subsidiaries) on terms and conditions which are less favorable to the Borrower
or such Subsidiary than would be usual and customary in similar contracts,
agreements or business arrangements between Persons not affiliated with each
other.

 

6.9                               No Changes in Fiscal Year.  The Borrower shall
not, nor shall it permit any Subsidiary to, change its fiscal year from its
present basis.

 

6.10                        Change in the Nature of Business.  The Borrower
shall not, nor shall it permit any Subsidiary to, engage in any business or
activity if as a result the general nature of the business of the Borrower or
any Subsidiary would be changed in any material respect from the general nature
of the business engaged in by it as of the Restatement Effective Date and
businesses reasonably related or ancillary thereto.

 

54

--------------------------------------------------------------------------------


 

6.11                        Indebtedness.  The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except;

 

(a)                                 the Obligations, Hedging Liability, and
Funds Transfer and Deposit Account Liability of the Borrower and its
Subsidiaries owing to the Administrative Agent and the Lenders (and their
Affiliates);

 

(b)                                 Indebtedness owed pursuant to Hedge
Agreements entered into in the ordinary course of business and not for
speculative purposes with Persons other than Lenders (or their Affiliates);

 

(c)                                  intercompany Indebtedness among the
Borrower and its Subsidiaries to the extent permitted by Section 6.14;

 

(d)                                 so long as the Borrower would be in
compliance with Sections 6.20(a) and (b) hereof on a pro forma basis (calculated
as of the date of, and after giving effect to, the incurrence of such
Indebtedness) after the incurrence thereof, purchase money Indebtedness and
Capitalized Lease Obligations of the Borrower and its Subsidiaries;

 

(e)                                  Indebtedness outstanding as of the
Restatement Effective Date and listed on Schedule 6.11 and any modifications,
refinancings, refundings, renewals or extensions thereof; provided that (i) the
amount of such Indebtedness is not increased at the time of such modification,
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid and fees and expenses
reasonably incurred in connection with such modification, refinancing,
refunding, renewal or extension and (ii) the terms and conditions (including, if
applicable, as to collateral and subordination) of any such modified,
refinanced, refunded, renewed or extended Indebtedness are not materially less
favorable to the Borrower or its Subsidiaries or the Lenders that the terms and
conditions of the Indebtedness so modified, refinanced, refunded, renewed or
extended;

 

(f)                                   Guarantees of the Borrower and its
Subsidiaries in respect of Indebtedness of the Borrower or any Subsidiary
otherwise permitted hereunder;

 

(g)                                  Indebtedness in respect of netting
services, overdraft protection and similar arrangements, in each case in
connection with deposit accounts;

 

(h)                                 Indebtedness incurred in connection with any
Permitted Sale-Leaseback;

 

(i)                                     Indebtedness assumed in connection with
any Permitted Strategic Acquisition, so long as both immediately prior and after
giving effect thereto, (x) no Event of Default shall exist or result therefrom
and (y) the Borrower and its Subsidiaries will be in compliance on a pro forma
basis with the covenants set forth in Section 6.20 after giving effect to such
Permitted Strategic Acquisition and the incurrence of such Indebtedness;

 

(j)                                    Indebtedness representing deferred
compensation to employees of the Borrower and its Subsidiaries;

 

55

--------------------------------------------------------------------------------


 

(k)                                 so long as the Borrower would be in
compliance on a pro forma basis with Sections 6.20(a), (b) and (c) hereof
(calculated as of the date of, and after giving effect to, the incurrence of
such Indebtedness), Indebtedness incurred by the Borrower or its Subsidiaries in
a Permitted Strategic Acquisition or any disposition under agreements providing
for the adjustment of the purchase price or similar adjustment;

 

(l)                                     to the extent constituting Indebtedness,
the Specified Preferred;

 

(m)                             to the extent constituting Indebtedness,
obligations in respect of surety bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;

 

(n)                                 Indebtedness incurred in the form of a
Contingent Obligation to Dunham Capital Management, L.L.C., GC Rosedale, L.L.C.,
Donald Dunham, and/or Christine Dunham pursuant to an indemnification or similar
agreement reasonably acceptable to Administrative Agent in connection with an
Approved Property Acquisition, in each case, solely to the extent such Persons
have not been released from their obligations with respect to the applicable
Approved Property Acquisition; and

 

(o)                                 Indebtedness of the Borrower and its
Subsidiaries not otherwise permitted by this Section in an amount not to exceed
$100,000 in the aggregate at any one time outstanding.

 

6.12                        Liens.  The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur or suffer to exist any Lien on any of
its Property; provided that the foregoing shall not prevent the following (the
Liens described below, the “Permitted Liens”):

 

(a)                                 Liens for the payment of taxes which are
(i) not yet delinquent or (ii) being contested in good faith by appropriate
proceedings and adequate reserves have been established therefor;

 

(b)                                 Liens arising by statute in connection with
worker’s compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges
(other than Liens arising under ERISA), provided in each case that the
obligation is not for borrowed money and that the obligation secured is not
overdue or, if overdue, is being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves have been established therefor;

 

(c)                                  Liens on good faith cash deposits in
connection with tenders, contracts or leases to which the Borrower or any
Subsidiary is a party or other cash deposits required to be made (including,
without limitation, deposits made in connection with obtaining liquor licenses,
food-selling licenses and similar licenses and deposits with liquor wholesalers)
in the ordinary course of business;

 

(d)                                 Liens existing on the Restatement Effective
Date and listed on Schedule 6.12 and any modifications, replacements, renewals
or extensions thereof; provided that (i) the Lien does not extend to any
additional property other than after-acquired property that is affixed or
incorporated into the property covered by such Lien or financed by Indebtedness
permitted

 

56

--------------------------------------------------------------------------------


 

under Section 6.11 and the proceeds and products thereof and (ii) the renewal,
extension or refinancing of the obligations secured or benefitted by such Liens
is permitted by Section 6.11;

 

(e)                                  mechanics’, workmen’s, materialmen’s,
landlords’, carriers’ or other similar Liens arising in the ordinary course of
business with respect to obligations which are not due or which are being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest;

 

(f)                                   Liens created by or pursuant to this
Agreement and the Collateral Documents;

 

(g)                                  Liens on property of the Borrower or any
Subsidiary created solely for the purpose of securing Indebtedness permitted by
Section 6.11(d) hereof, representing or incurred to finance the purchase price
of Property, provided that (x) no such Lien shall extend to or cover other
Property of the Borrower or such Subsidiary other than the respective Property
so acquired after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 6.11 and the proceeds and products thereof, and (y) the principal amount
of Indebtedness secured by any such Lien shall at no time exceed the purchase
price of such Property, as reduced by repayments of principal thereon;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 7.1(g);

 

(i)                                     Liens (i) of a collection bank arising
under Section 4-210 of the UCC on items in the course of collection and (ii) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

 

(j)                                    Liens existing on property at the time of
its acquisition or existing on the property or any Person that becomes a
Subsidiary after the date hereof (other than Liens on equity interests of any
Person that becomes a Subsidiary); provided that (i) such Lien was not created
in contemplation of such acquisition or such Person becoming a Subsidiary,
(ii) such Lien does not extend to or cover any other assets or property (other
than the proceeds or products thereof) and (ii) the Indebtedness secured thereby
is permitted under Section 6.11;

 

(k)                                 easements, rights-of-way, restrictions, and
other similar encumbrances against real property incurred in the ordinary course
of business which, in the aggregate, are not substantial in amount and which do
not materially detract from the value of the Property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any Subsidiary;

 

(l)                                     Liens securing Indebtedness in an
aggregate amount not to exceed $100,000 at any one time; and

 

(m)                             Liens on the personal property of Borrower and
its Subsidiaries located at the Franklin Restaurant in favor of the landlord of
the Franklin Restaurant, provided such liens are created solely as result of
Sections 3(e), 7(b) and 17 of the Franklin Lease as in effect on March 20, 2012.

 

57

--------------------------------------------------------------------------------


 

6.13                        Consolidation, Merger, Sale of Assets, etc.  The
Borrower will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs or merge or consolidate, or convey, sell,
lease or otherwise dispose of all or any part of its property, including any
disposition as part of any sale-leaseback transactions except that this
Section shall not prevent:

 

(a)                                 the sale and lease of inventory in the
ordinary course of business;

 

(b)                                 the sale, transfer or other disposition of
any tangible personal property that, in the reasonable judgment of the Borrower
or its Subsidiaries, has become uneconomic, obsolete or worn out;

 

(c)                                  the sale, transfer, lease, or other
disposition of Property of the Borrower and its Subsidiaries to one another;

 

(d)                                 the merger of any Subsidiary with and into
the Borrower or any other Subsidiary, provided that, in the case of any merger
involving the Borrower, the Borrower is the legal entity surviving the merger;

 

(e)                                  the dissolution or liquidation of any
Subsidiary so long as the assets of such Subsidiary (if any) are transferred to
the Borrower or another Subsidiary;

 

(f)                                   the disposition or sale of Cash
Equivalents on consideration for cash;

 

(g)                                  so long as no Event of Default has then
occurred and is continuing, sale-leaseback transactions which constitute
dispositions of Specified Properties (each, a “Permitted Sale-Leaseback”);

 

(h)                                 dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property;

 

(i)                                     dispositions permitted under
Section 6.14;

 

(j)                                    leases, subleases, license or sublicenses
of property in the ordinary course of business and which do not materially
interfere with the business of the Borrower and its Subsidiaries; and

 

(k)                                 the sale, transfer, lease, or other
disposition of Property of the Borrower or any Subsidiary (including any
disposition of Property as part of a sale and leaseback transaction) aggregating
for the Borrower and its Subsidiaries not more than $500,000 during any fiscal
year of the Borrower.

 

Upon the written request of the Borrower, the Administrative Agent shall
(i) release its Lien on any Property sold pursuant to the foregoing provisions
and (ii) release any Subsidiary from its guaranty to the extent such Subsidiary
dissolved or liquidated pursuant to the foregoing provisions.

 

58

--------------------------------------------------------------------------------


 

6.14                        Advances, Investments and Loans.  The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
make loans or advances to or make, retain or have outstanding any investments
(whether through purchase of equity interests or obligations or otherwise) in,
any other Person or enter into any partnerships or joint ventures, or purchase
or own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract outside the ordinary course of business, except that this Section shall
not prevent:

 

(a)                                 receivables created in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms;

 

(b)                                 investments in Cash Equivalents;

 

(c)                                  investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business;

 

(d)                                 the Borrower’s investments from time to time
in its Wholly-Owned Subsidiaries (or, to the extent its articles of
incorporation, bylaws and other organizational documents are not amended or
modified in any manner, as reasonably determined by Administrative Agent,
adverse to the interests of any of the Lenders after the Restatement Effective
Date, the Kansas Subsidiary) and investments made from time to time by a
Wholly-Owned Subsidiary (or the Kansas Subsidiary) in the Borrower or one or
more of its Wholly-Owned Subsidiaries (or, to the extent its articles of
incorporation, bylaws and other organizational documents are not amended or
modified in any manner, as reasonably determined by Administrative Agent,
adverse to the interests of any of the Lenders after the Restatement Effective
Date, the Kansas Subsidiary);

 

(e)                                  intercompany advances made from time to
time among the Borrower and its Wholly-Owned Subsidiaries;

 

(f)                                   Permitted Strategic Acquisitions;

 

(g)                                  [reserved];

 

(h)                                 investments arising out of transactions
permitted under Sections 6.11, 6.12, 6.13 and 6.15;

 

(i)                                     promissory notes and other non-cash
consideration received in connection with any disposition permitted by
Section 6.13;

 

(j)                                    other investments, loans and advances in
addition to those otherwise permitted by this Section in an amount not to exceed
$50,000 in the aggregate at any one time outstanding.

 

6.15                        Restricted Payments.  The Borrower shall not, nor
shall it permit any of its Subsidiaries to, (a) declare or pay any dividends on
or make any other distributions in respect of

 

59

--------------------------------------------------------------------------------


 

any class or series of its equity interests or (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its equity interests or
any warrants, options, or similar instruments to acquire the same; provided,
however, that the foregoing shall not operate to prevent:

 

(a)                                 the making of dividends or distributions by
any Subsidiary of the Borrower to the holders of its equity interests;

 

(b)                                 quarterly dividend payments on Specified
Preferred may be paid provided both before and after giving effect to such
payment and any Borrowings or other loans to be made in connection therewith, no
Event of Default shall exist, including but not limited to with respect to the
covenants contained in Section 6.20 on a pro forma basis after giving effect to
such payment, and the Borrower shall have delivered to the Administrative Agent
a compliance certificate in the form of Exhibit E attached hereto evidencing
such pro forma compliance with Section 6.20;

 

(c)                                  repurchases of equity interests of the
Borrower from directors, employees or members of management of the Borrower or
any Subsidiary (or their estate family members, spouse and/or former spouse) in
an aggregate amount not in excess of $500,000 in any calendar year, provided and
solely to the extent, in each case both before and immediately after giving
effect to such repurchase:

 

(i)                                     [reserved];

 

(ii)                                  Borrower shall be in compliance with the
covenants contained in Section 6.20 on a pro forma basis; and

 

(iii)                               no Default or Event of Default exists or
would arise therefrom;

 

(d)                                 repurchases of equity interests of the
Borrower deemed to occur upon the non-cash exercise of stock options and
warrants; and

 

(e)                                  other dividends and distributions, provided
and solely to the extent (x) such other dividends and other distributions are
made during a fiscal year in which the Borrower has already made a mandatory
prepayment of the Obligations required by Section 2.8(b)(iii) hereof and such
prepayment was in excess of $0, (y) no Event of Default exists or would result
therefrom, and (z) the Borrower shall be, and shall have delivered evidence in
form reasonably satisfactory to Administrative Agent evidencing it will be, in
compliance on a pro forma basis with the covenants contained in Sections
6.20(a), (b) and (c) hereof (calculated as of the date of, and after giving
effect to, such dividends and distributions and the incurrence of any
Indebtedness in connection therewith).

 

6.16                        Limitation on Restrictions.  The Borrower will not,
and it will not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any restriction
on the ability of any such Subsidiary to (a) pay dividends or make any other
distributions on its capital stock or other equity interests owned by the
Borrower or any other Subsidiary, (b) pay or repay any Indebtedness owed to the
Borrower or any other Subsidiary, (c) make loans or advances to the Borrower or
any other Subsidiary, (d) transfer any of its Property to the Borrower or any
other Subsidiary, (e) encumber or pledge any of its assets

 

60

--------------------------------------------------------------------------------


 

to or for the benefit of the Administrative Agent or (f) guaranty the
Obligations, Hedging Liability and Funds Transfer and Deposit Account Liability,
except for such restrictions (i) with any disposition permitted by Section 6.13,
(iii) constituting negative pledges and restrictions on Liens in favor or any
holder of Indebtedness permitted under Section 6.11 but solely to the extent
such negative pledge relates to the property financed by or the subject of such
Indebtedness and (iv) constituting customary restrictions in leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto.

 

6.17                        Limitation on the Creation of Subsidiaries. 
Notwithstanding anything to the contrary contained in this Agreement, the
Borrower will not, and will not permit any of its Subsidiaries to, establish,
create or acquire after the Restatement Effective Date any Subsidiary; provided
that the Borrower and its Wholly-Owned Subsidiaries shall be permitted to
establish or create Wholly-Owned Subsidiaries so long as at least 30 days prior
written notice thereof is given to the Administrative Agent, and the Borrower
and its Subsidiaries timely comply with the requirements of Section 4 (at which
time Section 5.10 shall be deemed to include a reference to such Subsidiary).

 

6.18                        OFAC.  The Borrower will not, and will not permit
any of its Subsidiaries to, (i) become a person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Party and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001)), (ii) engage in any dealings or transactions prohibited by
Section 2 of such executive order, or be otherwise associated with any such
person in any manner violative of Section 2, and (iii) become a person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

 

6.19                        Treasury Management and Deposit Accounts.  Other
than Designated Petty Cash Accounts, all treasury management services and
deposit accounts of the Borrower and its Subsidiaries shall be at all times from
and after the date that is sixty (60) days after the Restatement Effective Date
(or such later date as the Administrative Agent may agree) maintained with the
Administrative Agent.

 

6.20                        Financial Covenants.

 

(a)                                 Leverage Ratio.  The Borrower shall not, as
of the last day of each fiscal quarter of the Borrower, permit the Leverage
Ratio to be greater than 4.50.

 

(b)                                 Senior Leverage Ratio.  The Borrower shall
not, as of the last day of each fiscal quarter of the Borrower set forth below,
permit the Senior Leverage Ratio to be greater than:

 

Fiscal Quarter Ending

 

Maximum Senior
Leverage Ratio

 

June 30, 2013

 

3.30

 

September 30, 2013

 

3.30

 

December 31, 2013

 

3.30

 

 

61

--------------------------------------------------------------------------------


 

Fiscal Quarter Ending

 

Maximum Senior
Leverage Ratio

 

March 31, 2014

 

3.30

 

June 30, 2014

 

3.30

 

September 30, 2014

 

3.30

 

December 31, 2014

 

3.30

 

March 31, 2015

 

3.30

 

June 30, 2015

 

3.00

 

September 30, 2015

 

3.00

 

December 31, 2015

 

3.00

 

March 31, 2016

 

2.75

 

June 30, 2016

 

2.75

 

September 30, 2016

 

2.75

 

December 31, 2016

 

2.75

 

March 31 2016 and each fiscal quarter ending thereafter

 

2.50

 

 

(c)                                  Fixed Charge Coverage Ratio.  As of the
last day of each fiscal quarter of the Borrower, the Borrower shall maintain a
ratio of (i) Adjusted EBITDA for the four fiscal quarters of the Borrower then
ended to (ii) Fixed Charges for the same four fiscal quarters then ended of not
less than 1.20.

 

(d)                                 Capital Expenditures.  The Borrower and its
Subsidiaries shall not make Capital Expenditures (other than such Capital
Expenditures financed with the proceeds of CapEx Loans) for any fiscal year
commencing with the fiscal year of Borrower ending December 31, 2013 in excess
of $5,000,000 (the “Capital Expenditure Limitation”); provided, in the event the
Borrower and its Subsidiaries do not expend the entire Capital Expenditure
Limitation in any fiscal year, the Borrower and its Subsidiaries may carry
forward to the immediately succeeding fiscal year up to $2,500,000 of the
unutilized portion.  All Capital Expenditures shall first be applied to reduce
the applicable Capital Expenditure Limitation.

 

6.21                        Immaterial Subsidiaries.  Notwithstanding anything
to the contrary contained herein or in any of the Loan Documents, (x) none of
the Immaterial Subsidiaries has any assets or liabilities other than those set
forth on Schedule 6.21 attached hereto, and (y) Borrower will not permit any of
the Immaterial Subsidiaries to employ any employees, acquire any assets, incur
any obligations (other than franchise taxes payable in the ordinary course of
business) or conduct any business activities.

 

6.22                        Interest Rate Protection.  Not later than ninety
(90) days following the Restatement Effective Date, Borrower will, at its sole
cost and expense, enter into and thereafter maintain in full force and effect
Swap Contracts with one or more Eligible Swap Counterparties providing
protection against fluctuations in interest rates with respect to not less than
seventy-five percent (75%) of the principal amount of the Term A Loan as of the
Closing Date, which Swap Contracts shall provide for not less than a three
(3) year term and shall contain such protections and other terms as are
customary and are satisfactory to Administrative Agent.

 

62

--------------------------------------------------------------------------------


 

Section 7.                                          Events of Default and
Remedies.

 

7.1                               Events of Default.  Any one or more of the
following shall constitute an “Event of Default” hereunder:

 

(a)                                 default in the payment when due (whether at
the stated maturity thereof or at any other time provided for in this Agreement)
of all or any part of (i) the principal of any Loan or (ii) or, within five
Business Days after the same becomes due, any interest on any Loan or any other
Obligation payable hereunder or under any other Loan Document;

 

(b)                                 (x) default in the observance or performance
of any covenant set forth in Sections 6.1(e)(i), 6.3 (only with respect to
clause (a)(ii) thereof), 6.4 (only with respect to the good standing of the
Borrower and its subsidiaries which are not Immaterial Subsidiaries in their
respective jurisdictions of organization), 6.11, 6.12, 6.13, 6.14, 6.15, 6.20 or
6.22 hereof; or (y) default in the observance or performance of any covenant set
forth in Sections 6.1 (other than Section 6(e)(i)) which is not remedied within
five (5) Business Days after the initial date of default thereunder;

 

(c)                                  default in the observance or performance of
any other provision hereof or of any other Loan Document which is not remedied
within 30 days after the earlier of (i) the date on which such default shall
first become known to any Responsible Officer of the Borrower or (ii) written
notice of such default is given to the Borrower by the Administrative Agent;

 

(d)                                 any representation or warranty made herein
or in any other Loan Document or in any certificate delivered to the
Administrative Agent or the Lenders pursuant hereto or thereto or in connection
with any transaction contemplated hereby or thereby proves untrue in any
material respect as of the date of the issuance or making or deemed making
thereof;

 

(e)                                  any event occurs or condition exists (other
than those described in subsections (a) through (d) above) which is specified as
an event of default under any of the other Loan Documents, or any of the Loan
Documents shall for any reason not be or shall cease to be in full force and
effect or is declared to be null and void (other than as a result of the bad
faith, gross negligence or willful misconduct of the Administrative Agent), or
any of the Collateral Documents shall for any reason fail to create a valid and
perfected first priority Lien in favor of the Administrative Agent in any
Collateral purported to be covered thereby except as expressly permitted by the
terms thereof (other than as a result of the bad faith, gross negligence or
willful misconduct of the Administrative Agent), or any Subsidiary takes any
action for the purpose of terminating, repudiating or rescinding any Loan
Document executed by it or any of its obligations thereunder;

 

(f)                                   default shall occur under any
(i) Indebtedness of the Borrower or any of its Subsidiaries aggregating in
excess of the lesser of (x) 10% of EBITDA of the Borrower and (y) $300,000, or
under any indenture, agreement or other instrument under which the same may be
issued, and such default shall continue for a period of time sufficient to
permit the acceleration of the maturity of any such Indebtedness (whether or not
such maturity is in fact accelerated), or any such Indebtedness shall not be
paid when due (whether by demand, lapse of time,

 

63

--------------------------------------------------------------------------------


 

acceleration or otherwise) after giving effect to applicable grace or cure
periods, if any, or (ii) any Hedge Agreement of the Borrower or any of its
Subsidiaries with any Lender or any Affiliate of a Lender, provided that, in
each case, a cure or waiver of any such event of default, or a rescission of any
acceleration, under the applicable agreement prior to the exercise or remedies
by the Administrative Agent and the Lenders or other lender (in each case, other
than the charging of interest at a default rate or the exercise of any right of
setoff) shall constitute a waiver of any Event of Default under this clause (f);

 

(g)                                  any final judgment or judgments, writ or
writs or warrant or warrants of attachment, or any similar process or processes,
shall be entered or filed against the Borrower or any of its Subsidiaries, or
against any of its Property, in an aggregate amount in excess of the lesser of
(x) 10% of EBITDA of the Borrower and (y) $300,000 (except to the extent covered
by insurance pursuant to which the insurer has not denied liability therefor in
writing and except to the extent covered by an appeal bond, for which the
Borrower or such Subsidiary has established in accordance with GAAP a cash or
Cash Equivalent reserve in the amount of such judgment, writ or warrant), and
which remains undischarged, unvacated, unbonded or unstayed for a period of 45
days;

 

(h)                                 the Borrower or any of its Subsidiaries, or
any member of its Controlled Group, shall fail to pay when due an amount or
amounts aggregating in excess of the lesser of (x) 10% of EBITDA of the Borrower
and (y) $300,000, which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of the lesser of (x) 10%
of EBITDA of the Borrower and (y) $300,000 (collectively, a “Material Plan”)
shall be filed under Title IV of ERISA by the Borrower or any of its
Subsidiaries, or any other member of its Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding shall be instituted by
a fiduciary of any Material Plan against the Borrower or any of its
Subsidiaries, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated;

 

(i)                                     any Change of Control shall occur;

 

(j)                                    the Borrower or any of its Subsidiaries
shall (i) have entered involuntarily against it an order for relief under the
United States Bankruptcy Code, as amended, (ii) not pay, or admit in writing its
inability to pay, its debts generally as they become due, (iii) make an
assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its Property,
(v) institute any proceeding seeking to have entered against it an order for
relief under the United States Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, or (vi) fail to contest in good faith any
appointment or proceeding described in Section 7.1(k) hereof; or

 

64

--------------------------------------------------------------------------------


 

(k)                                 a custodian, receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Borrower or any of its
Subsidiaries, or any substantial part of any of its Property, or a proceeding
described in Section 7.1(j)(v) shall be instituted against the Borrower or any
Subsidiary, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 days.

 

7.2                               Non-Bankruptcy Defaults.  When any Event of
Default other than those described in subsection (j) or (k) of Section 7.1
hereof has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrower: (a) if so directed by the Required Lenders,
terminate the remaining Commitments and all other obligations of the Lenders
hereunder on the date stated in such notice (which may be the date thereof);
(b) if so directed by the Required Lenders, declare the principal of and the
accrued interest on all outstanding Loans to be forthwith due and payable and
thereupon all outstanding Loans, including both principal and interest thereon,
shall be and become immediately due and payable together with all other amounts
payable under the Loan Documents without further demand, presentment, protest or
notice of any kind; and (c) if so directed by the Required Lenders, demand that
the Borrower immediately pay to the Administrative Agent the full amount then
available for drawing under each or any Letter of Credit, and the Borrower
agrees to immediately make such payment and acknowledges and agrees that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Administrative Agent, for the benefit of the
Lenders, shall have the right to require the Borrower to specifically perform
such undertaking whether or not any drawings or other demands for payment have
been made under any Letter of Credit.  The Administrative Agent, after giving
notice to the Borrower pursuant to Section 7.1(c) or this Section 7.2, shall
also promptly send a copy of such notice to the other Lenders, but the failure
to do so shall not impair or annul the effect of such notice.

 

7.3                               Bankruptcy Defaults.  When any Event of
Default described in subsections (j) or (k) of Section 7.1 hereof has occurred
and is continuing, then all outstanding Loans shall immediately become due and
payable together with all other amounts payable under the Loan Documents without
presentment, demand, protest or notice of any kind, the Commitments and any and
all other obligations of the Lenders to extend further credit pursuant to any of
the terms hereof shall immediately terminate and the Borrower shall immediately
pay to the Administrative Agent the full amount then available for drawing under
all outstanding Letters of Credit, the Borrower acknowledging and agreeing that
the Lenders would not have an adequate remedy at law for failure by the Borrower
to honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.

 

7.4                               Collateral for Undrawn Letters of Credit.

 

(a)                                 If the prepayment of the amount available
for drawing under any or all outstanding Letters of Credit is required under
Section 2.8(b) or under Section 7.2 or 7.3 above, the Borrower shall forthwith
pay the amount required to be so prepaid, to be held by the Administrative Agent
as provided in subsection (b) below.

 

65

--------------------------------------------------------------------------------


 

(b)                                 All amounts prepaid pursuant to subsection
(a) above shall be held by the Administrative Agent in one or more separate
collateral accounts (each such account, and the credit balances, properties, and
any investments from time to time held therein, and any substitutions for such
account, any certificate of deposit or other instrument evidencing any of the
foregoing and all proceeds of and earnings on any of the foregoing being
collectively called the “Collateral Account”) as security for, and for
application by the Administrative Agent (to the extent available) to, the
reimbursement of any payment under any Letter of Credit then or thereafter made
by the L/C Issuer, and to the payment of the unpaid balance of any other
Obligations.  The Collateral Account shall be held in the name of and subject to
the exclusive dominion and control of the Administrative Agent for the benefit
of the Administrative Agent, the Lenders, and the L/C Issuer.  If and when
requested by the Borrower, the Administrative Agent shall invest funds held in
the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts due and owing
from the Borrower to the L/C Issuer, the Administrative Agent or the Lenders;
provided, however, that if the Borrower shall have made payment of all such
obligations referred to in subsection (a) above, then the Administrative Agent
shall release to the Borrower any remaining amounts held in the Collateral
Account.

 

7.5                               Notice of Default.  The Administrative Agent
shall give notice to the Borrower under Section 7.1(c) hereof promptly upon
being requested to do so by any Lender and shall at such time also notify all
the Lenders thereof.

 

7.6                               Expenses.  The Borrower agrees to pay to the
Administrative Agent and each Lender, and any other holder of any Note
outstanding hereunder, all reasonable out-of-pocket costs and expenses
reasonably incurred or paid by the Administrative Agent and such Lender or any
such holder, including reasonable attorneys’ fees and court costs, in connection
with the enforcement of any of the Loan Documents (including all such costs and
expenses incurred in connection with any proceeding under the United States
Bankruptcy Code involving the Borrower or any of its Subsidiaries as a debtor
thereunder).

 

Section 8.                                          Change in Circumstances and
Contingencies.

 

8.1                               Funding Indemnity.  If any Lender shall incur
any loss, cost or expense (including, without limitation and any loss, cost or
expense incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Lender to fund or maintain any Eurodollar Loan or
the relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender or by reason of breakage of interest rate swap agreements or the
liquidation of other hedging contracts or agreements) as a result of:

 

(a)                                 any payment, prepayment or conversion of all
or any portion of a (x) Eurodollar Loan on a date other than the last day of its
Interest Period, or (y) Fixed Rate Loan on a date other than its scheduled
maturity or, with respect to scheduled amortization payments made thereon, its
amortization dates,

 

66

--------------------------------------------------------------------------------


 

(b)                                 any failure (because of a failure to meet
the conditions of Section 3 or otherwise) by the Borrower to borrow or continue
a Eurodollar Loan, or to convert a Base Rate or Fixed Rate Loan into a
Eurodollar Loan, on the date specified in a notice given pursuant to
Section 2.5(a) hereof,

 

(c)                                  any failure by the Borrower to make any
payment of principal on any Eurodollar Loan or Fixed Rate Loan when due (whether
by acceleration or otherwise), or

 

(d)                                 any acceleration of the maturity of a
Eurodollar Loan or a Fixed Rate Loan as a result of the occurrence of any Event
of Default hereunder,

 

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense; provided,
the aggregate amount of such losses, costs and expenses with respect to
payments, prepayments or conversions of Fixed Rate Loans shall not exceed
$10,000 in the aggregate for all Lenders.  If any Lender makes such a claim for
compensation, it shall provide to the Borrower, with a copy to the
Administrative Agent, a certificate setting forth the amount of such loss, cost
or expense in reasonable detail (including an explanation of the basis for and
the computation of such loss, cost or expense) and the amounts shown on such
certificate shall be conclusive absent manifest error.

 

8.2                               Illegality.  Notwithstanding any other
provisions of this Agreement or any other Loan Document, if at any time any
change in applicable law, rule or regulation or in the interpretation thereof
makes it unlawful for any Lender to make or continue to maintain any Eurodollar
Loans or to perform its obligations as contemplated hereby, such Lender shall
promptly give notice thereof to the Borrower and the Administrative Agent and
such Lender’s obligations to make or maintain Eurodollar Loans under this
Agreement shall be suspended until it is no longer unlawful for such Lender to
make or maintain Eurodollar Loans.  The Borrower shall prepay on demand the
outstanding principal amount of any such affected Eurodollar Loans, together
with all interest accrued thereon and all other amounts then due and payable to
such Lender under this Agreement; provided, however, subject to all of the terms
and conditions of this Agreement, the Borrower may then elect to borrow the
principal amount of the affected Eurodollar Loans from such Lender by means of
Base Rate Loans from such Lender, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lender.

 

8.3                               Unavailability of Deposits or Inability to
Ascertain, or Inadequacy of, LIBOR.  If on or prior to the first day of any
Interest Period for any Borrowing of Eurodollar Loans:

 

(a)                                 the Administrative Agent determines that
deposits in Dollars (in the applicable amounts) are not being offered to it in
the interbank eurodollar market for such Interest Period, or that by reason of
circumstances affecting the interbank eurodollar market adequate and reasonable
means do not exist for ascertaining the applicable LIBOR, or

 

(b)                                 at least 25% of all Lenders advise the
Administrative Agent that (i) LIBOR as determined by the Administrative Agent
will not adequately and fairly reflect the cost to such Lenders of funding their
Eurodollar Loans for such Interest Period or (ii) that the making or funding of
Eurodollar Loans become impracticable,

 

67

--------------------------------------------------------------------------------


 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

 

8.4                               Yield Protection.

 

(a)                                 If, after the date hereof, the adoption of
any applicable law, rule or regulation, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof, or compliance by any
Lender (or its Lending Office) with any request or directive (whether or not
having the force of law) of any such Governmental Authority:

 

(i)                                     shall subject any Lender (or its Lending
Office) to any tax, duty or other charge with respect to its Eurodollar Loans,
its Notes, its Letter(s) of Credit, or its participation in any thereof, any
Reimbursement Obligations owed to it or its obligation to make Eurodollar Loans,
issue a Letter of Credit, or to participate therein, or shall change the basis
of taxation of payments to any Lender (or its Lending Office) of the principal
of or interest on its Eurodollar Loans, Letter(s) of Credit, or participations
therein or any other amounts due under this Agreement or any other Loan Document
in respect of its Eurodollar Loans, Letter(s) of Credit, any participation
therein, any Reimbursement Obligations owed to it, or its obligation to make
Eurodollar Loans, or issue a Letter of Credit, or acquire participations therein
(except for Indemnified Taxes covered by Section 10.1, taxes covered by
Section 10.4, or the imposition of, or changes in the rate of, Excluded Taxes);
or

 

(ii)                                  shall impose, modify or deem applicable
any reserve, special deposit or similar requirement (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Eurodollar Loans any
such requirement included in an applicable Reserve Percentage) against assets
of, deposits with or for the account of, or credit extended by, any Lender (or
its Lending Office) or shall impose on any Lender (or its Lending Office) or on
the interbank market any other condition affecting its Eurodollar Loans, its
Notes, its Letter(s) of Credit, or its participation in any thereof, any
Reimbursement Obligation owed to it, or its obligation to make Eurodollar Loans,
or to issue a Letter of Credit, or to participate therein;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Borrower
shall be obligated to pay to such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction.

 

68

--------------------------------------------------------------------------------


 

(b)                                 If, after the date hereof, any Lender or the
Administrative Agent shall have determined that the adoption of any applicable
law, rule or regulation regarding capital adequacy, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof, or
compliance by any Lender (or its Lending Office) or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such Governmental Authority has had the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within 15 days after demand
by such Lender (with a copy to the Administrative Agent), the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
for such reduction.

 

(c)                                  A certificate of a Lender claiming
compensation under this Section 8.4 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive absent manifest error. 
In determining such amount, such Lender may use any reasonable averaging and
attribution methods.  The Borrower shall not be required to compensate any
Lender for any amounts incurred more than 90 days prior to the date that such
Lender notifies the Borrower of the event that gives rise to such claim.

 

8.5                               Substitution of Lenders.  Upon the receipt by
the Borrower of (a) a claim from any Lender for compensation under Section 8.4
or 10.1 hereof, (b) notice by any Lender to the Borrower of any illegality
pursuant to Section 8.2 hereof, (c) in the event any Lender is a Defaulting
Lender or (d) in the event any Lender is a Non-Consenting Lender (any such
Lender referred to in clause (a), (b), (c) or (d) above being hereinafter
referred to as an “Affected Lender”), the Borrower may, in addition to any other
rights the Borrower may have hereunder or under applicable law, require, at its
expense, any such Affected Lender to assign, at par plus accrued interest and
fees, without recourse, all of its interest, rights, and obligations hereunder
(including all of its Commitments and the Loans and participation interests in
Letters of Credit and other amounts at any time owing to it hereunder and the
other Loan Documents) to an Eligible Assignee specified by the Borrower,
provided that (i) such assignment shall not conflict with or violate any law,
rule or regulation or order of any Governmental Authority, (ii) if the
assignment to a Person other than a Lender, the Borrower shall have received the
written consent of the Administrative Agent and, a Line of Credit Commitment is
being assigned, the L/C Issuer, which consents shall not be unreasonably
withheld or delayed, to such assignment, (iii) the Borrower or the assignee
Lender shall have paid to the Affected Lender all monies (together with amounts
due such Affected Lender under Section 8.1 hereof as if the Loans owing to it
were prepaid rather than assigned) other than principal owing to it hereunder,
and (iv) the assignment is entered into in accordance with the other
requirements of Section 10.10 hereof.

 

8.6                               Lending Offices.  Each Lender may, at its
option, elect to make its Loans hereunder at the branch, office or affiliate
specified on the appropriate signature page hereof (each a “Lending Office”) for
each type of Loan available hereunder or at such other of its branches, offices
or affiliates as it may from time to time elect and designate in a written
notice to the Borrower and the Administrative Agent.  To the extent reasonably
possible, a Lender shall

 

69

--------------------------------------------------------------------------------


 

designate an alternative branch or funding office with respect to its Eurodollar
Loans to reduce any liability of the Borrower to such Lender under Section 8.4
hereof or to avoid the unavailability of Eurodollar Loans under Section 8.3
hereof, so long as such designation is not disadvantageous to the Lender.

 

8.7                               Discretion of Lender as to Manner of Funding. 
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as if each Lender had actually funded and maintained each Eurodollar Loan
through the purchase of deposits in the interbank eurodollar market having a
maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to LIBOR for such Interest Period.

 

Section 9.                                          The Administrative Agent.

 

9.1                               Appointment and Authorization of
Administrative Agent.  Each Lender hereby appoints Fifth Third Bank, an Ohio
banking corporation, as the Administrative Agent under the Loan Documents and
hereby authorizes the Administrative Agent to take such action as Administrative
Agent on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto.  Notwithstanding the use of the
word “Administrative Agent” as a defined term, the Lenders expressly agree that
the Administrative Agent is not acting as a fiduciary of any Lender in respect
of the Loan Documents, the Borrower or otherwise, and nothing herein or in any
of the other Loan Documents shall result in any duties or obligations on the
Administrative Agent or any of the Lenders except as expressly set forth herein.

 

9.2                               Administrative Agent and its Affiliates. 
Fifth Third Bank shall have the same rights and powers under this Agreement and
the other Loan Documents as any other Lender and may exercise or refrain from
exercising such rights and power as though it were not the Administrative Agent,
and Fifth Third Bank and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents.  The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes Fifth Third Bank in its
individual capacity as a Lender.  References in Section 2 hereof to Fifth Third
Bank’s Loans, or to the amount owing to Fifth Third Bank for which an interest
rate is being determined, refer to Fifth Third Bank in its individual capacity
as a Lender.

 

9.3                               Action by Administrative Agent.  If the
Administrative Agent receives from the Borrower a written notice of an Event of
Default pursuant to Section 6.1 hereof, the Administrative Agent shall promptly
give each of the Lenders written notice thereof.  Without limiting the
generality of the foregoing, the Administrative Agent shall not be required to
take any action hereunder with respect to any Default or Event of Default,
except as expressly provided in the Loan Documents.  Upon the occurrence and
during the continuation of an Event of Default, the Administrative Agent shall
take such action to enforce its Lien on the Collateral and to preserve and
protect the Collateral as may be directed by the Required Lenders.  Unless and
until the Required Lenders give such direction, the Administrative Agent may
(but shall not be obligated to) take or refrain from taking such actions as it
deems appropriate and in the best

 

70

--------------------------------------------------------------------------------


 

interest of all the Lenders.  In no event, however, shall the Administrative
Agent be required to take any action in violation of applicable law or of any
provision of any Loan Document, and the Administrative Agent shall in all cases
be fully justified in failing or refusing to act hereunder or under any other
Loan Document unless it first receives any further assurances of its
indemnification from the Lenders that it may require, including prepayment of
any related expenses and any other protection it requires against any and all
costs, expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall be entitled
to assume that no Default or Event of Default exists unless notified in writing
to the contrary by a Lender or the Borrower.  In all cases in which the Loan
Documents do not require the Administrative Agent to take specific action, the
Administrative Agent shall be fully justified in using its discretion in failing
to take or in taking any action thereunder.  Any instructions of the Required
Lenders, or of any other group of Lenders called for under the specific
provisions of the Loan Documents, shall be binding upon all the Lenders and the
holders of the Obligations.

 

9.4                               Consultation with Experts.  The Administrative
Agent may consult with legal counsel, independent public accountants, and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

9.5                               Liability of Administrative Agent; Credit
Decision.  Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection with the Loan Documents:  (i) with the consent or at the request of
the Required Lenders or (ii) in the absence of its own bad faith, gross
negligence or willful misconduct.  Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into or verify:  (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of the Borrower or any Subsidiary contained herein or in any other
Loan Document; (iii) the satisfaction of any condition specified in Section 3
hereof, except receipt of items required to be delivered to the Administrative
Agent; or (iv) the validity, effectiveness, genuineness, enforceability,
perfection, value, worth or collectibility hereof or of any other Loan Document
or of any other documents or writing furnished in connection with any Loan
Document or of any Collateral; and the Administrative Agent makes no
representation of any kind or character with respect to any such matter
mentioned in this sentence.  The Administrative Agent may execute any of its
duties under any of the Loan Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, the Borrower, or
any other Person for the default or misconduct of any such agents or
attorneys-in-fact selected with reasonable care.  The Administrative Agent shall
not incur any liability by acting in reliance upon any notice, consent,
certificate, other document or statement (whether written or oral) believed by
it to be genuine or to be sent by the proper party or parties.  In particular
and without limiting any of the foregoing, the Administrative Agent shall have
no responsibility for confirming the accuracy of any compliance certificate or
other document or instrument received by it under the Loan Documents.  The
Administrative Agent may treat the payee of any Note as the holder thereof until
written notice of transfer shall have been filed with the Administrative Agent
signed by such payee in form satisfactory to the Administrative Agent.  Each
Lender acknowledges that it has independently and without reliance on the
Administrative Agent or any

 

71

--------------------------------------------------------------------------------


 

other Lender, and based upon such information, investigations and inquiries as
it deems appropriate, made its own credit analysis and decision to extend credit
to the Borrower in the manner set forth in the Loan Documents.  It shall be the
responsibility of each Lender to keep itself informed as to the creditworthiness
of the Borrower and its Subsidiaries, and the Administrative Agent shall have no
liability to any Lender with respect thereto.

 

9.6                               Indemnity.  The Lenders shall ratably, in
accordance with their respective Percentages, indemnify and hold the
Administrative Agent, and its directors, officers, employees, agents, and
representatives harmless from and against any liabilities, losses, costs or
expenses suffered or incurred by it under any Loan Document or in connection
with the transactions contemplated thereby, regardless of when asserted or
arising, except to the extent they are promptly reimbursed for the same by the
Borrower and except to the extent that any event giving rise to a claim was
caused by the bad faith, gross negligence or willful misconduct of the party
seeking to be indemnified.  The obligations of the Lenders under this
Section shall survive termination of this Agreement.  The Administrative Agent
shall be entitled to offset amounts received for the account of a Lender under
this Agreement against unpaid amounts due from such Lender to the Administrative
Agent hereunder (whether as fundings of participations, indemnities or
otherwise), but shall not be entitled to offset against amounts owed to the
Administrative Agent by any Lender arising outside of this Agreement and the
other Loan Documents.

 

9.7                               Resignation of Administrative Agent and
Successor Administrative Agent.  The Administrative Agent may resign at any time
by giving written notice thereof to the Lenders and the Borrower.  Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent with the consent of the
Borrower (such consent not to be unreasonably withheld or delayed); provided
that the consent of the Borrower shall not be required during the continuance of
any Event of Default.  If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which may be any Lender
hereunder or any commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $200,000,000.  Upon the acceptance of its appointment as the
Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent under the Loan Documents, and the retiring
Administrative Agent shall be discharged from its duties and obligations
thereunder.  After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 9 and all protective
provisions of the other Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent,
but no successor Administrative Agent shall in any event be liable or
responsible for any actions of its predecessor.

 

9.8                               L/C Issuer.  The L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith.  The L/C Issuer shall have all of the benefits
and immunities (i) provided to the Administrative Agent in this Section 9 with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of

 

72

--------------------------------------------------------------------------------


 

Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 9, included the L/C Issuer with respect to such
acts or omissions and (ii) as additionally provided in this Agreement with
respect to such L/C Issuer.

 

9.9                               Hedging Liability and Funds Transfer and
Deposit Account Liability Arrangements.  By virtue of a Lender’s execution of
this Agreement or an assignment agreement pursuant to Section 10.10 hereof, as
the case may be, any Affiliate of such Lender with whom the Borrower or any
Subsidiary has entered into an agreement creating Hedging Liability or Funds
Transfer and Deposit Account Liability shall be deemed a Lender party hereto for
purposes of any reference in a Loan Document to the parties for whom the
Administrative Agent is acting, it being understood and agreed that the rights
and benefits of such Affiliate under the Loan Documents consist exclusively of
such Affiliate’s right to share in payments and collections out of the
Collateral and the Guaranties as more fully set forth in Section 2.9 and
Section 4 hereof.  In connection with any such distribution of payments and
collections, the Administrative Agent shall be entitled to assume no amounts are
due to any Lender or its Affiliate with respect to Hedging Liability or Funds
Transfer and Deposit Account Liability unless such Lender has notified the
Administrative Agent in writing of the amount of any such liability owed to it
or its Affiliate prior to such distribution.

 

9.10                        Designation of Additional Administrative Agents. 
The Administrative Agent shall have the continuing right, for purposes hereof,
at any time and from time to time to designate one or more of the Lenders
(and/or its or their Affiliates) as “syndication agents,” “documentation
agents,” “arrangers” or other designations for purposes hereto, but such
designation shall have no substantive effect, and such Lenders and their
Affiliates shall have no additional powers, duties or responsibilities as a
result thereof.

 

9.11                        Authorization to Enter into, and Enforcement of, the
Collateral Documents.  The Administrative Agent is hereby irrevocably authorized
by each of the Lenders to execute and deliver the Collateral Documents on behalf
of each of the Lenders and their Affiliates and to take such action and exercise
such powers under the Collateral Documents as the Administrative Agent considers
appropriate, provided the Administrative Agent shall not amend the Collateral
Documents unless such amendment is agreed to in writing by the Required
Lenders.  Each Lender acknowledges and agrees that it will be bound by the terms
and conditions of the Collateral Documents upon the execution and delivery
thereof by the Administrative Agent.  Except as otherwise specifically provided
for herein, no Lender (or its Affiliates) other than the Administrative Agent
shall have the right to institute any suit, action or proceeding in equity or at
law for the foreclosure or other realization upon any Collateral or for the
execution of any trust or power in respect of the Collateral or for the
appointment of a receiver or for the enforcement of any other remedy under the
Collateral Documents; it being understood and intended that no one or more of
the Lenders (or their Affiliates) shall have any right in any manner whatsoever
to affect, disturb or prejudice the Lien of the Administrative Agent (or any
security trustee therefor) under the Collateral Documents by its or their action
or to enforce any right thereunder, and that all proceedings at law or in equity
shall be instituted, had, and maintained by the Administrative Agent (or its
security trustee) in the manner provided for in the relevant Collateral
Documents for the benefit of the Lenders and their Affiliates.

 

73

--------------------------------------------------------------------------------


 

9.12                        Authorization to Release Liens and Limit Amount of
Certain Claims.  The Administrative Agent is hereby irrevocably authorized by
each of the Lenders to release any Lien covering any Property of the Borrower or
its Subsidiaries that is the subject of a disposition that is permitted by this
Agreement or that has been consented to in accordance with Section 10.13.

 

Section 10.                                   Miscellaneous.

 

10.1                        Withholding Taxes.

 

(a)                                 Payments Free of Withholding.  Except as
otherwise required by law, each payment by the Borrower under this Agreement or
the other Loan Documents shall be made without withholding or deduction for or
on account of any present or future taxes (excluding (i) taxes imposed on or
measured by the recipient’s overall net income or profits (however denominated),
and franchise taxes imposed on it (in lieu of or in addition to net income or
profits taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (ii) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction described in subclause (i),
(iii) in the case of a Lender, any withholding tax that is attributable to such
Lender’s failure to comply with Sections 10.1(d), 10.1(e), 10.1(f) and
10.1(g) hereof, and (iv) any United States taxes imposed pursuant to FATCA)
imposed by or within the jurisdiction in which the Borrower is domiciled, any
jurisdiction from which the Borrower or any other Person on behalf of the
Borrower makes any payment, or (in each case) any political subdivision or
taxing authority thereof or therein (all such excluded taxes are “Excluded
Taxes” and all such non-excluded taxes are “Indemnified Taxes”).  If any such
withholding is so required, the Borrower shall make the withholding or
deduction, pay the amount withheld to the appropriate Governmental Authority
before penalties attach thereto or interest accrues thereon and forthwith pay
such additional amount as may be necessary to ensure that the net amount
actually received by each Lender and the Administrative Agent free and clear of
such Indemnified Taxes (including such taxes on such additional amount) is equal
to the amount which that Lender or the Administrative Agent (as the case may be)
would have received had such withholding not been made.

 

(b)                                 Tax Reimbursement.  If the Administrative
Agent or any Lender pays any amount in respect of any such Indemnified Taxes
(including penalties and interest thereon unless such penalties and interest are
a result of such payer’s willful neglect) to a Governmental Authority, the
Borrower shall reimburse the Administrative Agent or such Lender for that
payment within thirty (30) days after written demand therefor in the currency in
which such payment was made.  Notwithstanding anything herein to the contrary,
neither the Administrative Agent nor any Lender shall be entitled to any
reimbursement for any Indemnified Taxes hereunder unless the Administrative
Agent or such Lender shall make written demand on the Borrower for such
reimbursement no later than ninety (90) days after the earlier of (i) the date
on which the relevant Governmental Authority makes written demand upon the
Administrative Agent or such Lender, and (ii) the date on which the
Administrative Agent or such Lender has made payment of such Indemnified Taxes;
provided that if the Indemnified Taxes imposed or asserted giving rise to such
claims are retroactive, then the ninety (90) day period referred to above shall
be extended to include the retroactive effect thereof.

 

74

--------------------------------------------------------------------------------


 

(c)                                  Evidence of Payments.  If the Borrower pays
any Indemnified Taxes to a Governmental Authority it shall deliver to the
Administrative Agent an original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
laws to report such payment, or any other evidence of such payment reasonably
satisfactory to the Administrative Agent on or before the thirtieth day after
payment.

 

(d)                                 Status of Lenders.  Any Lender that is
entitled to an exemption or reduction from withholding tax with respect to
payments pursuant to the Loan Documents or the Obligations shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by
applicable laws or as reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, each Lender, on or before the date the initial Credit Event is made
hereunder or, if later, the date such Lender becomes a Lender hereunder, and
from time to time thereafter as required by applicable law or as requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or requested by the Borrower or the Administrative
Agent as will enable the Borrower and the Administrative Agent to determine that
such Lender is not subject to United States backup withholding tax and to
determine whether or not such Lender is subject to United States information
reporting requirements.

 

(e)                                  U.S. Withholding Tax Exemptions.  Without
limiting any of Section 10.1(d) hereof, each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent on or before the date the initial
Credit Event is made hereunder or, if later, the date such Lender becomes a
Lender hereunder, two duly completed and signed copies of (i) either Form W-8BEN
(relating to such Lender and entitling it to a complete exemption from
withholding under the Code on all amounts to be received by such Lender,
including fees, pursuant to the Loan Documents and the Obligations) or
Form W-8ECI (relating to all amounts to be received by such Lender, including
fees, pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W-8BEN, or any
successor form prescribed by the United States Internal Revenue Service, and a
certificate representing that such Lender is not a bank receiving interest
described in Section 881(c)(3)(A) of the Code, is not a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is
not a controlled foreign corporation related to the Borrower (within the meaning
of Section 864(d)(4) of the Code).  Thereafter and from time to time as
prescribed by applicable laws or as reasonably requested by the Borrower (in a
written notice directly or through Administrative Agent) or the Administrative
Agent, each such Lender shall submit to the Borrower and the Administrative
Agent such additional duly completed and signed copies of one or the other of
such Forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) and such other certificates to avoid
or reduce United States withholding taxes on payments in respect of all amounts
to be received by such Lender, including fees, pursuant to the Loan Documents or
the Obligations.  Upon the request of the Borrower or the Administrative Agent,
each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent a certificate to the effect that it is such a United States
person.

 

75

--------------------------------------------------------------------------------


 

(f)                                   FATCA Reporting.  Without limiting any of
Section 10.1(d) or 10.1(e) hereof, if a Lender would be subject to United States
federal withholding taxes imposed by FATCA on payments made pursuant to the Loan
Documents or the Obligations and such Lender fails to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall provide such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with their
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA, or to determine the amount to deduct and
withhold from any such payments under FATCA.  The Borrower and each of its
Subsidiaries shall timely provide such information reasonably requested by the
Administrative Agent or any Lender that may be necessary to comply with its
information collection or reporting obligations under FATCA.

 

(g)                                  Inability of Lender to Submit Forms.  If
any Lender determines, as a result of any change in applicable law, regulation
or treaty, or in any official application or interpretation thereof, that it is
unable to submit to the Borrower or the Administrative Agent any form or
certificate that such Lender is obligated to submit pursuant to
Section 10.1(d) or 10.1(e) hereof, that such Lender is required to withdraw or
cancel any such form or certificate previously submitted or any such form or
certificate otherwise becomes ineffective or inaccurate or that such Lender is
no longer entitled to any claimed exemption or reduction in withholding taxes,
such Lender (i) shall promptly notify the Borrower and Administrative Agent of
such fact and the Lender shall to that extent not be obligated to provide any
such form or certificate that it is unable to submit because of such change in
law and will be entitled to withdraw or cancel any affected form or certificate,
as applicable, and (ii) shall promptly deliver to the Borrower and the
Administrative Agent any properly completed and executed forms and documentation
as may be required in order to confirm or establish the entitlement of such
Lender to a continued exemption from or reduction in withholding tax if the
Lender continues to be so entitled.

 

(h)                                 Refunds.  If the Administrative Agent or any
Lender has received a refund of any taxes with respect to which the Borrower has
paid additional amounts pursuant to Section 10.1(a) or 10.1(b) hereof, it shall
pay to the Borrower an amount equal to such refund (but only to the extent of
additional amounts paid by the Borrower under this Section 10.1(g) with respect
to the taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest, or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.

 

10.2                        No Waiver, Cumulative Remedies.  No delay or failure
on the part of the Administrative Agent or any Lender or on the part of the
holder or holders of any of the Obligations in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power

 

76

--------------------------------------------------------------------------------


 

or right.  The rights and remedies hereunder of the Administrative Agent, the
Lenders and of the holder or holders of any of the Obligations are cumulative
to, and not exclusive of, any rights or remedies which any of them would
otherwise have.

 

10.3                        Non-Business Days.  If any payment hereunder becomes
due and payable on a day which is not a Business Day, the due date of such
payment shall be extended to the next succeeding Business Day on which date such
payment shall be due and payable.  In the case of any payment of principal
falling due on a day which is not a Business Day, interest on such principal
amount shall continue to accrue during such extension at the rate per annum then
in effect, which accrued amount shall be due and payable on the next scheduled
date for the payment of interest.

 

10.4                        Documentary Taxes.  The Borrower agrees to pay to
the Administrative Agent within fifteen (15) Business Days of written demand
therefor, any documentary, stamp or similar taxes payable by the Administrative
Agent or any Lender to any Governmental Authority in respect of this Agreement
or any other Loan Document, including interest and penalties, in the event any
such taxes are assessed, irrespective of when such assessment is made and
whether or not any credit is then in use or available hereunder.

 

10.5                        Survival of Representations.  All representations
and warranties made herein or in any other Loan Document or in certificates
given pursuant hereto or thereto shall survive the execution and delivery of
this Agreement and the other Loan Documents, and shall continue in full force
and effect with respect to the date as of which they were made as long as any
Lender or the L/C Issuer has any Commitment hereunder or any Obligations remain
unpaid hereunder.

 

10.6                        Survival of Indemnities.  All indemnities and other
provisions relative to reimbursement to the Lenders of amounts sufficient to
protect the yield of the Lenders with respect to the Loans and Letters of
Credit, including, but not limited to, Sections 8.1, 8.4, 10.4 and 10.13 hereof,
shall survive the termination of this Agreement and the other Loan Documents and
the payment of the Obligations.

 

10.7                        Sharing of Set-Off.  Each Lender agrees with each
other Lender a party hereto that if such Lender shall receive and retain any
payment, whether by set-off or application of deposit balances or otherwise, on
any of the Loans or Reimbursement Obligations in excess of its ratable share of
payments on all such Obligations then outstanding to the Lenders, then such
Lender shall purchase for cash at face value, but without recourse, ratably from
each of the other Lenders such amount of the Loans or Reimbursement Obligations,
or participations therein, held by each such other Lenders (or interest therein)
as shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest.  For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.

 

77

--------------------------------------------------------------------------------


 

10.8                        Notices.  Except as otherwise specified herein, all
notices hereunder and under the other Loan Documents shall be in writing
(including, without limitation, notice by telecopy) and shall be given to the
relevant party at its address or telecopier number set forth below, or such
other address or telecopier number as such party may hereafter specify by notice
to the Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt.  Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to the Borrower or the Administrative Agent shall be
addressed to their respective addresses or telecopier numbers set forth below:

 

to the Borrower:

 

to the Administrative Agent:

 

 

 

Granite City Food & Brewery Ltd.

 

Fifth Third Bank

701 Xenia Avenue South, Suite 101

 

222 S. Riverside Plaza

St. Louis Park, Minnesota 55416

 

MD GRVROA

Attention: Mr. Jim Gilbertson

 

Chicago, Illinois 60606

Telephone: (952) 215-0676

 

Attention: Mr. Aaron Markos

Telecopy: (952) 215-0661

 

Telephone: (312) 704-5555

 

 

Telecopy: (312) 704-4127

 

 

 

With a copy to:

 

With a copy to:

 

 

 

Briggs and Morgan, P.A.

 

Katten Muchin Rosenman LLP

2200 IDS Center

 

525 West Monroe Street, Suite 1900

80 South Eighth Street

 

Chicago, Illinois 60661

Minneapolis, Minnesota 55402

 

Attention: Derek F. Ladgenski

Attention: Richard D. Anderson

 

Telephone: (312) 902-5485

Telephone: (612) 977-8640

 

Telecopy: (312) 902-1061

Telecopy: (612) 977-8650

 

 

 

 

 

With a copy of any notice of any Default or Event of Default (which shall not
constitute notice to the Borrower) to:

 

 

 

 

 

CIC Partners II LP

 

 

500 Crescent Court, Suite 250

 

 

Dallas, Texas 75201

 

 

Attention: Mr. Fouad Bashour

 

 

Telephone: (214) 871-6825

 

 

Telecopy: (214) 880-4491

 

 

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail,

 

78

--------------------------------------------------------------------------------


 

certified or registered with return receipt requested, addressed as aforesaid or
(iii) if given by any other means, when delivered at the addresses specified in
this Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 2 hereof shall be effective only upon receipt.

 

(b)                                 Electronic mail and internet and intranet
websites may be used only to distribute routine communications, such as
financial statements, and to distribute Loan Documents for execution by the
parties thereto, and may not be used for any other purpose.

 

10.9                        Counterparts.  This Agreement may be executed in any
number of counterparts, and by the different parties hereto on separate
counterpart signature pages, and all such counterparts taken together shall be
deemed to constitute one and the same instrument.

 

10.10                 Successors and Assigns; Assignments and Participations.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations under any Loan Document without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of paragraph (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans at the time owing to it); provided that

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment(s) and the
Loans at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment(s) (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $2,500,000, in the case of any assignment in
respect of the Line of Credit, or $1,000,000, in the case of any assignment in
respect of the Term Credit, unless each of the

 

79

--------------------------------------------------------------------------------


 

Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed);

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Credit or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credit
on a non-pro rata basis;

 

(iii)                               any assignment of a Line of Credit
Commitment must be approved by the Administrative Agent, the L/C Issuer and (so
long as no Event of Default has occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld or delayed)) unless the Person
that is the proposed assignee is itself a Lender with a Line of Credit
Commitment (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and

 

(iv)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.4 and 10.11 with respect to facts
and circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment(s) of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

80

--------------------------------------------------------------------------------


 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment(s) and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders and L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment or waiver described in Section 10.11(i) and (ii) that affects
such Participant.  Subject to paragraph (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 8.1,
8.4(b) and 10.1 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.14 as though it were a Lender, provided such Participant agrees to be
subject to Section 10.7 as though it were a Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 8.4(a) or 10.1 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  Additionally, a Participant shall not be entitled to the
benefits of Section 10.1 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 10.1(b) as though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the Illinois Electric Commerce
Security Act, Ohio Uniform Electronic Transactions Act or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

81

--------------------------------------------------------------------------------


 

10.11                 Amendments.  Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required
Lenders, (c) if the rights or duties of the Administrative Agent are affected
thereby, the Administrative Agent, and (d) if the rights or duties of the L/C
Issuer are affected thereby, the L/C Issuer; provided that:

 

(i)                                     no amendment or waiver pursuant to this
Section 10.11 shall (A) increase any Commitment of any Lender without the
consent of such Lender, (B) reduce the amount of or postpone the date for any
scheduled payment of any principal of or interest on any Loan or of any
Reimbursement Obligation or of any fee payable hereunder without the consent of
the Lender to which such payment is owing or which has committed to make such
Loan or Letter of Credit (or participate therein) hereunder or (C) change the
application of payments set forth in Section 2.9 hereof without the consent of
any Lender adversely affected thereby; and

 

(ii)                                  no amendment or waiver pursuant to this
Section 10.11 shall, unless signed by each Lender, increase the aggregate
Commitments of the Lenders, change the definitions of Line of Credit Termination
Date or Required Lenders, change the provisions of this Section 10.11, release
any material guarantor or all or substantially all of the Collateral (except as
otherwise provided for in the Loan Documents), extend the stated expiration date
of any Letter of Credit beyond the Line of Credit Termination Date, affect the
number of Lenders required to take any action hereunder or under any other Loan
Document, or change or waive any provision of any Loan Document that provides
for the pro rata nature of disbursements or payments to Lenders.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitments of such Lender may not be increased or extended
without the consent of such Lender.

 

In the event that (i) the Borrower or the Administrative Agent has requested the
Lenders to consent to a departure or waiver of any provisions of any Loan
Document or to agree to an amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender or of each affected
Lender in accordance with the terms of this Section 10.11 and (iii) the Required
Lenders have agreed to such consent, waiver or amendment, then any Lender other
than, to the extent they are Lenders, Agent and its Affiliates, who does not
agree to such consent, waiver or amendment shall be deemed a “Non-Consenting
Lender.”

 

10.12                 Heading.  Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

 

10.13                 Costs and Expenses; Indemnification.

 

(a)                                 The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, negotiation, syndication, and administration of the Loan
Documents, including, without limitation, the reasonable out-of-pocket fees and
disbursements of counsel to the Administrative Agent, in

 

82

--------------------------------------------------------------------------------


 

connection with the preparation and execution of the Loan Documents, and any
amendment, waiver or consent related thereto, whether or not the transactions
contemplated herein are consummated, together with any fees and charges suffered
or incurred by the Administrative Agent in connection with fixed asset
appraisals (subject to any applicable limitations contained herein), title
insurance policies, collateral filing fees and lien searches.  The Borrower
further agrees to indemnify the Administrative Agent, each Lender, and their
respective directors, officers, employees, agents, financial advisors, and
consultants against all Damages (including, without limitation, all reasonable
out-of-pocket attorney’s fees and other expenses of litigation or preparation
therefor, whether or not the indemnified Person is a party thereto, or any
settlement arrangement arising from or relating to any such litigation) which
any of them may pay or incur arising out of or relating to any Loan Document or
any of the transactions contemplated thereby or the direct or indirect
application or proposed application of the proceeds of any Loan or Letter of
Credit, other than those which arise from the bad faith, gross negligence or
willful misconduct of the party claiming indemnification.  The Borrower, within
fifteen (15) Business Days of written demand therefor by the Administrative
Agent or a Lender at any time, shall reimburse the Administrative Agent or such
Lender for any reasonable out-of-pocket legal or other expenses incurred in
connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except if the same is
directly due to the bad faith, gross negligence or willful misconduct of the
party to be indemnified.  The obligations of the Borrower under this
Section shall survive the termination of this Agreement.

 

(b)                                 The Borrower unconditionally agrees to
forever indemnify, defend and hold harmless, and covenants not to sue for any
claim for contribution against, the Administrative Agent and the Lenders for any
Damages, costs, loss or expense, including without limitation, response,
remedial or removal costs, arising out of any of the following:  (i) any
presence, release, threatened release or disposal of any hazardous or toxic
substance or petroleum by the Borrower or any Subsidiary or otherwise occurring
on or with respect to its Property (whether owned or leased), (ii) the operation
or violation of any Environmental Law, whether federal, state, or local, and any
regulations promulgated thereunder, by the Borrower or any Subsidiary or
otherwise occurring on or with respect to its Property (whether owned or
leased), (iii) any claim for personal injury or property damage in connection
with the Borrower or any Subsidiary or otherwise occurring on or with respect to
its Property (whether owned or leased), and (iv) the inaccuracy or breach of any
environmental representation, warranty or covenant by the Borrower or any
Subsidiary made herein or in any other Loan Document evidencing or securing any
Obligations or setting forth terms and conditions applicable thereto or
otherwise relating thereto, except for Damages arising from the bad faith,
willful misconduct or gross negligence of the party claiming indemnification. 
This indemnification shall survive the payment and satisfaction of all
Obligations and the termination of this Agreement, and shall remain in force
beyond the expiration of any applicable statute of limitations and payment or
satisfaction in full of any single claim under this indemnification.  This
indemnification shall be binding upon the successors and assigns of the Borrower
and shall inure to the benefit of Administrative Agent and the Lenders
directors, officers, employees, agents, and collateral trustees, and their
successors and assigns.

 

10.14                 Set-off.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence of any Event of Default, each Lender and each subsequent
holder of any Obligation is hereby authorized by the Borrower

 

83

--------------------------------------------------------------------------------


 

at any time or from time to time, without notice to the Borrower or to any other
Person, any such notice being hereby expressly waived, to set-off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts, and in whatever currency
denominated) and any other indebtedness at any time held or owing by that Lender
or that subsequent holder to or for the credit or the account of the Borrower,
whether or not matured, against and on account of the Obligations of the
Borrower to that Lender or that subsequent holder under the Loan Documents,
including, but not limited to, all claims of any nature or description arising
out of or connected with the Loan Documents, irrespective of whether or not
(a) that Lender or that subsequent holder shall have made any demand hereunder
or (b) the principal of or the interest on the Loans and other amounts due
hereunder shall have become due and payable pursuant to Section 7 and although
said obligations and liabilities, or any of them, may be contingent or
unmatured.

 

10.15                 Entire Agreement.  The Loan Documents constitute the
entire understanding of the parties thereto with respect to the subject matter
thereof and any prior agreements, whether written or oral, with respect thereto
are superseded hereby.

 

10.16                 Governing Law.  This Agreement and the other Loan
Documents, and the rights and duties of the parties hereto, shall be construed
and determined in accordance with the internal laws of the State of Illinois.

 

10.17                 Severability of Provisions.  Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers provided in this Agreement and the other Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

 

10.18                 Excess Interest.  Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”).  If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be

 

84

--------------------------------------------------------------------------------


 

automatically subject to reduction to the maximum lawful contract rate allowed
under applicable usury laws (the “Maximum Rate”), and this Agreement and the
other Loan Documents shall be deemed to have been, and shall be, reformed and
modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any Damages whatsoever
arising out of the payment or collection of any Excess Interest. 
Notwithstanding the foregoing, if for any period of time interest on any of
Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such Lenders would have received during
such period on the Borrower’s Obligations had the rate of interest not been
limited to the Maximum Rate during such period.

 

10.19                 Construction.  The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents.  The provisions of this Agreement relating to Subsidiaries shall
apply only during such times as the Borrower has one or more Subsidiaries. 
Nothing contained herein shall be deemed or construed to permit any act or
omission which is prohibited by the terms of any Collateral Document, the
covenants and agreements contained herein being in addition to and not in
substitution for the covenants and agreements contained in the Collateral
Documents.

 

10.20                 Lender’s Obligations Several.  The obligations of the
Lenders hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by the Lenders pursuant hereto shall be deemed to
constitute the Lenders a partnership, association, joint venture or other
entity.

 

10.21                 USA Patriot Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

 

10.22                 Submission to Jurisdiction; Waiver of Jury Trial.  Each
party hereto hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Northern District of Illinois and of any State of
Illinois court located in the City of Chicago for purposes of all legal
proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby.  Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.  THE BORROWER, THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS HEREBY IRREVOCABLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

85

--------------------------------------------------------------------------------


 

10.23                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any Hedge Agreement relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower not known to be
subject to confidentiality obligations to the Borrower.  For purposes of this
Section, “Information” means all information received from the Borrower or any
of its Subsidiaries relating to the Borrower or any of its Subsidiaries or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

10.24                 Dodd-Frank.  Notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all rules, regulations, guidelines and directives thereunder or issued in
connection therewith and (b) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed, for all purposes of this Agreement, to be adopted after the date of this
Agreement, regardless of the date actually enacted, adopted or issued.

 

10.25                 Continued Effectiveness; No Novation.  Anything contained
herein to the contrary notwithstanding, this Agreement is not intended to and
shall not serve to effect a novation of the “Obligations” under the Original
Credit Agreement.  Instead, it is the express intention of the parties hereto to
reaffirm the indebtedness created under the Original Credit Agreement which is
evidenced by the notes provided for therein and secured by the Collateral and
continues as “Obligations” under this Agreement.  The Borrower acknowledges and
confirms that it has no defense, set off, claim or counterclaim arising prior to
the Restatement Effective Date against the Administrative Agent and the Lenders
with regard to the indebtedness,

 

86

--------------------------------------------------------------------------------


 

liabilities and obligations created under the Original Credit Agreement and the
liens and security interests granted pursuant to the Loan Documents secure the
indebtedness, liabilities and obligations of the Borrower to the Administrative
Agent and the Lenders under the Original Credit Agreement, as amended and
restated hereby, and that the term “Obligations” as used in the Loan Documents
(or any other term used therein to describe or refer to the indebtedness,
liabilities and obligations of the Borrower to the Administrative Agent and the
Lenders) includes, without limitation, the indebtedness, liabilities and
obligations of the Borrower under this Agreement, as the same may be amended,
restated, supplemented or otherwise modified, from time to time.  The Loan
Documents and all agreements, instruments and documents executed or delivered in
connection with any of the foregoing shall each be deemed to be amended to the
extent necessary to give effect to the provisions of this Section 10.25.  All
references in the Loan Documents to the “Obligations” of the Borrower and its
Subsidiaries owing from time to time and at any time to the Administrative Agent
and the Lenders shall be deemed to refer to, without limitation, the
“Obligations” of the Borrower under, pursuant to and as defined in this
Agreement.  All references in the Loan Documents to the “Credit Agreement” shall
be deemed to refer to this Agreement.  All references in the Loan Documents to
the “Loan Documents” shall be deemed to refer to the “Loan Documents” as defined
herein.  Cross-references in the Loan Documents to particular section numbers in
the Original Credit Agreement shall be deemed to be cross-references to the
corresponding sections, as applicable, of this Agreement.

 

[SIGNATURE PAGES TO FOLLOW]

 

87

--------------------------------------------------------------------------------


 

This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.

 

 

 

GRANITE CITY FOOD & BREWERY LTD.,
a Minnesota corporation

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

Name:

James G. Gilbertson

 

Title:

Chief Financial Officer

 

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

“Lenders”

 

 

 

FIFTH THIRD BANK, an Ohio banking

 

 

corporation, as a Lender, as L/C Issuer, and as

 

 

Administrative Agent

 

 

 

 

 

By:

/s/ Aaron L. Markos

 

Name:

Aaron L. Markos

 

Title:

Vice President

 

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

NOTICE OF PAYMENT REQUEST

 

[Date]

 

[Name of Lender]

[Address]

 

Attention:

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
May 31, 2013, among GRANITE CITY FOOD & BREWERY LTD., a Minnesota corporation,
the Lenders party thereto, and Fifth Third Bank, an Ohio Banking corporation, as
Administrative Agent (as extended, renewed, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not defined herein have the
meanings assigned to them in the Credit Agreement.  [The Borrower has failed to
pay its Reimbursement Obligation in the amount of $                    .  Your
Line of Credit Percentage of the unpaid Reimbursement Obligation is
$                          ] or
[                                                     has been required to
return a payment by the Borrower of a Reimbursement Obligation in the amount of
$                              .  Your Line of Credit Percentage of the returned
Reimbursement Obligation is $                              .]

 

 

Very truly yours,

 

 

 

FIFTH THIRD BANK, as L/C Issuer

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

NOTICE OF BORROWING

 

Date:                      ,          

 

To:                             Fifth Third Bank, an Ohio banking corporation,
as Administrative Agent for the Lenders parties to the Amended and Restated
Credit Agreement dated as of May 31, 2013 (as extended, renewed, amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among GRANITE CITY FOOD & BREWERY LTD. a
Minnesota corporation, certain Lenders which are signatories thereto, and Fifth
Third Bank, an Ohio banking corporation, as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, GRANITE CITY FOOD & BREWERY LTD., a Minnesota corporation (the
“Borrower”), refers to the Credit Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 2.5 of the Credit Agreement, of the Borrowing specified
below:

 

1.                                      The Business Day of the proposed
Borrowing is                       ,         .

 

2.                                      The aggregate amount of the proposed
Borrowing is $                            .

 

3.                                      The Borrowing is being advanced under
the [Line of] [CapEx Loan] [Delayed Draw Term] Credit.

 

4.                                      The Borrowing is to be comprised of
$                       of [Base Rate] [Fixed Rate][Eurodollar] Loans.

 

5.                                      After giving pro forma effect to the
Borrowing, the Leverage Ratio as of such date [(using Adjusted EBITDA for the
most recent twelve month period ending on or prior to such date for which
financial statements have been delivered pursuant to the Credit Agreement of
$                                ) would equal  .       and thus
be](1) [is](2) less than a ratio equal to (x) the maximum permitted Leverage
Ratio pursuant to Section 6.20 of the Credit Agreement as of the last day of the
most recent calendar quarter less (y) 0.25

 

[5.                                  The duration of the Interest Period for the
Eurodollar Loans included in the Borrowing shall be                         
months.]

 

--------------------------------------------------------------------------------

(1)  For use in the Initial Notice of Borrowing delivered on the Closing Date.

 

(2)  For use at all times after the Closing Date.

 

B-1

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a)                                 the representations and warranties of the
Borrower contained in Section 5 of the Credit Agreement are true and correct in
all material respects in all material respects (except to the extent any such
representations or warranties are already qualified by materiality, in which
event they shall be true and correct in all respects) as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct in all material
respects (except to the extent any such representations or warranties are
already qualified by materiality, in which event they shall be true and correct
in all respects) as of such date); and

 

(b)                                 no Default or Event of Default has occurred
and is continuing or would result from such proposed Borrowing.

 

 

 

GRANITE CITY FOOD & BREWERY LTD., a
Minnesota corporation

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

B-2

--------------------------------------------------------------------------------


 

Exhibit C

 

NOTICE OF CONTINUATION/CONVERSION

 

Date:                          ,          

 

To:                             Fifth Third Bank, as Administrative Agent for
the Lenders parties to the Amended and Restated Credit Agreement dated as of
May 31, 2013 (as extended, renewed, amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Granite City Food & Brewery Ltd., a Minnesota corporation, certain Lenders
which are signatories thereto, and Fifth Third Bank, as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, GRANITE CITY FOOD & BREWERY LTD. a Minnesota corporation (the
“Borrower”), refers to the Credit Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 2.5 of the Credit Agreement, of the [conversion]
[continuation] of the Loans specified herein, that:

 

1.                                      The conversion/continuation Date is
                    ,         .

 

2.                                      The aggregate amount of the [Line of
Credit Loans] [CapEx Loans] [Delayed Draw Term Loans] to be [converted]
[continued] is $                            .

 

3.                                      The Loans are to be [converted into]
[continued as] [Eurodollar] [Base Rate] [Fixed Rate]Loans.

 

4.                                      [If applicable:]  The duration of the
Interest Period for the [Line of Credit Loans] CapEx Loans] [Delayed Draw Term
Loans] included in the [conversion] [continuation] shall be                   
months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom, no Default or Event of Default has occurred and is continuing, or
would result from such proposed [conversion] [continuation].

 

 

 

GRANITE CITY FOOD & BREWERY LTD., a
Minnesota corporation

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

D-1 - 1

--------------------------------------------------------------------------------


 

Exhibit D-1

 

TERM NOTE

 

$                            

                        ,         

 

FOR VALUE RECEIVED, the undersigned, GRANITE CITY FOOD & BREWERY LTD., a
Minnesota corporation (the “Borrower”), hereby promises to pay to 
                                                   (the “Lender”) at the
principal office of Fifth Third Bank, an Ohio banking corporation, as
Administrative Agent, in Cincinnati, Ohio, in immediately available funds, the
principal sum of                                        Dollars
($                    ) or, if less, the aggregate unpaid principal amount of
the Term Loan made or maintained by the Lender to the Borrower pursuant to the
Credit Agreement, in installments in the amounts called for by Section 2.7 of
the Credit Agreement, together with interest on the principal amount of such
Term Loan from time to time outstanding hereunder at the rates, and payable in
the manner and on the dates, specified in the Credit Agreement.

 

This Term Note (this “Note”) is one of the Term A Notes referred to in the
Amended and Restated Credit Agreement dated as of May 31, 2013, among the
Borrower, Fifth Third Bank, an Ohio banking corporation, as Administrative Agent
and the Lenders party thereto (as extended, renewed, amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof.  All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered on the date first set forth above by the duly authorized
representative of the Borrower.

 

 

GRANITE CITY FOOD & BREWERY LTD., a
Minnesota corporation

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

D-1 - 1

--------------------------------------------------------------------------------


 

Exhibit D-2

 

LINE OF CREDIT NOTE

 

$                            

                           ,         

 

FOR VALUE RECEIVED, the undersigned, GRANITE CITY FOOD & BREWERY LTD., a
Minnesota corporation (the “Borrower”), hereby promises to pay to 
                                                   (the “Lender”) at the
principal office of Fifth Third Bank, an Ohio banking corporation, as
Administrative Agent, in Cincinnati, Ohio, in immediately available funds, the
principal sum of                                        Dollars
($                    ) or, if less, the aggregate unpaid principal amount of
all Line of Credit Loans made by the Lender to the Borrower pursuant to the
Credit Agreement, in installments in the amounts called for by Section 2.7(b) of
the Credit Agreement, together with interest on the principal amount of each
Line of Credit Loan from time to time outstanding hereunder at the rates, and
payable in the manner and on the dates, specified in the Credit Agreement.

 

This Line of Credit Note (this “Note”) is one of the Line of Credit Notes
referred to in the Amended and Restated Credit Agreement dated as of May 31,
2013, among the Borrower, Fifth Third Bank, an Ohio banking corporation, as
Administrative Agent and the Lenders party thereto (as extended, renewed,
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), and this Note and the holder hereof are
entitled to all the benefits and security provided for thereby or referred to
therein, to which Credit Agreement reference is hereby made for a statement
thereof.  All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement.  This Note shall
be governed by and construed in accordance with the internal laws of the State
of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered on the date first set forth above by the duly authorized
representative of the Borrower

 

 

 

GRANITE CITY FOOD & BREWERY LTD.,
a Minnesota corporation

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

D-2 - 1

--------------------------------------------------------------------------------


 

Exhibit D-3

 

DELAYED DRAW TERM NOTE

 

$                          

                           ,           

 

FOR VALUE RECEIVED, the undersigned, GRANITE CITY FOOD & BREWERY LTD., a
Minnesota corporation (the “Borrower”), hereby promises to pay to 
                                                   (the “Lender”) at the
principal office of Fifth Third Bank, an Ohio banking corporation, as
Administrative Agent, in Cincinnati, Ohio, in immediately available funds, the
principal sum of                                        Dollars
($                    ) or, if less, the aggregate unpaid principal amount of
the Delayed Draw Term Loan made or maintained by the Lender to the Borrower
pursuant to the Credit Agreement, in installments in the amounts called for by
Section 2.7 of the Credit Agreement, together with interest on the principal
amount of such Delayed Draw Term Loan from time to time outstanding hereunder at
the rates, and payable in the manner and on the dates, specified in the Credit
Agreement.

 

This Delayed Draw Term Note (this “Note”) is one of the Notes referred to in the
Amended and Restated Credit Agreement dated as of May 31, 2013, among the
Borrower, Fifth Third Bank, an Ohio banking corporation, as Administrative Agent
and the Lenders party thereto (as extended, renewed, amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof.  All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered on the date first set forth above by the duly authorized
representative of the Borrower.

 

 

GRANITE CITY FOOD & BREWERY LTD.,
a Minnesota corporation

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

D-3 - 1

--------------------------------------------------------------------------------


 

Exhibit D-4

 

CAPEX LOAN NOTE

 

$                       

                       ,           

 

FOR VALUE RECEIVED, the undersigned, GRANITE CITY FOOD & BREWERY LTD., a
Minnesota corporation (the “Borrower”), hereby promises to pay to 
                                                   (the “Lender”) at the
principal office of Fifth Third Bank, an Ohio banking corporation, as
Administrative Agent, in Cincinnati, Ohio, in immediately available funds, the
principal sum of                                        Dollars
($                    ) or, if less, the aggregate unpaid principal amount of
the CapEx Loan made or maintained by the Lender to the Borrower pursuant to the
Credit Agreement, in installments in the amounts called for by Section 2.7 of
the Credit Agreement, together with interest on the principal amount of such
CapEx Loan from time to time outstanding hereunder at the rates, and payable in
the manner and on the dates, specified in the Credit Agreement.

 

This CapEx Note (this “Note”) is one of the Notes referred to in the Amended and
Restated Credit Agreement dated as of May 31, 2013, among the Borrower, Fifth
Third Bank, an Ohio banking corporation, as Administrative Agent and the Lenders
party thereto (as extended, renewed, amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
and this Note and the holder hereof are entitled to all the benefits and
security provided for thereby or referred to therein, to which Credit Agreement
reference is hereby made for a statement thereof.  All defined terms used in
this Note, except terms otherwise defined herein, shall have the same meaning as
in the Credit Agreement.  This Note shall be governed by and construed in
accordance with the internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered on the date first set forth above by the duly authorized
representative of the Borrower.

 

 

GRANITE CITY FOOD & BREWERY LTD.,
a Minnesota corporation

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

D-4 - 1

--------------------------------------------------------------------------------


 

Exhibit E

 

GRANITE CITY FOOD & BREWERY LTD.

 

COMPLIANCE CERTIFICATE

 

                                  , 20       

 

To:                             Fifth Third Bank, as Administrative
Agent under, and the Lenders party to,
the Credit Agreement described below

 

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Amended and Restated Credit Agreement dated as
of May 31, 2013, among us (as extended, renewed, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                                      I am the duly elected
                         of GRANITE CITY FOOD & BREWERY LTD., a Minnesota
corporation;

 

2.                                      I have reviewed the terms of the Credit
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements;

 

3.                                      The examinations described in paragraph
2 did not disclose, and I have no knowledge of, the existence of any condition
or the occurrence of any event which constitutes a Default or Event of Default
during or at the end of the accounting period covered by the attached financial
statements or as of the date of this Compliance Certificate, except as set forth
below;

 

4.                                      The financial statements required by
Section 6.1 of the Credit Agreement and being furnished to you concurrently with
this Compliance Certificate are true, correct and complete as of the date and
for the periods covered thereby; and

 

5.                                      The representations and warranties of
the Borrower contained in Section 5 of the Credit Agreement are true and correct
in all material respects (except to the extent any such representations or
warranties are already qualified by materiality, in which event they shall be
true and correct in all respects) as though made on and as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct in all material respects (except
to the extent any such representations or warranties are already qualified by
materiality, in which event they shall be true and correct in all respects) as
of such date).

 

6.                                      The Schedule I hereto sets forth
financial data and computations evidencing the Borrower’s compliance with
Section 6.20 of the Credit Agreement, all of which data and

 

E-1

--------------------------------------------------------------------------------


 

computations are, to the best of my knowledge, true, complete and correct and
have been made in accordance with the relevant Sections of the Credit Agreement.

 

7.                                      The Schedule II hereto sets forth a
comparison of current financials against the budget for such period as required
by Sections 6.1(c) of the Credit Agreement.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

[Signature Page Follows]

 

E-2

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered as of the date first set forth above.

 

 

 

GRANITE CITY FOOD & BREWERY LTD.,
a Minnesota corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-3

--------------------------------------------------------------------------------


 

Schedule I
to Compliance Certificate

 

GRANITE CITY FOOD & BREWERY LTD.

COMPLIANCE CALCULATIONS
FOR CREDIT AGREEMENT DATED AS OF                        , 20      

 

CALCULATIONS AS OF                           ,       

 

A.                                    Leverage Ratio (Section 6.20(a))

 

 

1.

Total Funded Debt ((a) — (b))

 

 

$                        

 

 

 

 

 

 

 

 

(a)

the aggregate of all Indebtedness of the Borrower and its Subsidiaries at such
time determined on a consolidated basis in accordance with GAAP (including, in
any event, all Senior Indebtedness)

 

$                        

 

 

 

 

 

 

 

 

 

 

(b)

the aggregate amount of Netting Cash at such time

 

$                        

 

 

 

 

 

 

 

 

 

2.

Adjusted EBITDA ((a) — (b) — (c) — (d) + (e) + (f) + (g) + (h) +/- (i) + (j)(3))

 

 

$                        

 

 

 

 

 

 

 

 

 

(a)

Restaurant-Level IBO

 

$                        

 

 

 

 

 

 

 

 

 

 

(b)

lease payments

 

$                        

 

 

 

 

 

 

 

 

 

 

(c)

cash occupancy costs

 

$                        

 

 

 

 

 

 

 

 

 

 

(d)

general and administrative costs

 

$                        

 

 

 

 

 

 

 

 

 

 

(e)

non-cash stock option compensation

 

$                        

 

 

--------------------------------------------------------------------------------

(3)  Each for the period of four fiscal quarters then ended.

 

E-4

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

(f)

directors’ fees and expenses

 

$                        

 

 

 

 

 

 

 

 

 

 

(g)

extraordinary charges

 

$                        

 

 

 

 

 

 

 

 

 

 

(h)

non-recurring charges

 

$                        

 

 

 

 

 

 

 

 

 

 

(i)

any losses (or gains) realized upon the disposition of property outside of the
ordinary course of business

 

$                        

 

 

 

 

 

 

 

 

3.

Regularly scheduled cash payments made with respect to Capitalized Lease
Obligations for the period of four fiscal quarters then ended

 

 

$                        

 

 

 

 

 

 

 

4.

Sum of A2 and A3

 

 

$                        

 

 

 

 

 

 

 

5.

Ratio of A1 to A4

 

 

            :1.0

 

 

 

 

 

 

 

6.

A5 ratio must not exceed

 

 

            :1.0

 

 

 

 

 

 

 

7.

Borrower is in compliance (circle yes or no)

 

 

Yes/no

 

E-5

--------------------------------------------------------------------------------


 

B.                                    Senior Leverage Ratio (Section 6.20(b))

 

 

1.

Senior Funded Debt ((a) — (b))

 

 

$                        

 

 

 

 

 

 

 

 

 

(a)

the aggregate of all Senior Indebtedness of the Borrower and its Subsidiaries at
such time determined on a consolidated basis in accordance with GAAP

 

$                        

 

 

 

 

 

 

 

 

 

 

(b)

the aggregate amount of Netting Cash at such time

 

$                        

 

 

 

 

 

 

 

 

 

2.

Adjusted EBITDA (as calculated pursuant to A2)

 

 

$                        

 

 

 

 

 

 

 

3.

Ratio of B1 to B2

 

 

            :1.0

 

 

 

 

 

 

 

4.

B4 ratio must not exceed

 

 

            :1.0

 

 

 

 

 

 

 

5.

Borrower is in compliance (circle yes or no)

 

 

Yes/no

 

E-6

--------------------------------------------------------------------------------


 

C.                                    Fixed Charge Coverage Ratio
(Section 6.20(c))

 

 

1.

Adjusted EBITDA (as calculated pursuant to A2)

 

 

$                        

 

 

 

 

 

 

 

2.

Fixed Charges (sum of (a) through (e))

 

 

$                        

 

 

 

 

 

 

 

 

 

(a)

all scheduled payments of principal made or to be made during such period with
respect to Senior Indebtedness of the Borrower and its Subsidiaries

 

$                        

 

 

 

 

 

 

 

 

 

 

(b)

cash portion of any Interest Expense (excluding any imputed interest charges
with respect to Capitalized Lease Obligations and all amortization of debt
discount and expense) for such period

 

$                        

 

 

 

 

 

 

 

 

 

 

(c)

Capital Expenditures made by the Borrower and its Subsidiaries during such
period not financed with Indebtedness

 

$                        

 

 

 

 

 

 

 

 

 

 

(d)

federal, state and local income taxes paid by the Borrower and its Subsidiaries
during such period

 

$                        

 

 

 

 

 

 

 

 

 

 

(e)

to the extent such obligations and liabilities are not subordinated to the
Obligations of Borrower hereunder in a manner reasonably satisfactory to
Administrative Agent, scheduled payments made or to be made during such period
with respect to Indebtedness incurred by the Borrower or its Subsidiaries under
Section 6.11(k), together with Interest

 

$                        

 

 

E-7

--------------------------------------------------------------------------------


 

 

 

 

Expense related thereto

 

 

 

 

 

 

 

 

 

 

 

3.

Ratio of C1 to C2

 

 

            :1.0

 

 

 

 

 

 

 

4.

C3 ratio must not be less than

 

 

            :1.0

 

 

 

 

 

 

 

5.

Borrower is in compliance (circle yes or no)

 

 

Yes/no

 

E-8

--------------------------------------------------------------------------------


 

D.            Capital Expenditures (Section 6.20(d))

 

1.

 

The aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by a Person during the measurement period for the acquisition or
leasing (pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP

 

$

 

 

 

 

 

 

 

 

2.

 

Permitted Capital Expenditures for such measurement period (per
Section 6.20(d) of the Credit Agreement)

 

$

 

 

 

 

 

 

 

 

3.

 

Permitted carry-forward amount from preceding fiscal year

 

$

 

 

 

 

 

 

 

 

4.

 

Total permitted Capital Expenditures for such measurement period (sum of D2 and
D3)

 

$

 

 

 

 

 

 

 

 

5.

 

Borrower is in compliance (circle yes or no)

 

Yes/no

 

 

E-9

--------------------------------------------------------------------------------


 

Exhibit F

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as extended,
renewed, amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](4)]

 

 

 

 

3.

 

Borrower:

Granite City Food & Brewery Ltd., a Minnesota corporation

 

 

 

4.

 

Administrative Agent: Fifth Third Bank, an Ohio banking corporation, as the
Administrative Agent under the Credit Agreement

 

--------------------------------------------------------------------------------

(4)           Select as applicable.

 

F-1

--------------------------------------------------------------------------------


 

5.

 

Credit Agreement: The Amended and Restated Credit Agreement dated as of May 31,
2013, among Granite City Food & Brewery Ltd., a Minnesota corporation, the
Lenders parties thereto, and Fifth Third Bank, as Administrative Agent and L/C
Issuer.

 

 

 

6.

 

Assigned Interest:

 

Facility Assigned(5)

 

Aggregate Amount of
Commitment/Loans
for all Lenders(3)

 

Amount of
Commitment/Loans
Assigned(6)

 

Percentage Assigned
of
Commitment/Loans(7)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

[7.

Trade Date:

 

](8)

 

[Page break]

 

--------------------------------------------------------------------------------

(5)                                 Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment (e.g. “Line of Credit Commitment,” “Term A Credit,” etc.)

 

(6)                                Amount to be adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Effective Date.

 

(7)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

(8)                                 To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

F-2

--------------------------------------------------------------------------------


 

Effective Date:                                   , 201   [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

Consented to and Accepted:

 

 

 

 

 

FIFTH THIRD BANK, as Administrative Agent and L/C Issuer

 

 

 

 

 

 

 

 

By

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[Consented to:](9)

 

 

 

 

 

[GRANITE CITY FOOD & BREWERY LTD., a Minnesota corporation]

 

 

 

 

 

 

 

 

By

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(9)                                 To be added only if the consent of the
Borrower and/or other parties is required by the terms of the Credit Agreement.

 

F-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.10(b)(iii) and the
definition of “Eligible Assignee” of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.10(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

A-1

--------------------------------------------------------------------------------


 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Illinois.

 

A-2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS

 

Term A Loan Commitment

 

Lender

 

Amount

 

Fifth Third Bank

 

$

16,000,000

 

 

Delayed Draw Term Loan Commitment

 

Lender

 

Amount

 

Fifth Third Bank

 

$

4,000,000

 

 

CapEx Loan Commitment

 

Lender

 

Amount

 

Fifth Third Bank

 

$

10,000,000

 

 

Line of Credit Commitment

 

Lender

 

Amount

 

Fifth Third Bank

 

$

100,000

 

 

--------------------------------------------------------------------------------


 

Schedule 5.10

 

SUBSIDIARIES

 

Name

 

Jurisdiction of
Organization

 

Percentage
Ownership

 

Owner

 

 

 

 

 

 

 

Granite City — Arkansas, Inc.

 

Arkansas

 

100%

 

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

Granite City — Creve Coeur, Inc.

 

Missouri

 

100%

 

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

Granite City — Orland Park, Inc.

 

Illinois

 

100%

 

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

Granite City — Peoria, Inc.

 

Illinois

 

100%

 

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

Granite City — Rockford, Inc.

 

Illinois

 

100%

 

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

Granite City of Indiana, Inc.

 

Indiana

 

100%

 

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

Granite City of Maryland, Inc.

 

Minnesota

 

97%

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

1%

 

Douglas C. Meister

 

 

 

 

 

 

 

 

 

 

 

1%

 

Robert J. Doran

 

 

 

 

 

 

 

 

 

 

 

1%

 

James G. Gilbertson

 

 

 

 

 

 

 

Granite City of Ohio, Inc.

 

Ohio

 

100%

 

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

Granite City Restaurant Operations, Inc.

 

Minnesota

 

100%

 

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

Granite City of Kansas Ltd.

 

Kansas

 

50%

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

50%

 

William W. Hutton

 

--------------------------------------------------------------------------------


 

Schedule 5.23

 

BROKERS’ FEES

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.11

 

EXISTING INDEBTEDNESS

 

See attached.

 

--------------------------------------------------------------------------------


 

Long Term Debt at Closing

 

Indebtedness under that certain Purchase Agreement dated May 19, 2008 made by
Granite City of Indiana, Inc to University Park Associates, with a principal
balance of $231,991 as of the Closing Date

 

South Bend (Liquor license)

 

 

 

Balance

 

$

231,991

 

Annual interest rate

 

8.00

%

Maturity date

 

9/30/2023

 

 

Indebtedness under that certain Promissory Note dated December 22, 2010 made by
Dunham Capital Management LLC to Pinnacle Hills, LLC c/o General Growth
Properties, with a principal balance of $204,805 as of the Closing Date. 
Granite City signed an indemnification agreement and has agreed to pay the
monthly payments on behalf of Dunham

 

General Growth Properties (Rogers)

 

 

 

Balance

 

$

204,805

 

Annual interest rate

 

6.00

%

Maturity date

 

8/1/2015

 

 

Indebtedness under that certain Loan Agreement dated 9/3/10 made by Granite City
Food and Brewery, Ltd to First Midwest Bank, with a principal balance of
$1,229,913 as of the Closing Date

 

First Midwest Bank (South Bend/Indianapolis)

 

 

 

Balance

 

$

1,229,913

 

Annual interest rate

 

5.00

%

Maturity date

 

1/1/2018

 

 

Indebtedness under that certain Promissory Note dated March 15, 2011 made by
Granite City Food and Brewery, Ltd to Dunham Capital Management L.L.C., with a
principal balance of $935,231 as of the Closing Date

 

Dunham (Rogers)

 

 

 

Balance

 

$

935,231

 

Annual interest rate

 

5.00

%

Maturity date

 

8/1/2030

 

 

--------------------------------------------------------------------------------


 

Capital Leases

 

Address (County)

 

Current Landlord

 

Current
Sublandlord

 

Current
Sub-Sublandlord

 

Capital Lease
Obligation as of the
Closing Date

 

Current Tenant

 

 

 

 

 

 

 

 

 

 

 

4755 1st Ave. SE
Cedar Rapids, IA 52403
(Linn County)

 

GC Cedar Rapids/Davenport Limited Partnership

 

N/A

 

N/A

 

$

1,458,753.70

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

West Oaks Shopping Center
11411 Olive Blvd.
Creve Coeur, MO 63141
(St. Louis County)

 

Caplaco Nine, Inc.

 

Dunham Capital Management, L.L.C.

 

Granite City Food & Brewery Ltd.

 

$

476,878.77

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

12801 University Ave.
Clive, IA 50325
(Polk County)

 

Francis Properties, L.L.C.

 

N/A

 

N/A

 

$

1,079,722.01

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

5270 Utica Ridge Road
Davenport, IA 52807
(Scott County)

 

STORE Capital Acquisitions, LLC

 

N/A

 

N/A

 

$

1,481,995.64

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

230 Conference Center Dr.
East Peoria, IL 61611
(Tazwell County)

 

GC Peoria, LLC

 

Granite City Food & Brewery Ltd.

 

N/A

 

$

2,945,427.68

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

2244 North Webb Road
Wichita, KS 67226
(Sedgwick County)

 

GC Wichita Limited Partnership

 

Granite City Food & Brewery Ltd.

 

N/A

 

$

427,439.4

 

Granite City of Kansas Ltd.

 

 

 

 

 

 

 

 

 

 

 

3809 Coldwater Rd.
Fort Wayne, IN 46805
(Allen County)

 

GGP-Glenbrook LLC

 

Dunham Capital Management, L.L.C.

 

Granite City Food & Brewery Ltd.

 

$

1,291,391.67

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

15085 119th St.
Olathe, KS 66062
(Johnson County)

 

GC Olathe Limited Partnership

 

Granite City Food & Brewery Ltd.

 

N/A

 

$

703,651.49

 

Granite City of Kansas Ltd.

 

--------------------------------------------------------------------------------


 

Address (County)

 

Current Landlord

 

Current
Sublandlord

 

Current
Sub-Sublandlord

 

Capital Lease
Obligation as of the
Closing Date

 

Current Tenant

 

 

 

 

 

 

 

 

 

 

 

1001 N. 102nd St.
Omaha, NE 68114
(Douglas County)

 

Westroads Mall L.L.C.

 

GC Omaha Limited Partnership

 

N/A

 

$

1,759,891.48

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

1701 Village West Parkway
Kansas City, KS 66111
(Wyandotte County)

 

Westrim Properties, LLC

 

Granite City Food & Brewery Ltd.

 

N/A

 

$

2,153,510.23

 

Granite City of Kansas Ltd.

 

 

 

 

 

 

 

 

 

 

 

6150 O Street
Lincoln, NE 68505
(Lancaster County)

 

WEA Gateway LLC

 

GC Lincoln Limited Partnership

 

N/A

 

$

742,348.3

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

72 West Towne Mall
Madison, WI 53719
(Dane County)

 

Madison Joint Venture

 

Dunham Capital Management, L.L.C.

 

N/A

 

$

1,934,477.72

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

11909 Main Street
Maple Grove, MN 55369
(Hennepin County)

 

Todd W. and Lori A. Hanson

 

N/A

 

N/A

 

$

1,652,928.05

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

14035 South La Grange Rd
Orland Park, IL 60462
(Cook County)

 

14035 LaGrange Road, LLC

 

Granite City Food & Brewery Ltd.

 

N/A

 

$

1,551,521.63

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

7140 Harrison Ave.
Suite 108
Rockford, IL 61112
(Winnebago County)

 

Cherryvale Mall, LLC

 

Dunham Capital Management, L.L.C.

 

N/A

 

$

1,671,484.43

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

851 Rosedale Center
Roseville, MN 55113
(Ramsey County)

 

PPF RTL Rosedale Shopping Center, LLC

 

GC Rosedale, L.L.C.

 

N/A

 

$

2,250,270.27

 

Granite City Restaurant Operations, Inc.

 

--------------------------------------------------------------------------------


 

Address (County)

 

Current Landlord

 

Current
Sublandlord

 

Current
Sub-Sublandlord

 

Capital Lease
Obligation as of the
Closing Date

 

Current Tenant

 

 

 

 

 

 

 

 

 

 

 

2620 South Louise Ave.
Sioux Falls, SD 57104
(Minnehaha County)

 

Sioux Falls Investments, L.L.P.

 

N/A

 

N/A

 

$

1,012,912.6

 

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

 

 

 

 

3945 2nd St. South
St. Cloud, MN 56301
(Stearns County)

 

St. Cloud Investments, L.L.P.

 

N/A

 

N/A

 

$

1,606,877.4

 

Granite City Food & Brewery Ltd. (f/k/a Founders Food & Firkins Ltd.)

 

 

 

 

 

 

 

 

 

 

 

2300 Village Drive West
Suite 130
(6600 Russell Road)
Maumee, OH 43537
(Lucas County)

 

Fallen Timber Shops LLC

 

Dunham Capital Management, L.L.C.

 

Granite City Food & Brewery Ltd.

 

$

1,395,179.15

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

2661 North Maize Road
West Wichita, KS 67205
(Sedgwick County)

 

Granite City Wichita West, L.L.C.; Ron Roddel, as trustee; Judy Roddell, as
trustee; Lowell C. Hansen, II

 

Granite City Food & Brewery Ltd.

 

N/A

 

$

1,281,991.05

 

Granite City of Kansas Ltd.

 

 

 

 

 

 

 

 

 

 

 

8461 Northwest Prairie View Rd.
Kansas City, MO 64153
(Platte County)

 

GC Holdings, Limited Partnership

 

N/A

 

N/A

 

$

601,162.2

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

1722 Detroit Street.
Ellsworth, IA 50075
(Hamilton County)

 

Ellsworth Development Corporation

 

N/A

 

N/A

 

$

135,685.7

 

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

 

 

 

 

3330 Pilot Knob Road
Eagan, MN 55121
(Dakota County)

 

STORE Capital Acquisitions, LLC

 

N/A

 

N/A

 

$

2,268,037.29

 

Granite City Restaurant Operations, Inc.

 

--------------------------------------------------------------------------------


 

Address (County)

 

Current Landlord

 

Current
Sublandlord

 

Current
Sub-Sublandlord

 

Capital Lease
Obligation as of the
Closing Date

 

Current Tenant

 

 

 

 

 

 

 

 

 

 

 

699 West Big Beaver Road,
Troy, MI
(Oakland County)

 

STORE Capital Acquisitions, LLC

 

N/A

 

N/A

 

$

2,700,462.80

 

Granite City Restaurant Operations, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 6.12

 

EXISTING LIENS

 

Liens represented by the following financing statements:

 

DEBTOR NAME

 

JURISDICTION

 

SECURED PARTY

 

FILE NUMBER

 

INITIAL FILING
DATE

Granite City of Indiana, Inc.

 

Indiana Secretary of State

 

University Park Associates

 

200800011339198

 

12/29/2008

Granite City Food & Brewery Ltd.

 

Minnesota Secretary of State

 

Konica Minolta Premier

 

201227760520

 

03/30/2012

Granite City Restaurant Operations, Inc.

 

Minnesota Secretary of State

 

STORE Master Funding I, LLC

 

201126143169

 

11/10/2011

 

Liens contemplated by (i) that certain Loan Agreement dated as of August 31,
2010 by and among First Midwest Bank, Dunham Capital Management, L.L.C., Granite
City Food & Brewery Ltd. and Donald Dunham, Jr., (ii) that certain Lease
Termination Agreement dated August 31, 2010 by and between Dunham Capital
Management, L.L.C. and Granite City Food & Brewery Ltd. which relates to the
property located in South Bend, Indiana and (iii) that certain Lease Termination
Agreement dated August 31, 2010 by and between Dunham Capital Management, L.L.C.
and Granite City Food & Brewery Ltd. which relates to the property located in
Indianapolis, Indiana.

 

--------------------------------------------------------------------------------


 

Schedule 6.21

 

IMMATERIAL SUBSIDIARIES

 

Granite City — Arkansas, Inc.

 

Granite City — Creve Coeur, Inc.

 

Granite City — Orland Park, Inc.

 

Granite City — Peoria, Inc.

 

Granite City — Rockford, Inc.

 

Granite City of Indiana, Inc.

 

Granite City of Ohio, Inc.

 

Granite City of Maryland, Inc.

 

--------------------------------------------------------------------------------